Exhibit 10.1

EXECUTION VERSION

$47,000,000 SENIOR SECURED CREDIT FACILITIES

CREDIT AGREEMENT

AMONG

FP HEALTHCARE INTERMEDIATE, LLC

AS HOLDINGS,

FP HEALTHCARE MERGER SUB CORPORATION

AND

CONNECTURE, INC.,

AS THE BORROWER,

PNC BANK, NATIONAL ASSOCIATION,

AS AGENT, ISSUER, REVOLVING CREDIT AND TERM LOAN LENDER

THE OTHER LENDERS FROM TIME TO TIME PARTIES HERETO,

AS LENDERS

DATED AS OF APRIL 25, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1

  DEFINITIONS      2  

1.1

  Defined Terms      2  

1.2

  Other Definitional Provisions      41  

1.3

  Rounding      42  

SECTION 2

  ADVANCES, PAYMENTS      43  

2.1

  Revolving Advances      43  

2.2

  Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances      44  

2.3

  Term Loan      46  

2.4

  Swing Loans      47  

2.5

  Disbursement of Advance Proceeds      48  

2.6

  Making and Settlement of Advances      49  

2.7

  Maximum Advances      51  

2.8

  Manner and Repayment of Advances      51  

2.9

  Termination or Reduction of Commitments; Optional Prepayments      52  

2.10

  Statement of Account      54  

2.11

  Letters of Credit      54  

2.12

  Issuance of Letters of Credit      55  

2.13

  Requirements For Issuance of Letters of Credit      55  

2.14

  Disbursements, Reimbursement      55  

2.15

  Repayment of Participation Advances      57  

2.16

  Documentation      57  

2.17

  Determination to Honor Drawing Request      58  

2.18

  Nature of Participation and Reimbursement Obligations      58  

2.19

  Liability for Acts and Omissions      60  

2.20

  Mandatory Prepayments      61  

2.21

  Defaulting Lenders      63  

2.22

  Payment of Certain Obligations      66  

SECTION 3

  INTEREST AND FEES, ETC.      67  

3.1

  Interest      67  

3.2

  Letter of Credit Fees; Cash Collateral      67  

3.3

  Certain Fees      69  

3.4

  Prepayment Premium      69  

3.5

  Computation of Interest and Fees      70  

3.6

  Maximum Charges      70  

3.7

  Requirements of Law      71  

3.8

  Basis For Determining Interest Rate Inadequate or Unfair      72  

3.9

  Capital Adequacy      73  

3.10

  Taxes      74  

3.11

  Change of Lending Office      78  

3.12

  Substitution of Lenders      78  

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

     Page  

SECTION 4

  REPRESENTATIONS AND WARRANTIES      80  

4.1

  Financial Condition      80  

4.2

  No Change      81  

4.3

  Existence; Compliance with Law      81  

4.4

  Power, Authorization; Enforceable Obligations      81  

4.5

  No Legal Bar      81  

4.6

  Litigation      82  

4.7

  No Default      82  

4.8

  Ownership of Property; Liens; Investments      82  

4.9

  Intellectual Property      82  

4.10

  Taxes      82  

4.11

  Federal Regulations      83  

4.12

  Labor Matters      83  

4.13

  ERISA      83  

4.14

  Investment Company Act; Other Regulations      83  

4.15

  Subsidiaries      84  

4.16

  Use of Proceeds      84  

4.17

  Environmental Matters      84  

4.18

  Accuracy of Information, etc      86  

4.19

  Security Documents      86  

4.20

  Solvency; Fraudulent Transfer      87  

4.21

  Regulation H      87  

4.22

  Designated Senior Indebtedness      87  

4.23

  Anti-Corruption Laws      87  

4.24

  Insurance      87  

4.25

  Connecture Acquisition      87  

4.26

  Indebtedness      87  

4.27

  Holdings as a Holding Company      87  

4.28

  OFAC      87  

SECTION 5

  CONDITIONS PRECEDENT      88  

5.1

  Conditions to Initial Extension of Credit      88  

5.2

  Conditions to Each Extension of Credit      91  

5.3

  Post-Closing Conditions Subsequent      92  

SECTION 6

  AFFIRMATIVE COVENANTS      92  

6.1

  Financial Statements      92  

6.2

  Certificates; Other Information      93  

6.3

  Reserved      95  

6.4

  Payment of Taxes      95  

6.5

  Maintenance of Existence; Compliance      95  

6.6

  Maintenance of Property; Insurance      96  

6.7

  Inspection of Property; Books and Records; Discussions      96  

6.8

  Notices      96  

6.9

  Environmental Laws      97  

6.10

  Reserved      97  

6.11

  Audits      97  

 

ii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

6.12

  Additional Collateral, etc.      98  

6.13

  Use of Proceeds      100  

6.14

  Designated Senior Indebtedness      100  

6.15

  Anti-Corruption Laws      100  

6.16

  Further Assurances      100  

6.17

  Reserved      100  

6.18

  Keepwell      100  

SECTION 7

  NEGATIVE COVENANTS      100  

7.1

  Financial Condition Covenants      101  

7.2

  Indebtedness      103  

7.3

  Liens      105  

7.4

  Fundamental Changes      108  

7.5

  Disposition of Property      108  

7.6

  Restricted Payments      109  

7.7

  Use of Proceeds      111  

7.8

  Investments      111  

7.9

  Modifications of Certain Preferred Stock, Debt Instruments and Other
Agreements      113  

7.10

  Transactions with Affiliates      114  

7.11

  Sale Leaseback Transactions      115  

7.12

  Swap Agreements      115  

7.13

  Changes in Fiscal Periods      115  

7.14

  Negative Pledge Clauses      115  

7.15

  Clauses Restricting Subsidiary Distributions      115  

7.16

  Lines of Business      116  

7.17

  Amendments to Connecture Acquisition Documents      116  

7.18

  Amendments to Organizational Agreements      116  

7.19

  Intellectual Property      116  

7.20

  Anti-Terrorism Laws      116  

SECTION 8

  EVENTS OF DEFAULT      116  

8.1

  Events of Default      116  

8.2

  Remedies Upon Event of Default      119  

8.3

  Application of Funds      120  

SECTION 9

  THE AGENT      123  

9.1

  Appointment and Authority      123  

9.2

  Delegation of Duties      124  

9.3

  Exculpatory Provisions      125  

9.4

  Reliance by the Agent      126  

9.5

  Notice of Default      126  

9.6

  Non-Reliance on the Agent and Other Lenders      126  

9.7

  Indemnification      127  

9.8

  Agent in Its Individual Capacity      128  

9.9

  Successor Agent      128  

9.10

  Collateral and Guaranty Matters      129  

 

iii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

9.11

  Proofs of Claim      130  

9.12

  Reserved      131  

9.13

  Reports and Financial Statements      131  

SECTION 10

  MISCELLANEOUS      131  

10.1

  Amendments and Waivers      131  

10.2

  Notices      134  

10.3

  No Waiver; Cumulative Remedies      136  

10.4

  Survival of Representations and Warranties      136  

10.5

  Payment of Expenses and Taxes; Indemnity      136  

10.6

  Successors and Assigns; Participations and Assignments      138  

10.7

  Adjustments; Set-off      143  

10.8

  Reserved      144  

10.9

  Counterparts      144  

10.10

  Severability      144  

10.11

  Integration      144  

10.12

  GOVERNING LAW      145  

10.13

  Submission To Jurisdiction; Waivers      145  

10.14

  Acknowledgements      146  

10.15

  Releases of Guarantees and Liens      147  

10.16

  Confidentiality      147  

10.17

  Payments Set Aside      148  

10.18

  Patriot Act      148  

SECTION 11

  BORROWING AGENCY      149  

11.1

  Borrowing Agency Provisions      149  

11.2

  Waiver of Subrogation; Subordination      150  

 

iv



--------------------------------------------------------------------------------

Table of Contents (continued)

 

Page

SCHEDULES

 

Schedule 1.1A:

  

Commitments

Schedule 4.4:

  

Governmental Approvals, Consents, Authorizations, Filings and Notices

Schedule 4.5:

  

Requirements of Law

Schedule 4.15:

  

Subsidiaries/Capital Stock

Schedule 4.19(a):

  

Financing Statements and Other Filings

Schedule 7.2(e):

  

Existing Indebtedness

Schedule 7.3(f):

  

Existing Liens

Schedule 7.8(i):

  

Existing Investments

Schedule 7.10(e):

  

Transactions with Affiliates

EXHIBITS

 

Exhibit A-1

  

Form of Assignment and Assumption

Exhibit C-1

  

Form of Closing Certificate

Exhibit C-2

  

Form of Compliance Certificate

Exhibit G-1

  

Form of Guarantee and Collateral Agreement

Exhibit S-1:

  

Form of Solvency Certificate

Exhibit 2.1(a)

  

Form of Revolving Credit Note

Exhibit 2.3

  

Form of Term Loan Note

Exhibit 2.4

  

Form of Swing Loan Note

Exhibit 3.10 1-4:

  

Forms of U.S. Tax Compliance Certificates

 

v



--------------------------------------------------------------------------------

This Credit Agreement (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of April 25, 2018, among FP
HEALTHCARE INTERMEDIATE, LLC, a Delaware limited liability company (“Holdings”),
FP HEALTHCARE MERGER SUB CORPORATION, a Delaware corporation (“AcquisitionCo”),
CONNECTURE INC., a Delaware corporation (“Connecture” and, individually and
collectively with AcquisitionCo and any other person hereafter made a party
hereto as a borrower, individually and collectively, the “Borrower”), the other
Loan Parties (as defined below) party hereto, PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as Agent, Issuer, Revolving Credit and Term Loan Lender (each as
hereinafter defined), and the other banks, financial institutions and other
entities from time to time parties to this Agreement as lenders (the “Lenders”).

WITNESSETH:

 

WHEREAS,

   AcquisitionCo and certain shareholders of Connecture (the “Sellers”) have
entered into that certain Stock Purchase Agreement, dated on or around
January 4, 2018, pursuant to which AcquisitionCo acquired Connecture from the
Sellers (the “Connecture Acquisition Agreement”);

WHEREAS,

   the Borrower desires to obtain financing the proceeds of which will be used
to (i) partially finance the foregoing transactions contemplated by the
Connecture Acquisition Agreement (the “Connecture Acquisition”); (ii) pay fees
and expenses incurred in connection with the transactions contemplated by or
referenced in this Agreement (collectively, the “Transactions”); and
(iii) provide for the ongoing working capital needs and for other general
corporate purposes (including permitted acquisitions) of the Borrower and its
Subsidiaries, in each case to the extent not prohibited under the terms of this
Agreement;

WHEREAS,

   the Lenders have agreed to extend certain credit facilities to the Borrower
upon the terms and conditions specified in this Agreement, in an aggregate
amount not to exceed $47,000,000, consisting of a term loan facility in the
aggregate principal amount of $42,000,000 and a revolving loan facility in an
aggregate principal amount of up to $5,000,000 (including a sub-facility for
letters of credit of up to $1,500,000);

WHEREAS,

   the Borrower desires to secure, the Obligations by granting to the Agent, for
the benefit of the Secured Parties, a first priority Lien (as hereinafter
defined) on substantially all of its assets; and

WHEREAS,

   Holdings has agreed to guarantee the Obligations of the Borrower and to
secure its Obligations by granting to the Agent, for the benefit of the Secured
Parties, a first priority Lien on substantially all of such Guarantor’s assets.

Now, Therefore, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“Accrued DP Interest”: the interest accruing and payable on the portion of the
DP Amounts that have not been paid.

“AcquisitionCo”: as defined in the recitals hereto.

“Advances”: mean and include the Revolving Advances, the Letters of Credit, the
Swing Loans, the Term Loan and any other advances made hereunder.

“Affected Lender”: as defined in Section 3.12.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of determining the Affiliates of any Loan Party, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and/or policies of such Person, whether by contract
or otherwise. Notwithstanding anything herein to the contrary, in no event shall
the Agent or any Lender be considered an “Affiliate” of any Loan Party.

“Agent”: PNC in its capacity as administrative agent and collateral agent for
the Lenders, together with its successors and permitted assigns in such
capacity.

“Agent Parties”: as defined in Section 10.2(d)(ii).

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loan, and (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Advances and Participation Commitment in respect of
outstanding Letters of Credit.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Alternate Base Rate”: for any day, a rate per annum equal to the highest of
(a) the Base Rate in effect on such day, (b) the sum of the Federal Funds Open
Rate in effect on such day plus one half of one percent (0.5%), and (c) the sum
of the Daily LIBOR Rate in effect on such day plus one percent (1.0%), so long
as a Daily LIBOR Rate is offered, ascertainable and not unlawful.

“Alternate Source”: as defined in the definition of Federal Funds Open Rate.

“Anti-Terrorism Laws”: any Laws relating to terrorism, trade sanctions programs
and embargoes, import/export licensing, money laundering or bribery, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.

 

2



--------------------------------------------------------------------------------

“Applicable Law”: all Laws applicable to the Person, conduct, transaction,
covenant, document or contract in question

“Applicable Margin”: as of any date of determination, (a) prior to the first
Business Day following receipt by Agent of the quarterly financial statements
and related Compliance Certificate required under Sections 6.1(b) and 6.2(b) for
the fiscal quarter ending June 30, 2019, with respect to (i) Revolving Advances
that are (A) Domestic Rate Loans or Swing Loans, 4.50 percentage points and
(B) LIBOR Rate Loans, 5.50 percentage points, and (ii) any portion of the Term
Loan that is a (A) Domestic Rate Loan, 4.50 percentage points and (B) a LIBOR
Rate Loans, 5.50 percentage points and (b) on and after the first Business Day
following receipt by the Agent of the quarterly financial statements and related
Compliance Certificate required under Sections 6.1(b) and 6.2(b) for the fiscal
quarter ending June 30, 2019, and thereafter on the first Business Day following
receipt by the Agent of the quarterly financial statements and related
Compliance Certificate required under Sections 6.1(b) and 6.2(b) for the most
recently completed fiscal quarter (each an “Adjustment Date”), the Applicable
Margin for each type of Advance shall be adjusted, if necessary, to the
applicable percent per annum set forth in the pricing table below corresponding
to the Consolidated Total Leverage Ratio for the trailing four quarter period
ending on the last day of the most recently completed fiscal quarter prior to
the applicable Adjustment Date:

 

CONSOLIDATED TOTAL LEVERAGE RATIO

   APPLICABLE MARGINS FOR
DOMESTIC RATE LOANS     APPLICABLE MARGINS FOR
LIBOR RATE LOANS        Revolving
Advances, Swing
Loans     Term Loan     Revolving
Advances     Term Loan  

Greater than 5.5 to 1.0

     4.50 %      4.50 %      5.50 %      5.50 % 

Equal to or less than to 5.5 to 1.0 but greater than 4.5 to 1.0

     4.00 %      4.00 %      5.00 %      5.00 % 

Equal to or less than 4.5 to 1.0

     3.50 %      3.50 %      4.50 %      4.50 % 

If Borrower shall fail to deliver the financial statements, certificates and/or
other information required under Sections 6.1 or 6.2 by the dates required
pursuant to such sections, each Applicable Margin shall be conclusively presumed
to equal the highest Applicable Margin specified in the pricing table set forth
above until the date of delivery of such financial statements, certificates
and/or other information, at which time the rate will be adjusted based upon the
Consolidated Total Leverage Ratio reflected in such statements.

 

3



--------------------------------------------------------------------------------

If, as a result of any restatement of, or other adjustment to, the financial
statements delivered to Agent under Section 6.1 or for any other reason, Agent
determines that (x) the Consolidated Total Leverage Ratio as previously
calculated as of any applicable date for any applicable period was inaccurate,
and (y) a proper calculation of the Consolidated Total Leverage Ratio for any
such period would have resulted in different pricing for such period, then
(i) if the proper calculation of the Consolidated Total Leverage Ratio would
have resulted in a higher interest rate for such period, automatically and
immediately without the necessity of any demand or notice by Agent or any other
affirmative act of any party, the interest accrued on the applicable outstanding
Advances for such period under the provisions of this Agreement and the Loan
Documents shall be deemed to be retroactively increased by, and Borrower shall
be obligated to immediately pay to Agent for the ratable benefit of Lenders an
amount equal to the excess of the amount of interest that should have been paid
for such period over the amount of interest actually paid for such period; and
(ii) if the proper calculation of the Consolidated Total Leverage Ratio would
have resulted in a lower interest rate for such period, then the interest
accrued on the applicable outstanding Advances for such period under the
provisions of this Agreement and the Loan Documents shall be deemed to be a
credit applied against the interest owed on the following date that interest is
due and payable hereunder; provided, that, if as a result of any restatement or
other event or other determination by Agent a proper calculation of the
Consolidated Total Leverage Ratio would have resulted in a higher interest rate
for one or more periods and a lower interest rate for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any other reason), then the amount payable by Borrower pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest that
should have been paid for all applicable periods over the amounts of interest
actually paid for such periods.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding Dispositions permitted by Section 7.5(a), (b), (c), (d),
(e), (f), (g), (h) and (j) and excluding the licensing of patents, trademarks,
copyrights, and other intellectual property rights permitted by
Section 7.5(f) that yields gross proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds)) in excess of $250,000.

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A-1.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

“Bank Services”: any of the following products or services provided by Agent,
any Lender or any Affiliate of Agent or any Lender to any Loan Party: (a) credit
cards; (b) credit card processing services; (c) debit cards and stored value
cards; (d) commercial cards; (e) ACH transactions; (f) cash management and
treasury management services and products, including without limitation
controlled disbursement accounts or services, lockboxes, automated clearinghouse
transactions, overdrafts, interstate depository network services; (g) foreign
exchange transaction, including spot and forward foreign currency purchases and
sales, listed or over-the-counter options on foreign currencies, non-deliverable
forwards and options, foreign

 

4



--------------------------------------------------------------------------------

currency swap agreements, currency exchange rate price hedging arrangements, and
any other similar transaction providing for the purchase of one currency in
exchange for the sale of another currency; and (h) interest rate exchange,
collar, cap, swap, floor, adjustable strike cap, adjustable strike corridor,
cross-currency swap or similar agreements (each agreement with respect to any of
the foregoing, a “Bank Services Agreement”).

“Base Rate”: the base commercial lending rate of PNC as publicly announced to be
in effect from time to time, such rate to be adjusted automatically, without
notice, on the effective date of any change in such rate. This rate of interest
is determined from time to time by PNC as a means of pricing some loans to its
customers and is neither tied to any external rate of interest or index nor does
it necessarily reflect the lowest rate of interest actually charged by PNC to
any particular class or category of customers of PNC.

“Benefited Lender”: as defined in Section 2.6(e).

“Blocked Person”: as defined in Section 7.20.

“Bona Fide Debt Fund”: with respect to any competitor of the Borrower or its
Subsidiaries or any other Person identified in name pursuant to the definition
of “Disqualified Institution”, a debt fund, investment vehicle, regulated bank
entity or unregulated lending entity (in each case, other than a Person that is
separately identified pursuant to clause (i) or (ii) of the definition of
“Disqualified Institution” prior to the Closing Date) that is (i) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business and
(ii) managed, sponsored or advised by any Person that is controlling, controlled
by or under common control with such competitor or other Person, as applicable,
but only to the extent that no personnel involved with the investment in such
competitor or other Person, as applicable, (x) makes (or has the right to make
or participate with others in making) investment decisions for such entity or
(y) has access to any information (other than information that is publicly
available) relating to such competitor or such other Person or any entity that
forms a part of such competitor’s or such other Person’s business (including
Subsidiaries thereof).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower’s Account”: as defined in Section 2.10.

“Borrowing Agent”: Connecture.

“Business”: as defined in Section 4.17(b).

“Business Day”: any day other than Saturday or Sunday or a legal holiday on
which commercial banks are authorized or required by law to be closed for
business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize”: to pledge and deposit with or deliver to the Agent, for
the benefit of the Agent (a) the Issuer and the Lenders, pursuant to
Section 3.2(b), as collateral for issued and outstanding Letters of Credit, cash
or Deposit Account balances documentation in form and substance reasonably
satisfactory to the Agent and the Issuer and/or (b) providers of Bank Services
as collateral for exposure in of such provider in respect thereof, cash or
Deposit Account balances documentation in form and substance reasonably
satisfactory to the Agent and such provider. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds offered by PNC or its Affiliates or other
money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and (i) instruments comparable in credit quality and tenor to those referred to
in clauses (a) through (h) above and customarily used by corporations for cash
management purposes in a jurisdiction outside of the United States, utilized by
Foreign Subsidiaries to the extent reasonably required in connection with any
business conducted by such Subsidiary in such jurisdiction.

 

6



--------------------------------------------------------------------------------

“Certificated Securities”: as defined in Section 4.19(a).

“Change of Control”: (a) The Permitted Investors shall cease to have the power
to vote or direct the voting of securities having (i) prior to a Qualified
Public Offering, at least 50.1% of the ordinary voting power for the election of
directors of Holdings or (ii) after a Qualified Public Offering, at least 35% of
the ordinary voting power for the election of directors of Holdings (in each
case determined on a fully diluted basis); (b) Holdings shall cease to own and
control, of record and beneficially, directly, 100% of each class of outstanding
Capital Stock of the Borrower free and clear of all Liens (except Liens created
by the Security Documents); (c) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), excluding the
Permitted Investors, shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d) 5 under the Exchange Act), directly or indirectly, of
40% or more of the ordinary voting power for the election of directors of
Holdings (determined on a fully diluted basis); (d) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of Holdings cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or (e) at any time, Holdings and the Borrower shall cease to own and
control, of record and beneficially, directly or indirectly, 100% of each class
of outstanding Capital Stock of its Subsidiaries free and clear of all Liens
(except Liens created by the Security Documents), subject to Group Members
ceasing to be Subsidiaries in transactions permitted by Sections 7.4(a), (b),
(e) or (f) or Section 7.5(c).

“Closing Certificate”: a certificate duly executed by a Responsible Officer of
Holdings substantially in the form of Exhibit C-1.

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is April 25, 2018.

“Code”: the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Information Certificate”; the Collateral Information Certificate to
be executed and delivered by each Loan Party, in form and substance reasonably
satisfactory to the Agent.

 

7



--------------------------------------------------------------------------------

“Commitment”: as to any Lender, the sum of such Lender’s Term Loan Commitment
Amount (if any), and Revolving Commitment (if any).

“Commodity Account”: is any “commodity account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. §1 et. seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: a Person, whether or not incorporated, that is
under common control with Holdings or the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes Holdings or the
Borrower and that is treated as a single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C-2.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Connecture Acquisition”: as defined in the recitals hereto.

“Connecture Acquisition Agreement”: as defined in the recitals hereto.

“Connecture Acquisition Documents”: collectively, the Connecture Acquisition
Agreement and all schedules, exhibits and annexes thereto, all amendments,
waivers and modifications thereto, and all material agreements, instruments, and
documents relating to the Connecture Acquisition.

“Connecture Acquisition Agreement Representations”: the representations and
warranties made by the Seller (or any of its Affiliates or Subsidiaries) in the
Connecture Acquisition Agreement to the extent that Sponsor, Holdings,
Connecture (or any of their Affiliates or Subsidiaries) have the right not to
consummate the Connecture Acquisition or the right to terminate (or cause the
termination of) such Person’s obligations under the Connecture Acquisition
Agreement (giving effect to materiality qualifiers contained in the Connecture
Acquisition Agreement) as a result of a breach of such representations in the
Connecture Acquisition Agreement.

“Consolidated Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures (whether paid in cash or other consideration
or accrued as a liability and including that portion of Capital Lease
Obligations which is capitalized on the consolidated balance sheet of the Group
Members) by such Person and its Subsidiaries during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that, in conformity with GAAP, are included in
“additions to property, plant or equipment” or comparable items reflected in the
consolidated statement of cash flows of such Person and its Subsidiaries, other
than (i) any such expenditures to the extent financed with Net Cash Proceeds of
Asset Sales which any Group Member reinvested pursuant to the terms of
Section 2.20(c) or which are otherwise not subject to the prepayment provisions
thereunder,

 

8



--------------------------------------------------------------------------------

(ii) any portion of such expenditures attributable solely to, and incurred in
connection with, a Permitted Acquisition, (iii) any portion of such expenditures
paid for with the proceeds of any substantially concurrent new equity issuance
or capital contribution, (iv) expenditures during such period to the extent made
out of the identifiable proceeds of insurance, condemnation awards or property
or asset sales or dispositions or otherwise financed by third parties, and
(v) capitalized software and development costs, including all costs associated
with digital book conversion, to the extent deducted as a Consolidated EBITDA
adjustment.

“Consolidated Current Assets”: at any date, all amounts that would, in
conformity with GAAP be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Group Members at
such date, excluding cash and Cash Equivalents.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Group
Members at such date, excluding the current portions of Funded Debt and Capital
Lease Obligations and purchase accounting adjustments.

“Consolidated EBITDA”: for any period,

 

  (a) Consolidated Net Income; plus

 

  (b) the sum, without duplication, of the following amounts for such period,
but solely to the extent decreasing Consolidated Net Income (other than in the
case of subclause (b)(v)) for such period:

 

  (i) Consolidated Interest Expense, plus

 

  (ii) provisions for taxes based on income, profits, or capital, including
federal, foreign, state, local, franchise, excise, and similar taxes paid or
accrued, plus

 

  (iii) total depreciation expense, plus

 

  (iv) total amortization expense, plus

 

  (v) any increase in deferred revenue or decrease in deferred costs, plus

 

  (vi) any decrease in prepaid commissions and royalties (or minus any increase
in prepaid commissions and royalties), plus

 

  (vii) purchase accounting adjustments, including deferred financing fees and a
dollar-for-dollar adjustment for that portion of revenue that would have been
recorded in the relevant period had the balance of deferred revenue (unearned
income) recorded on the closing balance sheet before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in conformity with GAAP purchase accounting rules, plus

 

9



--------------------------------------------------------------------------------

  (viii) to the extent incurred in connection with the (x) Transaction, (y)
Permitted Acquisition or (z), any transactions that would have been reasonably
expected to constitute a Permitted Acquisition, transaction costs and expenses
and one-time restructuring and integration expenses during the period, provided
that such expenditures are incurred within 180 days of the consummation of the
Transaction or the related Permitted Acquisition and reflected on the sources
and uses for the Transactions or such Permitted Acquisition delivered to the
Agent, provided, further, in case of clause (z) only, in an amount not to exceed
(1) $750,000 in the case of each individual unconsummated Permitted Acquisition
and (2) $5,000,000 in the aggregate for all unconsummated Permitted Acquisitions
during the term of this Agreement, plus

 

  (ix) (A) in the aggregate, up to the greater of $600,000 or 10% of
Consolidated EBITDA for the immediately preceding four quarters per fiscal year
(plus, to the extent funded therefrom, the identifiable proceeds of any
substantially concurrent new equity issuance or capital contribution) of the
following: (1), documented fees and expenses paid during the period to third
parties incurred in connection with permitted Dispositions, permitted
Investments, and permitted Swap Agreements, (2) expenses or charges paid in cash
during the period for the issuances of debt or equity, and (3) other
extraordinary or non-recurring expenses or charges paid in cash during the
period, plus (B) reasonable director fees and board travel expenses paid during
the period with respect to Administrative Borrower and its Subsidiaries, in the
aggregate up to $250,000 in any fiscal year, plus

 

  (x) Contractor expenses in connection with expected cost savings not yet
realized or that have been realized (A) in an amount not to exceed $550,000 for
the fiscal quarter ending on March 31, 2018; (B) in an amount not to exceed
$175,000 for the fiscal quarter ending on June 30, 2018; and (C) in an amount
not to exceed $100,000 for the fiscal quarter ending on September 30, 2018, plus

 

  (xi) fees and expenses (i) paid or accrued during the period pursuant to a
Management Agreement to the extent such payment or accrual is permitted by this
Agreement and (ii) paid or accrued pursuant to the Consulting Agreement to the
extent such payment or accrual is permitted by this Agreement, plus

 

  (xii) the amount of any permitted Earn-Out Obligations or other permitted DP
Amounts which become due during such period, plus

 

  (xiii) expenses actually reimbursed or reasonably expected to be reimbursed no
later than one year after the end of such period pursuant to a written contract
or insurance policy with an unaffiliated third party, plus

 

  (xiv) fees, costs and expenses paid in cash in connection with the Loan
Documents, plus

 

10



--------------------------------------------------------------------------------

  (xv) Expenses related to expected cost savings not yet realized or that have
been realized resulting from restructuring actions or other operational
improvements taken during such period, which shall be calculated as if such cost
savings were realized on the first day of the measurement period (not to exceed,
together with any amounts added pursuant to clause (xxi) below, the greater of
(A) greater of (1) 10% of Consolidated EBITDA for the immediately preceding four
quarters per fiscal year and (2) $750,000 or (B) such amount as is validated by
a quality of earnings report performed by a third party firm acceptable to
Agent), plus

 

  (xvi) other non-cash items (excluding any such non-cash item to the extent
that it represents an accrual or reserve (“Accrual”) for potential cash items in
any future period (“Future Cash Payments”) or amortization of a prepaid cash
item that was paid in a prior period, provided, however, that to the extent at
the time any Future Cash Payment is less than the Accrual related thereto, an
amount equal to such difference shall be added back to Consolidated EBITDA for
the period in which such Future Cash Payment is made), plus

 

  (xvii) non-cash stock-based compensation charges, including deferred non-cash
compensation expense, plus

 

  (xviii) non-cash exchange, translation, or performance losses relating to any
foreign currency hedging transactions or currency fluctuations, plus

 

  (xix) amounts representing non-cash adjustments arising by reason of the
application of certain accounting principles with respect to FASB ASC 805
(relating to changes in accounting for fair value measurements in business
combinations), FASB ASC 805 (relating to changes in accounting for earn-out
obligations) and FASB ASC 350 (relating to changes in accounting for the
amortization of goodwill and certain other intangibles), and non-cash
adjustments in accordance with GAAP purchase accounting rules under EITF Issue
No. 01-3, in the event that such an adjustment is required by Holdings’
independent auditors, in each case, as determined in accordance with GAAP, plus

 

  (xx) public company cost savings not to exceed $417,625 for the fiscal quarter
ending March 31, 2018, $222,625 for the fiscal quarter ending June 30, 2018,
$52,625 for the fiscal quarter ending September 30, 2018, $52,625 for the fiscal
quarter ending December 31, 2018 and $0 thereafter, plus

 

  (xxi) the amount of any restructuring charge, reserve, integration cost or
business optimization expense or cost (including charges directly related to
implementation of cost-savings initiatives), including those related to
severance, retention, signing bonuses, relocation, recruiting and other employee
related costs, contract termination costs, future lease commitments and costs
related to the opening and closure and/or consolidation of facilities or offices
(not to exceed, together with any amounts added pursuant to clause (xv) above,
the greater of (A) greater of (1) 10% of Consolidated EBITDA for the immediately
preceding four quarters per fiscal year and (2) $750,000 or (B) such amount as
is validated by a quality of earnings report performed by a third party firm
acceptable to Agent), plus

 

11



--------------------------------------------------------------------------------

  (xxii) attorneys’ fees incurred in connection with any lawsuit, settlement or
other proceeding to recover at law or in equity for any past, present or future
harm.

minus

 

  (c) capitalized software development costs and research and development costs
but solely to the extent not deducted from Consolidated Net Income, minus

 

  (d) the sum, without duplication, of the following amounts for such period,
but solely to the extent increasing Consolidated Net Income for such period):

 

  (i) interest income

 

  (ii) other non-cash items, including, without limitation, the items identified
in clause (b)(xvii) above (excluding any such non-cash items to the extent
representing the reversal of an Accrual), plus

 

  (iii) extraordinary gains, plus

 

  (iv) gains on sales of assets, plus

 

  (v) the amount of any refund or credit for taxes based on income, profits, or
capital, including federal, foreign, state, local, franchise, excise and similar
taxes paid or accrued, plus

 

  (vi) any decreases in deferred revenue and increases in deferred costs, plus

 

  (vii) revenue resulting from reimbursements pursuant to a written contract or
insurance policy with an unaffiliated third party for which a related expense
was added back to Consolidated EBITDA pursuant to clause (b)(xii),

For the purposes of calculating Consolidated EBITDA, other than in connection
with the calculation of Excess Cash Flow, for any period of 4 consecutive fiscal
quarters (each, a “Reference Period”), if at any time during such Reference
Period (and after the Closing Date) Borrower or any of its Subsidiaries shall
have consummated a Permitted Acquisition or other Acquisition that is otherwise
permitted under this Agreement, Consolidated EBITDA for such Reference Period
shall be calculated on Pro Forma Basis (with respect to the provisions thereof
applicable to permitted Acquisitions), including, in the case of a Permitted
Acquisition, pro forma adjustments arising out of events which are directly
attributable to such Permitted Acquisition, are factually supportable, and are
expected to have a continuing impact, and, without duplication of any other
add-back or any other such adjustment hereunder, in each case, (x) which do not
exceed 15% of Consolidated EBITDA for the immediately preceding four quarters
per fiscal year and are either (i) recommended by any due diligence financial
review conducted by financial advisors retained by Borrower and which pro forma
adjustments are reasonably acceptable to the Agent, (ii) determined on a basis
consistent with Article 11 of

 

12



--------------------------------------------------------------------------------

Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC, or (iii) otherwise approved by the Required Lenders (such
approval not to be unreasonably withheld, conditioned or delayed); in each case,
as if the Acquisition or such Permitted Acquisition occurred on the first day of
such Reference Period. Notwithstanding anything to the contrary contained
herein, for purposes of determining Consolidated EBITDA under this Agreement for
any period that includes any of the fiscal quarters ended March 31, 2017
June 30, 2017, September 30, 2017 and December 31, 2017, the Consolidated EBITDA
for such fiscal quarters shall be $2,302,021.25, $3,846,572.80, $5,201,752.88,
$2,324,917.29, respectively.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of:

 

  (a) the sum, without duplication, of:

 

  (i) Consolidated EBITDA for such period, minus

 

  (ii) the portion of taxes based on income actually paid or required to be paid
in cash (net of any cash refunds in respect of income taxes received) during
those fiscal quarters in which the determination date occurs, minus

 

  (iii) management fees paid in cash (but for avoidance of doubt excluding any
consulting fees payable to FPC); provided, that if the period of determination
includes time on or before the Closing Date, the management fees shall be
determined solely on the basis of the amount of regularly scheduled management
fees actually paid in cash for the period on and following the Closing Date and
the results annualized, and minus

 

  (iv) dividends to any equity holders of Holdings actually paid in cash during
such period, minus

 

  (v) Consolidated Capital Expenditures (excluding the principal amount funded
with Advances or other Permitted Indebtedness) for such period;

to

 

  (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: for any four fiscal quarter period ending on any
determination date (the “determination date”), the sum (without duplication) of
(a) Consolidated Interest Expense for such period to the extent paid or required
to be paid in cash in such period, and (b) scheduled payments made or required
to be made during the period on account of principal of Indebtedness of Holdings
and its consolidated Subsidiaries (including scheduled principal payments in
respect of the Term Loan and payments in respect of Capital Lease Obligations,
but excluding (i) any Earn-Outs or other DP Amounts in connection with the
Transactions or any Permitted Acquisition and (ii) mandatory prepayments
pursuant to Section 2.20); provided, that if the period of determination
includes time before the Closing Date, the Consolidated Fixed Charges shall be
determined solely on the basis of information for the period on and following
the Closing Date and the results annualized.

 

13



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of Holdings and its consolidated Subsidiaries (including commitment
fees, all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, prepayment premiums and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).

“Consolidated Net Income”: for any period, the consolidated net income (or
loss) of Holdings and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded, without duplication, (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
Holdings and its consolidated Subsidiaries, except to the extent the calculation
is intended to be on a Pro Forma Basis with respect to any permitted
Acquisition, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower or Holdings) in which Holdings or any of its consolidated
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by a Loan Party in the form of dividends or similar
distributions, (c) the undistributed earnings of any Subsidiary of the Borrower
or Holdings to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Applicable Law applicable to such Subsidiary and (d) any gain or loss included
in Consolidated Net Income resulting from changes in the Loan Parties’ balance
sheet in respect of any “earnout” or other performance-based or contingent
deferred acquisition compensation.

“Consolidated Net Working Capital”: as at any date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

“Consolidated Total Leverage Ratio”: as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Total Debt”: at any date, (a) the aggregate principal amount of
all Indebtedness (which, for this purpose, shall include only drawn and
unreimbursed obligations in respect of letters of credit and similar obligations
and shall not include deferred compensation arising in the ordinary course and
obligations in respect of letters of credit and similar obligations to the
extent cash collateralized or not drawn and unreimbursed) of Holdings and its
consolidated Subsidiaries at such date, determined in accordance with GAAP,
including, without limitation, Capital Lease Obligations, plus (b) to the extent
GAAP would require such amounts to be recorded as a liability on the balance
sheet of Holdings and its consolidated Subsidiaries, any “earnout” or other
performance-based or contingent deferred acquisition compensation.

“Consulting Agreement”: a master consulting services agreement in the form
delivered to the Agent prior to the date hereof or otherwise in form and
substance reasonably satisfactory to Agent, by and between the Borrower,
Holdings and FPC, without giving effect to any amendment, supplement, or other
modification thereto that is adverse to the Agent or any Lenders (it being
understood that (a) such form is not acceptable to the Agent (unless otherwise
agreed to by the Agent in writing) if the amount of the Consulting Fees set
forth therein plus the amount of Management Fees (in each case, exclusive of
Deferred Fees) payable at such time

 

14



--------------------------------------------------------------------------------

under the Management Agreement in any fiscal year exceeds the
Management/Consulting Fee Cap, and (b) any amendment, modification, or change
that (i) increases, or has the effect of increasing, any fee, expense, or other
payment contained in the Consulting Agreement, as in effect on the Closing Date,
or (ii) that adds, or has the effect of adding, any fee, expense, or payment
that is not contained in the Consulting Agreement as in effect on the Closing
Date, in the case of each of (i) or (ii), shall be deemed to be adverse to the
Agent and the Lenders); provided that, notwithstanding the foregoing, the amount
of the Consulting Fees set forth in the Consulting Agreement may be increased to
the extent that the amount of Management Fees plus the amount of Consulting Fees
(in each case, exclusive of Deferred Fees) paid in any fiscal year does not
exceed the Management/Consulting Fee Cap.

“Consulting Fees”: as defined in Section 7.10(a).

“Contract Rate”: as defined in Section 3.1.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Agreement”: any control agreement entered into among the depository
institution at which a Loan Party maintains a Deposit Account or the securities
intermediary or commodity intermediary at which a Loan Party maintains a
Securities Account or a Commodity Account, the applicable Loan Party and the
Agent pursuant to which the Agent obtains control (within the meaning of the
UCC) over such Deposit Account, Securities Account, or Commodity Account in
accordance with Section 5.8 of the Guarantee and Collateral Agreement.

“Controlled Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Cure Amount”: as defined in Section 7.1(c).

“Cure Period”: as defined in Section 7.1(c).

“Cure Right”: as defined in Section 7.1(c).

“Daily LIBOR Rate”: for any day, the rate per annum determined by Agent by
dividing (a) the Published Rate by (b) a number equal to 1.00 minus the Reserve
Percentage; provided, however, that if the Daily LIBOR Rate determined as
provided above would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

15



--------------------------------------------------------------------------------

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that: (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Revolving Commitment Percentage of Advances, (ii) if applicable, fund any
portion of its Participation Commitment in Letters of Credit or Swing Loans or
(iii) pay over to Agent, Issuer, Swing Loan Lender or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies Agent in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including a particular Default or Event of Default,
if any) has not been satisfied; (b) has notified Borrowing Agent or Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding a loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit; (c) has failed,
within two (2) Business Days after request by Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Advances and, if applicable, participations in
then outstanding Letters of Credit and Swing Loans under this Agreement;
provided, that, such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon Agent’s receipt of such certification in form and substance
satisfactory to the Agent; (d) has become the subject of an Insolvency Event; or
(e) has failed at any time to comply with the provisions of Section 2.6(e) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.

“Default Rate”: as defined in Section 3.1.

“Deferred Fees”: as defined in Section 7.10(a).

“Deposit Account”: as defined in the UCC and, in any event, including, without
limitation, any demand, time, savings, passbook or like account.

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of a Group Member), any sale, lease, Sale Leaseback Transaction,
assignment, conveyance, transfer, or other disposition thereof and any issuance
of Capital Stock of a Group Member. The terms “Dispose” and “Disposed of” shall
have correlative meanings.

“Disqualified Institution”: (i) the banks, financial institutions and other
institutional lenders (or related funds of such institutional
lenders) identified by the Borrower or the Sponsor in writing prior to the
Closing Date to the Agent and Lenders, (ii) competitors of the Borrower and its
Subsidiaries that have been specified by the Borrower or the Sponsor in writing
from time to

 

16



--------------------------------------------------------------------------------

time to the Agent and the Lenders and (iii) in the case of clauses (i) and (ii),
any of their Affiliates (other than, in the case of clause (ii), Affiliates that
are Bona Fide Debt Funds) that are (A) identified by the Borrower or the Sponsor
in writing from time to time or (B) clearly identifiable on the basis of such
Affiliates’ name.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Advances mature; provided, however, that any Capital Stock
that would not constitute Disqualified Stock but for provisions thereof giving
holders thereof (or the holders of any security into or for which such Capital
Stock is convertible, exchangeable or exercisable) the right to require the
issuer thereof to redeem such Capital Stock upon the occurrence of a change in
control (as such term is defined by the terms of such Capital Stock (or by the
terms of any security into which such Capital Stock is convertible or for which
it is exchangeable)) shall not constitute Disqualified Stock if such Capital
Stock provides that the issuer thereof will not redeem any such Capital Stock
pursuant to such provisions prior to the date that is 180 days after repayment
in full of the Obligations (other than contingent indemnification and
reimbursement obligations) and the termination of the Commitments (or any
refinancing thereof). The amount of Disqualified Stock deemed to be outstanding
at any time for purposes of this Agreement will be the maximum amount that
Holdings and its Subsidiaries may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Rate Loan”: any Advance that bears interest based upon the Alternate
Base Rate.

“Domestic Subsidiary”: any Subsidiary of Holdings organized under the laws of
any jurisdiction within the United States.

“DP Amounts”: any and all deferred payments, holdbacks or similar deferred
consideration in connection with a Permitted Acquisition, to the extent the
total amount of such deferred payments, holdbacks and other similar deferred
consideration for a particular Permitted Acquisition, together with any Earn-Out
Obligations in connection with such Permitted Acquisition, does not exceed 25%
of the aggregate consideration paid or to be paid in connection with such
Permitted Acquisition (the “DP Cap”); provided, however, the DP Cap may be
greater than 25% (but in the case of clause (i) herein, not greater than 40%) to
the extent that (i) the amount in excess of the DP Cap (excluding any amount sin
excess of 40% of the aggregate consideration paid or to be paid in connection
with such Permitted Acquisition) shall be included as a Consolidated Fixed
Charge for the purposes of calculating the Consolidated Fixed Charge Coverage
Ratio or (ii) such amount above the DP Cap is funded with the identifiable
proceeds of any substantially concurrent new equity issuance or capital
contribution. Such DP Amounts and Earn-Out Obligations shall be calculated in
accordance with GAAP as the estimated amount thereof on the closing date for the
applicable Permitted Acquisition, which determination shall be made on the date
the definitive documentation for the applicable Permitted Acquisition is entered
into. For the avoidance of doubt, Permitted Seller Debt that does not require
any cash interest or principal payments while any Obligations remain outstanding
shall not be included in the calculation of DP Amounts.

 

17



--------------------------------------------------------------------------------

“Drawing Date”: as defined in Section 2.14(b).

“Earn-Out Obligations”: all obligations of any Loan Party consisting of
earn-outs related to the enhanced performance of an entity acquired in
connection with a Permitted Acquisition.

“Eligible Assignee”: (i) any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans as
one of its businesses; (ii) any Lender or Affiliate of a Lender; (iii) any
Approved Fund; or, (iv) if an Event of Default shall have occurred and be
continuing, any Disqualified Institution approved by Agent; provided that
neither the Borrower nor any Affiliate of the Borrower shall be an Eligible
Assignee.

“Eligible Contract Participant”: an “eligible contract participant” as defined
in the CEA and regulations thereunder.

“Eligibility Date”: with respect to each Loan Party and each Swap, the date on
which this Agreement or any Loan Document becomes effective with respect to such
Swap (for the avoidance of doubt, the Eligibility Date shall be the effective
date of such Swap if this Agreement or any Loan Document is then in effect with
respect to such Loan Party, and otherwise it shall be the Closing Date and/or
such Loan Document(s) to which such Loan Party is a party).

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (due to exposure to
Materials of Environmental Concern) or the environment, as now or may at any
time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974 and the regulations
promulgated thereunder, as amended from time to time.

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year (or other period) of the Group Members,
the excess, if any, of

 

  (a) the sum, without duplication of the following:

 

  (i) Consolidated EBITDA for such fiscal year, plus

 

  (ii) the amount, if any, by which the Consolidated Net Working Capital
decreased during such fiscal year (to the extent any changes to Consolidated Net
Working Capital result from permitted Acquisitions, such change to be measured
on a Pro Forma Basis), plus

 

18



--------------------------------------------------------------------------------

  (iii) interest income received in cash during such fiscal year,

minus

 

  (b) the sum, without duplication, of the following:

 

  (i) the aggregate amount actually paid by Group Members in cash before the
earlier of (1) the date 120 days after the end of such fiscal year and (2) the
date the Excess Cash Flow payment for such fiscal year is actually made
(provided that any amount so deducted in respect of any fiscal year is not also
deducted in respect of any subsequent fiscal year (or other period)) on account
of:

 

  (A) taxes accrued and payable in cash in respect of such fiscal year based on
income of the Group Members (including distributions to the equityholders of
Group Members to pay the same), and

 

  (B) Consolidated Capital Expenditures (excluding the principal amount of
Advances incurred in connection with such expenditures, and any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount),
plus

 

  (ii) the aggregate amount of all regularly scheduled and voluntary principal
payments of, and interest on, Funded Debt (other than (1) prepayments to the
extent financed with proceeds of other Indebtedness, and (2) in the case of
voluntary principal payments, the Term Loan) of the Group Members made during
such fiscal year (or other period) (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), plus

 

  (iii) the distributed earnings of Holdings to the extent that such dividends
or similar distributions by Holdings are permitted to be paid hereunder, plus

 

  (iv) the aggregate amount of all Earn-Out Obligations (other than to the
extent funded with new equity investments or financed with proceeds of other
Indebtedness) paid in cash during such fiscal year, plus

 

  (v) the amount, if any, by which the Consolidated Net Working Capital
increased during such fiscal year (to the extent any changes to Consolidated Net
Working Capital result from permitted Acquisitions, such change to be measured
on a Pro Forma Basis), plus

 

  (vi) without duplication (and without duplication of any other deduction), (x)
other items paid in cash during such period, in each case, to the extent
included as an “add-back” in the calculation of Consolidated EBITDA (including
any adjustments made pursuant to Section 1.2(d)) and (y) items included as an
“add-back” in the calculation of Consolidated EBITDA pursuant to item (b)(x)
thereof or (b)(xv) thereof, plus

 

19



--------------------------------------------------------------------------------

  (vii) the aggregate amount paid in cash in such fiscal year on account of any
DP Amounts and Accrued DP Interest (other than to the extent funded with new
equity investments or financed with proceeds of other Indebtedness), plus

 

  (viii) non-cash addbacks to EBITDA for prior fiscal years to the extent paid
in cash during such period, plus

 

  (ix) the aggregate amount paid in such fiscal year in connection with a
Permitted Acquisition or permitted Investment (other than to the extent funded
with new equity investments or financed with proceeds of other Indebtedness);
plus

 

  (x) other than to the extent funded with new equity investments or financed
with proceeds of other Indebtedness, the capitalized portion (if any) of
(1) documented (consistent with the Sponsor’s or Borrower’s internal policies)
fees and expenses paid during such fiscal year to third parties incurred in
connection with Dispositions permitted by Section 7.5, Investments permitted by
Section 7.8, and Swap Agreements permitted by Section 7.12, (2) expenses or
charges paid in cash during such fiscal year for the issuances of debt or
equity, and (3) transaction costs and expenses during such fiscal year in
connection with a Permitted Acquisition, provided that such expenditures are
paid within one hundred eighty (180) days of the consummation of the related
Permitted Acquisition.

“Excess Cash Flow Application Date”: as defined in Section 2.20(d).

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

“Excluded Foreign Subsidiary”: (x) any U.S. Foreign HoldCo, (y) any Domestic
Subsidiary of a Foreign Subsidiary and (z) any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower and Holdings, result in material
adverse tax consequences to the Borrower or Holdings.

“Excluded Swap Obligation”: with respect to any Group Member, any obligation to
pay or perform under any Specified Swap Agreement, if and to the extent that all
or a portion of the guarantee of such Group Member of, or the grant by such
Group Member of a security interest to secure, such obligations under a
Specified Swap Agreement (or any guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Group Member’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Group Member or the grant of such security interest would otherwise have
become effective with respect to such obligations under a Specified Swap
Agreement or such guarantee but for such Group Member’s failure to constitute an
“eligible

 

20



--------------------------------------------------------------------------------

contract participant” at such time. If any obligation to pay or perform under
any Specified Swap Agreement arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such obligations
under a Specified Swap Agreement that is attributable to swaps for which such
guarantee or security interest is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, doing business in, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 3.12) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.10,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA. For purposes of this definition, the term
“Recipient” includes a Transferee.

“Facility Fee”: as defined in Section 3.3(b).

“FASB ASC”: the Accounting Standards Codification of the Financial Accounting
Standards Board.

“FATCA”: Sections 1471 through 1474 of the Code, as of the Closing Date (or any
amended or successor version to the extent such version is substantively
comparable thereto and not materially more onerous to comply with), any current
or future regulations promulgated thereunder or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code, and any intergovernmental agreements entered into in
connection with the foregoing.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Agent from three federal funds
brokers of recognized standing selected by it.

“Federal Funds Open Rate”: mean for any day the rate per annum (based on a year
of 360 days and actual days elapsed) which is the daily federal funds open rate
as quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day

 

21



--------------------------------------------------------------------------------

opposite the caption “OPEN” (or on such other substitute Bloomberg Screen that
displays such rate), or as set forth on such other recognized electronic source
used for the purpose of displaying such rate as selected by Agent (an “Alternate
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by Agent at such time (which determination shall be conclusive absent
manifest error); provided however, that if such day is not a Business Day, the
Federal Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day. If and when the Federal Funds Open Rate changes, the
rate of interest with respect to any advance to which the Federal Funds Open
Rate applies will change automatically without notice to Borrower, effective on
the date of any such change.

“Fee Letter”: the fee letter agreement dated as of the Closing Date by and
between the Agent and the Borrower.

“Flood Laws”: mean all Applicable Laws relating to policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and other Applicable Laws related thereto.

“Foreign Recipient”: (a) if the Borrower is a U.S. Person, a Recipient that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Recipient
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

“Foreign Subsidiary”: any Subsidiary of the Borrower or Holdings that is not a
Domestic Subsidiary.

“FPC”: Francisco Partners Consulting, LLC, a Delaware limited liability company.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Advances.

“Funding Account”: the deposit account of Borrowing Agent established with PNC
for purposes of receiving proceeds of Advances.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). Notwithstanding the
foregoing, (i) for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of Holdings, the Borrower and its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal

 

22



--------------------------------------------------------------------------------

amount thereof, and the effects of FASB ASC 825-10 on financial liabilities (or
any financial accounting standard having a similar effect) shall be disregarded,
(ii) no operating lease shall constitute a Capitalized Lease Obligations or
Indebtedness by virtue of a change in GAAP occurring after the Closing Date and
(iii) to the extent expressly provided herein, certain calculations shall be
made on a Pro Forma Basis. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Agent agree to enter into negotiations to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Loan Parties’
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Loan Parties, the Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof or any entity, authority, agency, division or department
exercising the executive, legislative, judicial, taxing, regulatory (including
the National Association of Insurance Commissioners) or administrative powers or
functions of or pertaining to a government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Group Member”: each Loan Party and each Loan Party’s Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrower and each Guarantor,
substantially in the form of Exhibit G-1, as amended, restated, supplemented or
otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other financial obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any

 

23



--------------------------------------------------------------------------------

such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or any product warranties,
indemnity obligations, or other similar contingent obligations, in each case
incurred in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantor”: each of Holdings, Connected Health, LLC, Destination Rx, Inc.,
RxHealth Insurance Agency, Inc., Insurix, Inc. and each other Subsidiary of
Holdings which has become a Guarantor pursuant to the requirements of
Section 6.12 hereof and the Guarantee and Collateral Agreement.

“Hazardous Materials”: without limitation, any flammable explosives, radon,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.

“Hazardous Wastes”: all waste materials subject to regulation under CERCLA, RCRA
or applicable state law, and any other applicable Federal and state laws now in
force or hereafter enacted relating to hazardous waste disposal.

“Holdings”: has the meaning in the preamble hereto.

“Indebtedness”: of any Person at any date, without duplication,

 

  (a) all indebtedness of such Person for borrowed money,

 

  (b) all obligations of such Person for the deferred purchase price of property
or services (other than (i) current trade payables incurred in the ordinary
course of such Person’s business, (ii) accrued but unpaid Management Fees,
Consulting Fees and other accrued but unpaid amounts owing to Sponsor and its
Affiliates under the Management Agreement or the Consulting Agreement,
(iii) other than for purposes of determining compliance with Section 7.2(k) on
the date such obligation is initially agreed to, Earn-Out Obligations and DP
Amounts to the extent such obligations are not due and payable and
(iv) customary working capital purchase price adjustments and indemnity
payments),

 

24



--------------------------------------------------------------------------------

  (c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments,

 

  (d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),

 

  (e) all Capital Lease Obligations and all Synthetic Lease Obligations of such
Person,

 

  (f) all obligations of such Person, contingent or otherwise, as an account
party or applicant under or in respect of acceptances, letters of credit, surety
bonds or similar arrangements,

 

  (g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above,

 

  (h) all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and

 

  (i) all obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

The amount of any Indebtedness that is only recourse to specific assets of a
Person (and not to the Person generally) shall be deemed to be equal to the
lesser of (x) the principal amount of such Indebtedness and (y) the fair market
value of the assets of such Person to which such Indebtedness has recourse. The
amount of any net obligation under any Swap Agreement on any date shall be
deemed to be the Swap Termination Value thereof as of such date. Notwithstanding
the foregoing, “Indebtedness” shall not include (A) any Preferred Stock of any
Group Member so long as such Preferred Stock does not provide for the payment of
any mandatory dividend or for redemption at the option of the holder (other than
in connection with an asset sale or change of control to the extent the
Obligations (other than contingent indemnity and reimbursement obligations) are
required to be paid in full first) and such Preferred Stock cannot be
mandatorily redeemed during the term of this Agreement, or (B) for purposes of
Section 7.1, Earn-Out Obligations that cannot yet be determined and Permitted
Seller Debt for which, by its own terms, no payments are permitted to be paid on
account thereof.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

25



--------------------------------------------------------------------------------

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
administration, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under Federal or state law or
other foreign law, including any Debtor Relief Law.

“Insolvent”: pertaining to a condition of Insolvency.

“Insurance Loss Addback”: with respect to any calculation period, the amount of
any loss incurred during such period for which there is insurance or indemnity
coverage and for which a related insurance or indemnity recovery is not recorded
in accordance with GAAP, but for which such insurance or indemnity recovery is
reasonably expected to be received by a Loan Party in a subsequent calculation
period and within one year of the date of the underlying loss.

“Insurance Loss Deduction”: with respect to any calculation period, the amount
of any Insurance Loss Addback included in determining Consolidated EBITDA for a
prior calculation period in the event that either (a) any insurance or indemnity
recovery related to such Insurance Loss Addback is received during such
calculation period, or (b) one year has elapsed from the date of such underlying
loss.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including business names,
copyrights (including rights in computer software), copyright licenses, patents,
patent licenses, databases rights, domain names, trademarks, trademark licenses,
rights in confidential information, rights in designs, rights in get-up, service
marks, technology, know-how and processes.

“Intellectual Property Security Agreement”: each intellectual property security
agreement and supplement thereto executed and delivered by a Loan Party, in each
case as amended, restated, supplemented or otherwise modified from time to time.

“Intercompany Subordination Agreement”: an intercompany subordination agreement
in form and substance reasonably satisfactory to the Agent executed and
delivered by Holdings, the Borrower, each other Group Member, and the Agent, and
each supplement thereto.

“Interest Period”: the period provided for any LIBOR Rate Loan pursuant to
Section 2.2(b) hereof.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (i) for the purpose of
hedging the interest rate exposure associated with Borrower and its
Subsidiaries’ operations, (ii) the terms of which are approved by the Agent in
its reasonable discretion and (iii) not for speculative purposes.

 

26



--------------------------------------------------------------------------------

“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”: as defined in Section 7.8.

“IRS”: the Internal Revenue Service, or any successor thereto.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer”: (a) Agent in its capacity as the issuer of Letters of Credit under
this Agreement and (b) any other Lender which Agent in its discretion shall
designate as the issuer of and cause to issue any particular Letter of Credit
under this Agreement in place of Agent as issuer.

“Law(s)”: any law(s) (including common law and equitable principles),
constitution, statute, treaty, regulation, rule, ordinance, opinion, issued
guidance, release, ruling, order, executive order, injunction, writ, decree,
bond, judgment, authorization or approval, lien or award of or any settlement
arrangement, by agreement, consent or otherwise (including arbitration), with
any Governmental Authority, guidance, directives and orders of any Governmental
Authority, in each case, foreign or domestic, federal, state, provincial or
local.

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include Issuer and Swing Loan Lender.

“Letter of Credit Application”: as defined in Section 2.12(a).

“Letter of Credit Borrowing”: as defined in Section 2.14(d).

“Letter of Credit Fees”: as defined in Section 3.2.

“Letter of Credit Sublimit”: $1,500,000.

“Letters of Credit”: as defined in Section 2.11(a).

“LIBOR Alternate Source”: has the meaning set forth in the definition of LIBOR
Rate.

“LIBOR Rate”: for any LIBOR Rate Loan for the then current Interest Period
relating thereto, the interest rate per annum determined by Agent by dividing
(the resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at

 

27



--------------------------------------------------------------------------------

which Dollar deposits are offered by leading banks in the London interbank
deposit market), or, if not available from Bloomberg, the rate which is quoted
by another source selected by Agent as an authorized information vendor for the
purpose of displaying rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market (a “LIBOR Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
Dollars for an amount comparable to such LIBOR Rate Loan and having a borrowing
date and a maturity comparable to such Interest Period (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any LIBOR Alternate Source, a comparable replacement rate determined by
Agent at such time (which determination shall be conclusive absent manifest
error)), by (b) a number equal to 1.00 minus the Reserve Percentage; provided,
however, that if the LIBOR Rate determined as provided above would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. The
LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be presumed conclusive absent manifest error.

“LIBOR Rate Loan”: any Advance that bears interest based on the LIBOR Rate.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Lien Waiver/Access Agreement”: an agreement which is executed in favor of Agent
by a Person who owns or occupies, or holds a senior mortgage with respect to,
premises at which any Collateral may be located from time to time in form and
substance reasonably satisfactory to Agent.

“Liquidity”: as of any date of determination, the sum of Undrawn Availability as
of such date plus Qualified Cash as of such date.

“Loan Documents”: this Agreement, the Security Documents, each Letter of Credit,
each Letter of Credit Application, the Bank Services Agreements, the Notes, the
Fee Letter, the Intercompany Subordination Agreement (if any), the Solvency
Certificate, the Collateral Information Certificates, and any agreement creating
or perfecting rights in Cash Collateral pursuant to the provisions of this
Agreement, and any other agreement entered into, now or in the future, by any
Loan Party in connection with any of the foregoing and any amendment, waiver,
supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document as a
Borrower or a Guarantor.

 

28



--------------------------------------------------------------------------------

“Management Agreement”: a management agreement delivered to the Agent after the
date hereof, in form and substance reasonably acceptable to the Agent, by and
between the Borrower and Francisco Partners Management, L.P., without giving
effect to any amendment, supplement, or other modification thereto that is
adverse to the Agent or any Lenders (it being understood that (a) such form is
not acceptable to the Agent (unless otherwise agreed to by the Agent in
writing) if the amount of the Management Fees set forth therein plus the amount
of Consulting Fees (in each case, exclusive of Deferred Fees) payable at such
time under the Management Agreement in any fiscal year exceeds the
Management/Consulting Fee Cap, and (b) any amendment, modification, or change
that (i) increases, or has the effect of increasing, any fee, expense, or other
payment contained in the Management Agreement, or (ii) that adds, or has the
effect of adding, any fee, expense, or payment that is not contained in the
Management Agreement, in the case of each of (i) or (ii), shall be deemed to be
adverse to the Agent and the Lenders); provided that, notwithstanding the
foregoing, the amount of the Management Fees set forth in the Management
Agreement may be increased to the extent that the amount of Management Fees plus
the amount of Consulting Fees (in each case, exclusive of Deferred Fees) paid in
any fiscal year does not exceed the Management/Consulting Fee Cap.

“Management/Consulting Fee Cap”: as defined in Section 7.10(a).

“Management Fees”: as defined in Section 7.10(a).

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of Holdings and
its Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Agent or any Lender under any Loan Document, or of the ability
of the Borrower or any Guarantor to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower or any
Guarantor of any Loan Document to which it is a party.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, toxic molds
or fungus, and radioactivity at levels known to be hazardous to human health and
safety.

“Maturity Date”: April 25, 2023.

“Maximum Revolving Advance Amount”: $5,000,000.

“Maximum Swing Loan Advance Amount”: an amount equal to ten percent (10%) of the
Maximum Revolving Advance Amount.

“Maximum Undrawn Amount”: with respect to any outstanding Letter of Credit as of
any date, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

“MD&A”: as defined in Section 6.2(i).

 

29



--------------------------------------------------------------------------------

“Minority Lender”: as defined in Section 10.1(b).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the fee-owned real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Agent, for the benefit of the Secured Parties,
shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Agent, in each case, as such documents may be
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time and in form and substance reasonably acceptable to the Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to ERISA to which contributions are
required or with respect to which the Loan Parties have any liability, including
on account of any Commonly Controlled Entity.

“Net Cash Proceeds”: (a) in connection with any Asset Sale (excluding sales of
inventory in the ordinary course of business) or any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid and the Borrower’s
reasonable and good faith estimate of income, franchise, sales, and other
applicable taxes required to be paid by the Borrower, Holdings or any Subsidiary
in connection with such Asset Sale or Recovery Event, the computation of which
shall, in each such case, take into account the reduction in tax liability
resulting from any available operating losses and net operating loss carryovers,
tax credits, and tax credit carry forwards, and similar tax attributes and, with
respect to any Asset Sale, net of amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds), and (b) in connection with any issuance or sale of Capital
Stock or any incurrence of Indebtedness, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
costs, fees and expenses actually incurred in connection therewith.

“New York UCC”: the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.

 

30



--------------------------------------------------------------------------------

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party”: each Group Member that is not a Loan Party.

“Non-Qualifying Party”: any Loan Party that on the Eligibility Date fails for
any reason to qualify as an Eligible Contract Participant.

“Note”: a Term Note, a Revolving Credit Note or a Swing Loan Note.

“Obligations”: (a) the unpaid principal of and interest on (including interest,
reimbursement obligations, fees, indemnities, costs, expenses accruing and/or
arising after the maturity of the Advances and/or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower or any Guarantor, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Advances and all other obligations and liabilities of the
Borrower and any other Loan Party to any Secured Party, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Bank Services Agreements, the Letters of
Credit, any Specified Swap Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, the Prepayment Premium, any charges and disbursements of
counsel to the Agent or to any Lender that are required to be paid by the
Borrower or any Guarantor pursuant hereto) or otherwise (b) any obligations of
any Loan Party to any Lender or an Affiliate of a Lender arising in connection
with Bank Services provided by such Lender or such Affiliate to such Loan Party
and (c) any obligations of any Loan Party to any Qualified Counterparty arising
in connection with Specified Swap Agreements provided by such Qualified
Counterparty to such Loan Party.

“OFAC”: The Office of Foreign Assets Control of the U.S. Department of the
Treasury and any successor thereto.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes (but excluding Excluded Taxes) that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.12).

“Participant”: as defined in Section 10.6(c)(vii).

“Participant Register”: as defined in Section 10.6(c)(ix).

 

31



--------------------------------------------------------------------------------

“Participation Advance”: as defined in Section 2.14(d).

“Participation Commitment”: the obligation hereunder of each Lender holding a
Revolving Commitment to buy a participation equal to its Revolving Commitment
Percentage (subject to any reallocation pursuant to
Section 2.21(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender
hereunder as provided for in Section 2.4(c) hereof and in the Letters of Credit
issued hereunder as provided for in Section 2.14(a) hereof.

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001, as amended.

“Payment Office”: initially Two Tower Center Boulevard, East Brunswick, New
Jersey 08816; thereafter, such other office of Agent, if any, which it may
designate by notice to Borrowing Agent to be the Payment Office.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Funding Rules”: the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Protection Act of 2006, Section 412 of the Code and
Section 302 of ERISA each as in effect prior to the Pension Protection Act of
2006 and, thereafter, Sections 412 and 430 of the Code and Sections 302 and 303
of ERISA.

“Pension Plan”: any Plan that is an employee pension benefit plan within the
meaning of Section 3(2) of ERISA, the benefits of which are guaranteed on
termination in full or in part by the PBGC pursuant to Title IV of ERISA, but
that is not a Multiemployer Plan, and which is maintained by the Loan Parties,
or to which contributions are required by the Loan Parties or with respect to
which the Loan Parties have any liability, including on account of any Commonly
Controlled Entity.

“Permitted Acquisition”: as defined in Section 7.8(n).

“Permitted Intercompany Advances”: loans, guarantees or advances made by (a) a
Loan Party to another Loan Party other than Holdings, (b) a Non-Loan Party to
another Non-Loan Party, (c) a Non-Loan Party to a Loan Party, so long as the
parties thereto are party to the Intercompany Subordination Agreement, and (d) a
Loan Party to a Non-Loan Party so long as in the case of this clause (d),
(i) any such loans, guarantees, or advances are unsecured (other than security
provided by a non-Loan Party to a Loan Party), (ii) the aggregate outstanding
amount of all such loans, guarantees and advances does not exceed $500,000 at
any time and (iii) no Event of Default has occurred and is continuing
immediately prior to the making of any such Permitted Intercompany Advance or
would immediately result from the making of any such Permitted Intercompany
Advance.

 

32



--------------------------------------------------------------------------------

“Permitted Investors”: the collective reference to (a) the Sponsor and its
Controlled Investment Affiliate, (b) employees (and their spouse, former spouse,
trust, estate or Affiliates) or former employees (and their spouse, former
spouse, trust, estate or Affiliates) of Holdings and its Subsidiaries, or their
respective transferees who hold equity of Holdings, (c) any other Person who
from time to time becomes a stockholder in connection with a Permitted
Acquisition, and (d) any other Person consented to by the Agent in its sole
discretion; provided that, for the purposes of the definition of “Change of
Control”, Permitted Investors shall mean the Sponsor and its Controlled
Investment Affiliate.

“Permitted Seller Debt”: unsecured Indebtedness (other than Earn-Out
Obligations) owing to sellers of assets or Capital Stock by a Group Member that
is incurred by a Group Member in connection with the consummation of one or more
Permitted Acquisitions (including the Connecture Acquisition) so long as
(i) with respect to any such Indebtedness that requires cash interest or
principal payments while any Obligations remain outstanding, the aggregate
principal amount for all such unsecured Indebtedness does not exceed $11,000,000
at any one time outstanding and such Indebtedness is otherwise on terms and
conditions reasonably acceptable to the Agent, and (ii) any such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
the Agent.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and which is maintained or to which there is an obligation to contribute to by a
Loan Party or a Subsidiary thereof (or, as to which a Loan Party or Subsidiary
thereof could reasonably be expected to have liability on account of a Commonly
Controlled Entity or under Section 4069 of ERISA if such plan were terminated at
such time).

“PNC”: as defined in the preamble hereto.

“Preferred Stock”: the preferred Capital Stock of Holdings, the Borrower or a
Guarantor.

“Prepayment Premium”: as defined in Section 3.4.

“Pro Forma Financial Statements”: balance sheets, income statements and cash
flow statements prepared by Holdings and its consolidated Subsidiaries that give
effect (as if such events had occurred on such date) to (i) the consummation of
the Transactions, (ii) the Advances to be made on the Closing Date and the use
of proceeds thereof and (iii) the payment of fees and expenses in connection
with the foregoing, in each case prepared for (y) the most recently ended fiscal
quarter as if such Transactions had occurred on such date and (z) on a monthly
basis through the first full fiscal year after the Closing Date and on an annual
basis for each fiscal year thereafter through the later of the Maturity Date, in
each case, demonstrating pro forma compliance with the covenants set forth in
Section 7.1.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Protective Advance”: as defined in Section 2.1(b).

 

33



--------------------------------------------------------------------------------

“Published Rate”: the rate of interest published each Business Day in the Wall
Street Journal “Money Rates” listing under the caption “London Interbank Offered
Rates” for a one month period (or, if no such rate is published therein for any
reason, then the Published Rate shall be the LIBOR Rate for a one month period
as published in another publication selected by Agent).

“Qualified Capital Stock”: of any Person shall mean any Capital Stock of such
Person that is not Disqualified Stock.

“Qualified Cash”: at any date of determination, the amount of unrestricted cash
and cash equivalents of the Borrower held in deposit accounts or securities
accounts in the United States which, as of any date of determination after the
date on which all applicable control agreements are required to be delivered
after the Closing Date, are subject to the perfected first-priority lien of the
Agent.

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Agent or a Lender or an Affiliate of the
Agent or a Lender.

“Qualified ECP Loan Party”: in respect of any Swap Obligation, (a) each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee Obligation of such Guarantor provided in respect of, or the Lien
granted by such Guarantor to secure, such Swap Obligation (or guaranty
thereof) becomes effective with respect to such Swap Obligation, and (b) any
other Guarantor that (i) constitutes an “eligible contract participant” under
the Commodity Exchange Act or any regulations promulgated thereunder, or
(ii) can cause another Person (including, for the avoidance of doubt, any other
Guarantor not then constituting a “Qualified ECP Loan Party”) to qualify as an
“eligible contract participant” at such time by entering into a “keepwell,
support, or other agreement” as contemplated by Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Qualified Public Offering”: the initial underwritten public offering and sale
to the public of common Capital Stock of Holdings (or any direct or indirect
parent of Holdings) pursuant to an effective registration statement filed with
the Securities and Exchange Commission in accordance with the Securities Act of
1933 (or equivalent foreign governmental entity).

“Real Property”: all of the real property owned, leased or subleased by any Loan
Party.

“Recipient”: any of the Agent, the Issuer, the Swing Loan Lender or a Lender, as
applicable.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Register”: the Revolving Loan Register or the Term Loan Register, as the
context requires.

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

 

34



--------------------------------------------------------------------------------

“Reimbursement Obligation”: as defined in Section 2.14(b).

“Reinvest”: to acquire or repair assets used or useful in the relevant Person’s
business with an amount equal to the Net Cash Proceeds of an Asset Sale or
Recovery Event.

“Reinvestment”: acquisition or repair of assets used or useful in the relevant
Person’s business with an amount equal to Net Cash Proceeds of an Asset Sale or
Recovery Event.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, an
amount equal to the aggregate Net Cash Proceeds received by any Loan Party in
connection therewith that are not applied to prepay the Advances or other
amounts pursuant to Section 2.20(c) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Loan Parties (directly or indirectly through a Subsidiary) intend and
expect to Reinvest all or a specified portion of an amount equal to the Net Cash
Proceeds of an Asset Sale or Recovery Event within 270 days of the Asset Sale or
Recovery Event and to irrevocably commit such funds to such Reinvestment within
180 days of the Asset Sale or Recovery Event.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount actually
Reinvested prior to the relevant Reinvestment Prepayment Date.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the 180th day following the date of such Reinvestment Event, or
the 270th day following the date of such Reinvestment Event if the Reinvestment
Deferred Amount has been irrevocably committed to be Reinvested within 180 days
after such Reinvestment Event, and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, make Reinvestments with
all or any portion of the relevant Reinvestment Deferred Amount.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Lender”: as defined in Section 3.12.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC regulations.

“Required Lenders”: at any time, the Lenders holding 50.1% of the unpaid
principal amount of the Term Loan, the Revolving Advances and unused Revolving
Commitment Amounts; provided, that, at any time when there are two (2) or more
unaffiliated Lenders, “Required Lenders” must

 

35



--------------------------------------------------------------------------------

include at least two (2) unaffiliated Lenders; provided, further, that Required
Lenders” must include PNC to the extent that PNC has not assigned its
Commitments or Advances (other than to an Affiliate of PNC). Notwithstanding the
foregoing or anything else herein to the contrary, the outstanding principal
amount of the Term Loan held by any Defaulting Lender and the Revolving
Commitments of, and the portion of the Advances held, or deemed held by, any
Defaulting Lenders shall be excluded for purposes of making a determination of
Required Lenders and a Defaulting Lender shall not constitute a Lender for
purposes of the proviso in the immediately preceding sentence.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority (including, for the avoidance of doubt, the Basel
Committee on Banking Supervision and any successor thereto or similar authority
or successor thereto), in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

“Reserve Percentage”: as of any day the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”).

“Responsible Officer”: the director, chief executive officer, president, vice
president, chief financial officer, treasurer, controller or comptroller (or
equivalent officer or position) of each Loan Party, but in any event, with
respect to financial matters, the chief financial officer, treasurer, controller
or comptroller (or equivalent officer or position) of the applicable Loan Party
or a director of Holdings, in each case (a) with respect to whom Agent has
completed all required “know your customer” regulatory compliance and background
checks have been completed and the results thereof are satisfactory to Agent in
its sole discretion and (b) whose incumbency has been certified to Agent.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Advances”: as defined in Section 2.1(a).

“Revolving Commitment”: as to any Lender, the obligation of such Lender (if
applicable), to make Revolving Advances and participate in Swing Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the Revolving Commitment Amount (if any) of such Lender.

“Revolving Commitment Amount”: as to any Lender, the Revolving Commitment Amount
(if any) set forth on Schedule 1.1A hereto (or, in the case of any Lender that
became party to this Agreement after the Closing Date pursuant to Section 10.6
hereof, the Revolving Commitment Amount (if any) of such Lender as set forth in
the applicable Assignment and Acceptance), in each case as the same may be
adjusted upon any assignment by or to such Lender pursuant to Section 10.6
hereof or reduction pursuant to Section 2.9(a).

 

36



--------------------------------------------------------------------------------

“Revolving Commitment Percentage”: as to any Lender, the Revolving Commitment
Percentage (if any) set forth on Schedule 1.1A hereto (or, in the case of any
Lender that became party to this Agreement after the Closing Date pursuant to
Section 10.6 hereof, the Revolving Commitment Percentage (if any) of such Lender
as set forth in the applicable Assignment and Acceptance), in each case as the
same may be adjusted upon any assignment by or to such Lender pursuant to
Section 10.6 hereof or reduction pursuant to Section 2.9(a).

“Revolving Credit Note”: as defined in Section 2.1(a).

“Revolving Interest Rate”: (a) with respect to Revolving Advances that are
Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the sum
of the Applicable Margin for Domestic Rate Loans plus the Alternate Base Rate
and (b) with respect to Revolving Advances that are LIBOR Rate Loans, an
interest rate per annum equal to the sum of the Applicable Margin for LIBOR Rate
Loans plus the greater of (i) the LIBOR Rate and (ii) 1.00%.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Advances.

“Revolving Loan Register”: as defined in Section 10.6(b).

“S&P”: Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Agent, Issuer, Swing Loan
Lender and Lenders, together with any Affiliates of Agent or any Lender to whom
any Hedge Liabilities or Cash Management Liabilities are owed and with each
other holder of any of the Obligations, and the respective successors and
assigns of each of them.

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Intellectual Property Security Agreements, any
Control Agreement, all other pledge agreements, security agreements or other
documents hereafter delivered to the Agent in

 

37



--------------------------------------------------------------------------------

accordance with Applicable Law granting a Lien on any property of any Person to
secure the Obligations of any Loan Party under any Loan Document, including all
financing statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant thereto.

“Sellers”: as defined in the recitals hereto.

“Settlement”: as defined in Section 2.6(d).

“Settlement Date”: as defined in Section 2.6(d).

“Solvency Certificate”: the Solvency Certificate dated the Closing Date, in
substantially the form of Exhibit S-1.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured in the ordinary course, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.12; provided,
however, that any Specified Swap Agreement shall exclude any Excluded Swap
Obligation.

“Sponsor”: Francisco Partners IV, L.P. and its Controlled Investment Affiliates.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower or Holdings.

 

38



--------------------------------------------------------------------------------

“Subsidiary Guarantor”: each Subsidiary of Holdings other than the Borrower and
any Excluded Foreign Subsidiary.

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from bid, performance, or surety bonds,
or letters of credit supporting such bid, performance, or surety obligations,
issued on behalf Holdings and its consolidated Subsidiaries as support for,
among other things, their contracts with customers, whether such indebtedness is
owing directly or indirectly by Holdings and its consolidated Subsidiaries.

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Group Members shall be
deemed to be a “Swap Agreement”.

“Swap Obligation”: with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).

“Swing Loan Lender”: PNC, in its capacity as lender of the Swing Loans

“Swing Loan Note”: as defined in Section 2.4(a).

“Swing Loans”: as defined in Section 2.4(a).

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

39



--------------------------------------------------------------------------------

“Tax Distributions”: as defined in Section 7.6(c).

“Termination Date”: the date on which all Commitments have been terminated and
the Obligations (other than contingent indemnification and reimbursement
obligations for which no claim has been made and other than Obligations Cash
Collateralized as contemplated below) have been paid in full in cash, including
principal of and interest on each Advance, all fees and all other expenses or
amounts payable under any Loan Document, including, without limitation,
obligations under any Specified Swap Agreement and any Bank Services Agreement
unless the obligations under such agreements have been Cash Collateralized or
otherwise secured to the satisfaction of the Agent and Qualified Counterparty or
provider of such Bank Services, as applicable, shall have been paid in full in
cash and all Letters of Credit have been canceled or Cash Collateralized in
accordance with Section 3 hereof or have expired and all amounts drawn
thereunder have been reimbursed in full or Cash Collateralized in accordance
with Section 3 hereof; provided, however, notwithstanding anything herein to the
contrary, if the Termination Date would have occurred except for the requirement
to Cash Collateralize any Obligations in respect of Specified Swap Agreements
and/or Bank Services Agreements which have not been terminated and which are not
due and payable on such date, the Termination Date shall be deemed to have
occurred for purposes of Sections 4, 6, 7 and 8 and for purposes of Sections 4
and 5 of the Guarantee and Collateral Agreement.

“Term Lender”: each Lender that has a Term Loan Commitment or that holds a
portion of the Term Loan.

“Term Loan”: as defined in Section 2.3.

“Term Loan Commitment”: as to any Lender, the obligation of such Lender (if
any), to make any portion of the Term Loan on the Closing Date, in an aggregate
principal amount not to exceed the Term Loan Commitment Amount (if any) of such
Lender.

“Term Loan Commitment Amount”: as to any Lender, the Term Loan Commitment Amount
set forth on Schedule 1.1A hereto.

“Term Loan Commitment Percentage”: as to any Lender, the Term Loan Commitment
Percentage set forth on Schedule 1.1A hereto.

“Term Loan Rate”: (a) with respect to portions of the Term Loan that are
Domestic Rate Loans, an interest rate per annum equal to the sum of the
Applicable Margin plus the Alternate Base Rate and (b) with respect to portions
of the Term Loan that are LIBOR Rate Loans, an interest rate per annum equal to
the sum of the Applicable Margin plus the greater of (i) the LIBOR Rate and
(ii) 1.00%.

“Term Loan Register”: as defined in Section 10.6(b).

“Term Note”: as defined in Section 2.3.

“Transactions”: as defined in the recitals.

“Transferee”: any Eligible Assignee or Participant.

 

40



--------------------------------------------------------------------------------

“Type”: as to any Advance, its nature as a Domestic Rate Loan or a LIBOR Rate
Loan.

“Undrawn Availability”: at a particular date shall mean an amount equal to
(a) the Maximum Revolving Advance Amount minus (b) the sum of (i) all
outstanding Revolving Advances, (ii) the Maximum Undrawn Amount of all
outstanding Letters of Credit, (iii) all outstanding Swing Loans and (iv) all
interest, fees, expenses and other amounts then due and payable under this
Agreement or the Fee Letter which have not been paid or charged to Borrower’s
Account.

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”: the United States of America.

“U.S. Foreign HoldCo”: any Domestic Subsidiary, substantially all of the assets
of which consists of stock or securities of a Foreign Subsidiary and in respect
of which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower and Holdings, result in material
adverse tax consequences to the Borrower or Holdings.

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 3.10(f).

“Waterfall Triggering Event”: as defined in Section 8.3(a).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of Holdings.

1.2 Other Definitional Provisions. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in the other
Loan Documents or any certificate or other document made or delivered pursuant
hereto or thereto.

 

  (a)

As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to

 

41



--------------------------------------------------------------------------------

  mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements (including this Agreement) or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated, or
otherwise modified from time to time. Except as expressly provided to the
contrary herein, if any payment, information, certificate, financial statement
or other materials shall be required to be delivered on a day that is not a
Business Day, then the due date thereof shall be deemed to be the first Business
Day after such day. Certifications made by any officer of any Group Member shall
be in such officer’s capacity as such and not in any individual capacity. Except
as otherwise expressly provided for herein, all references herein to the time of
day shall mean the time in New York, New York.

 

  (b) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

  (c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

  (d) “Pro Forma Basis” means, with respect to compliance with any test or
covenant hereunder, compliance with such test or covenant after giving effect to
(a) any permitted material Acquisition, (b) any permitted material Disposition
or (c) any incurrence of Indebtedness using, for purposes of determining such
compliance, the most recently delivered historical financial statements of all
entities or associated with the assets so acquired or sold (to the extent
available), as applicable, and the most recently delivered consolidated
financial statements of Holdings and its Subsidiaries, which shall be
reformulated as if such material permitted Acquisition or material permitted
Disposition, and all other material permitted Acquisitions or material permitted
Dispositions that have been consummated during the period, and any Indebtedness
or other liabilities to be incurred or repaid in connection therewith had been
consummated or incurred, as applicable, at the beginning of such period (and
assuming that such Indebtedness or other obligations to be incurred bears
interest during any portion of the applicable measurement period at the weighted
average of the interest rates applicable to outstanding Advances incurred during
such period).

 

  (e) Any Responsible Officer executing any Loan Document or any other
certificate or other document made or delivered pursuant hereto or thereto, so
executes or certifies in his/her capacity as a Responsible Officer on behalf of
the applicable Loan Party and not in an individual capacity.

1.3 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

42



--------------------------------------------------------------------------------

SECTION 2

ADVANCES, PAYMENTS

2.1 Revolving Advances.

 

  (a) Subject to the terms and conditions set forth in this Agreement, after the
Closing Date and so long as the Funding Account has been established, each
Lender, severally and not jointly, will make Revolving Advances to Borrowing
Agent, for the benefit of Borrower, in aggregate amounts outstanding at any time
equal to such Lender’s Revolving Commitment Percentage of an amount equal to, as
of any date of determination, (i) the Maximum Revolving Advance Amount minus
(ii) the aggregate amount of all Revolving Advances and Swing Loans then
outstanding plus the Maximum Undrawn Amount of all Letters of Credit then
outstanding. If requested by a Revolving Lender, the Revolving Advances shall be
evidenced by one or more secured promissory notes (collectively, the “Revolving
Credit Note”) substantially in the form attached hereto as Exhibit 2.1(a).
Notwithstanding anything to the contrary contained in the foregoing or otherwise
in this Agreement, (x) the outstanding aggregate principal amount of Swing Loans
and the Revolving Advances at any one time outstanding plus the Maximum Undrawn
Amount of all Letters of Credit then outstanding shall not exceed the Maximum
Revolving Advance Amount, and (y) Agent shall have the right (but not the
obligation) to terminate the Revolving Commitments if all Advances have been
paid in full and no Letters of Credit are outstanding.

 

  (b) Notwithstanding the foregoing, Agent is hereby authorized by each Loan
Party, at any time in Agent’s sole discretion during the continuance of an Event
of Default, to make Revolving Advances for the account of the Borrower in an
aggregate amount at any time outstanding not to exceed the aggregate Revolving
Commitments, to which Agent, in its reasonable business judgment, deems
necessary or desirable (x) to preserve or protect the Collateral, or any portion
thereof, (y) to enhance the likelihood of, or maximize the amount of, repayment
of the Obligations, or (z) to pay any other amount chargeable to Borrower
pursuant to the terms of this Agreement, in each case, other than amounts
payable pursuant to Section 10.5 (the “Protective Advances”). Lenders holding
the Revolving Commitments shall be obligated to fund such Protective Advances
and effect a settlement with Agent therefor upon demand of Agent in accordance
with their respective Revolving Commitment Percentages; provided that the total
principal amount of Protective Advances shall not exceed $1,000,000 at any time
without further approval by the Required Lenders and Borrowing Agent. To the
extent any Protective Advances are not actually funded by the other Lenders as
provided for in this Section 2.1(b), any such Protective Advances funded by
Agent shall be deemed to be Revolving Advance made by and owing to Agent, and
Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender holding a Revolving Commitment under this Agreement and the
other Loan Documents with respect to such Revolving Advance.

 

43



--------------------------------------------------------------------------------

2.2 Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.

 

  (a) Borrowing Agent on behalf of Borrower may notify Agent in writing prior to
2:00 p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder. Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders or with respect to any other Obligation under
this Agreement, become due, same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation,
and such request shall be irrevocable.

 

  (b) Notwithstanding the provisions of subsection (a) above, in the event
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Agent written notice by no later than 2:00
p.m. on the day which is three (3) Business Days prior to the date such LIBOR
Rate Loan is to be borrowed, specifying (i) the date of the proposed borrowing
(which shall be a Business Day), (ii) the type of borrowing and the amount of
such Advance to be borrowed, which amount shall be in a minimum amount of
(A) with respect to the Term Loan, $1,000,000 and in integral multiples of
$250,000 thereafter and (B) with respect to Revolving Advances, $100,000 and in
integral multiples of $50,000 thereafter, and (iii) the duration of the first
Interest Period therefor. Interest Periods for LIBOR Rate Loans shall be for
one, two, or three months; provided that, if an Interest Period would end on a
day that is not a Business Day, it shall end on the next succeeding Business Day
unless such day falls in the next succeeding calendar month in which case the
Interest Period shall end on the next preceding Business Day. During the
continuance of an Event of Default and at Agent’s election, or the direction of
the Required Lenders, and upon notice to Borrowing Agent, no LIBOR Rate Loan
shall be made available to Borrower during the continuance of such Event of
Default. After giving effect to each requested LIBOR Rate Loan, including those
which are converted from a Domestic Rate Loan under Section 2.2(e), there shall
not be outstanding more than five (5) LIBOR Rate Loans, in the aggregate.

 

  (c) Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the Maturity Date.

 

  (d)

Borrowing Agent shall elect the initial Interest Period applicable to a LIBOR
Rate Loan by its notice of borrowing given to Agent pursuant to Section 2.2(b)
or by its notice of conversion given to Agent pursuant to Section 2.2(e), as the
case may be. Borrowing Agent shall elect the duration of each succeeding
Interest Period by giving irrevocable written notice to Agent of such duration
not later than 2:00 p.m. on the day which is

 

44



--------------------------------------------------------------------------------

  three (3) Business Days prior to the last day of the then current Interest
Period applicable to such LIBOR Rate Loan. If Agent does not receive timely
notice of the Interest Period elected by Borrowing Agent, Borrowing Agent shall
be deemed to have elected to convert such LIBOR Rate Loan to a Domestic Rate
Loan as of the last day of the Interest Period applicable to such LIBOR Rate
Loan, subject to Section 2.2(e) below.

 

  (e) Borrowing Agent may, on the last Business Day of the then current Interest
Period applicable to any outstanding LIBOR Rate Loan, or on any Business Day
with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount provided that any conversion
of a LIBOR Rate Loan shall be made only on the last Business Day of the then
current Interest Period applicable to such LIBOR Rate Loan; provided however,
during the continuance of an Event of Default and at Agent’s election, or the
direction of the Required Lenders, and upon notice to Borrowing Agent, no
outstanding LIBOR Rate Loan may be so converted or continued as a LIBOR Rate
Loan and no Domestic Rate Loan may be converted to a LIBOR Rate Loan . If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 2:00 p.m. (i) on the day which is three
(3) Business Days prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur (which date shall be the last Business Day of the
Interest Period for the applicable LIBOR Rate Loan) with respect to a conversion
from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in each case, the
date of such conversion, the loans to be converted and if the conversion is to a
LIBOR Rate Loan, the duration of the first Interest Period therefor.

 

  (f) At its option and upon written notice given prior to 2:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, Borrower may,
subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Borrowing Agent shall specify the date of
prepayment of Advances which are LIBOR Rate Loans and the amount of such
prepayment. In the event that any prepayment of a LIBOR Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, Borrower shall indemnify Agent and Lenders
therefor in accordance with Section 2.2(g) hereof.

 

  (g) Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and/or
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by Borrower in the payment of the principal of or interest on any
LIBOR Rate Loan or failure by Borrower to complete a borrowing of, a prepayment
of or conversion of or to a LIBOR Rate Loan after notice thereof has been given,
including, but not limited to, any interest payable by Agent or a Lender to
lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans hereunder. A certificate as to any additional amounts payable pursuant to
the foregoing sentence submitted by Agent or any Lender to Borrowing Agent shall
be conclusive absent manifest error. This covenant shall survive the termination
of the Commitments, the termination of this Agreement, the repayment of all
Obligations and the resignation of the Agent.

 

45



--------------------------------------------------------------------------------

  (h) Notwithstanding any other provision hereof, if the adoption of or any
change in any Applicable Law or in the interpretation, administration,
implementation or application thereof by any Governmental Authority, or the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority made subsequent to the
date hereof, shall make it unlawful for Agent or any Lender (for purposes of
this subsection (h), the term “Lender” shall include Agent, any Lender and the
office or branch where Agent or any Lender or any Person controlling Agent or
such Lender makes or maintains any LIBOR Rate Loans) to make or maintain its
LIBOR Rate Loans, the obligation of Lenders (or such affected Lender) to make
LIBOR Rate Loans hereunder shall forthwith be cancelled and Borrower shall, if
any affected LIBOR Rate Loans are then outstanding, promptly upon request from
Agent, either pay all such affected LIBOR Rate Loans or convert such affected
LIBOR Rate Loans into loans of another type. If any such payment or conversion
of any LIBOR Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such LIBOR Rate Loan, Borrower shall pay Agent, upon
Agent’s request, such amount or amounts set forth in clause (g) above. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by Agent to Borrowing Agent shall be conclusive absent
manifest error. This covenant shall survive the termination of the Commitments,
the termination of this Agreement, the repayment of all Obligations and the
resignation of the Agent. For purposes of this Agreement, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, or directives thereunder or issued in connection therewith, and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in any Applicable Law, regardless of the date enacted, adopted or
issued.

2.3 Term Loan. Subject to the terms and conditions of this Agreement, each
applicable Lender, severally and not jointly, will make a term loan to Borrowing
Agent, for the benefit of Borrower, in the amount equal to such Lender’s Term
Loan Commitment Percentage of $42,000,000 (the “Term Loan”). The Term Loan shall
be advanced on the Closing Date and shall, with respect to principal, subject to
acceleration during the existence of an Event of Default under this Agreement or
termination of this Agreement, be payable in installments as follows:

 

Installment Due Date

   Installment Amount

June 30, 2018

   $105,000

September 30, 2018

   $105,000

December 31, 2018

   $105,000

March 31, 2019

   $105,000

 

46



--------------------------------------------------------------------------------

Installment Due Date

   Installment Amount

June 30, 2019

   $183,750

September 30, 2019

   $183,750

December 31, 2019

   $183,750

March 31, 2020

   $183,750

June 30, 2020

   $262,500

September 30, 2020

   $262,500

December 31, 2020

   $262,500

March 31, 2021

   $262,500

June 30, 2021

   $525,000

September 30, 2021

   $525,000

Last day of each calendar quarter thereafter

   $525,000

The Maturity Date

   All remaining unpaid
principal and accrued
interest thereon

If requested by a Term Loan Lender, the Term Loan of such Term Loan Lender shall
be evidenced by one or more secured promissory notes (collectively, the “Term
Loan Note”) in substantially the form attached hereto as Exhibit 2.3. The Term
Loan may consist of Domestic Rate Loans or LIBOR Rate Loans, or a combination
thereof, as Borrowing Agent may request; and in the event that Borrower desire
to obtain or extend any portion of the Term Loan as a LIBOR Rate Loan or to
convert any portion of the Term Loan from a Domestic Rate Loan to a LIBOR Rate
Loan, Borrowing Agent shall comply with the notification requirements set forth
in Sections 2.2(b) and/or (e) and the provisions of Sections 2.2(b) through
(h) shall apply.

2.4 Swing Loans.

 

  (a)

Subject to the terms and conditions set forth in this Agreement, and in order to
minimize the transfer of funds between Lenders and Agent for administrative
convenience, Agent, Lenders holding Revolving Commitments and Swing Loan Lender
agree that in order to facilitate the administration of this Agreement, Swing
Loan Lender may, at its election and option made in its sole discretion
cancelable at any time for any reason whatsoever, make swing loan advances
(“Swing Loans”) available to Borrowing Agent, for the benefit of Borrower, as
provided for in this Section 2.4 at any time or from time to time after the date
hereof to, but not including, the Maturity Date, in an aggregate principal
amount up to but not in excess of the Maximum Swing Loan Advance Amount,
provided that the outstanding aggregate principal amount of Swing Loans and the
Revolving Advances at any one time outstanding shall not exceed the Maximum
Revolving Advance Amount less the Maximum Undrawn Amount of all outstanding
Letters of Credit. All Swing Loans shall be Domestic Rate Loans only.

 

47



--------------------------------------------------------------------------------

  Borrower may borrow (at the option and election of Swing Loan Lender), repay
and reborrow (at the option and election of Swing Loan Lender) Swing Loans and
Swing Loan Lender may make Swing Loans as provided in this Section 2.4 during
the period between Settlement Dates. All Swing Loans shall be evidenced by a
secured promissory note (the “Swing Loan Note”) substantially in the form
attached hereto as Exhibit 2.4(a). Swing Loan Lender’s agreement to make Swing
Loans under this Agreement is cancelable at any time for any reason whatsoever
and the making of Swing Loans by Swing Loan Lender from time to time shall not
create any duty or obligation, or establish any course of conduct, pursuant to
which Swing Loan Lender shall thereafter be obligated to make Swing Loans in the
future.

 

  (b) Upon either (i) any request by Borrowing Agent for a Revolving Advance
made pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed
request by Borrower for a Revolving Advance pursuant to the provisions of the
last sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowing Agent, for the benefit
of Borrower, as a Swing Loan; provided that notwithstanding anything to the
contrary provided for herein, Swing Loan Lender may not make Swing Loan Advances
if Swing Loan Lender has been notified by Agent or by Required Lenders that one
or more of the applicable conditions set forth in Section 5.2 of this Agreement
have not been satisfied or the Revolving Commitments have been terminated for
any reason.

 

  (c) Upon the making of a Swing Loan (whether before or after the occurrence of
a Default or an Event of Default and regardless of whether a Settlement has been
requested with respect to such Swing Loan), each Lender holding a Revolving
Commitment shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Revolving Commitment Percentage. Swing Loan Lender or Agent
may, at any time, require the Lenders holding Revolving Commitments to fund such
participations by means of a Settlement as provided for in Section 2.6(d) below.
From and after the date, if any, on which any Lender holding a Revolving
Commitment is required to fund, and funds, its participation in any Swing Loans
purchased hereunder, Agent shall promptly distribute to such Lender its
Revolving Commitment Percentage of all payments of principal and interest and
all proceeds of Collateral received by Agent in respect of such Swing Loan;
provided that no Lender holding a Revolving Commitment shall be obligated in any
event to make Revolving Advances in an amount in excess of its Revolving
Commitment Amount minus its Participation Commitment (taking into account any
reallocations under Section 2.21) with respect to the outstanding Swing Loans
and the Maximum Undrawn Amount of all outstanding Letters of Credit.

2.5 Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrower to Agent, Lenders,
Issuer and Swing Loan Lender, shall be charged to Borrower’s Account on Agent’s
books. The proceeds of each Revolving Advance or Swing Loan requested by
Borrowing Agent, on behalf of Borrower, or deemed to have been requested

 

48



--------------------------------------------------------------------------------

by Borrowing Agent, for the benefit of Borrower, under Section 2.2(a), 2.6(b) or
2.14 hereof shall, (i) with respect to requested Revolving Advances, to the
extent Lenders makes such Revolving Advances in accordance with Section 2.2(a),
2.6(b) or 2.14 hereof and with respect to Swing Loans made upon any request by
Borrowing Agent for a Revolving Advance to the extent Swing Loan Lender makes
such Swing Loan in accordance with Section 2.4(b) hereof, be made available to
the Borrower on the day so requested by way of credit to the Funding Account in
immediately available federal funds or other immediately available funds or,
(ii) with respect to Revolving Advances deemed to have been requested by
Borrower or Swing Loans made upon any deemed request for a Revolving Advance by
Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request. Prior to the Maturity Date, Borrower may use
the Revolving Advances and Swing Loans by borrowing, prepaying and re-borrowing,
all in accordance with the terms and conditions hereof.

2.6 Making and Settlement of Advances.

 

  (a) Each borrowing of Revolving Advances shall be advanced according to the
Revolving Commitment Percentages of Lenders holding the Revolving Commitments
(subject to any contrary terms of Section 2.21). The Term Loan shall be advanced
according to the Term Loan Commitment Percentages of Lenders holding the Term
Loan Commitments. Each borrowing of Swing Loans shall be advanced by Swing Loan
Lender alone.

 

  (b) Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, to the extent Agent elects not to provide a Swing Loan or the making
of a Swing Loan would result in the aggregate amount of all outstanding Swing
Loans exceeding the maximum amount permitted in Section 2.4(a), Agent shall
notify Lenders holding the Revolving Commitments of its receipt of such request
specifying the information provided by Borrowing Agent and the apportionment
among Lenders of the requested Revolving Advance as determined by Agent in
accordance with the terms hereof. Each Lender shall remit the principal amount
of each Revolving Advance to Agent such that Agent is able to, and Agent shall,
to the extent the applicable Lenders have made funds available to it for such
purpose and subject to Section 5.2, fund such Revolving Advance to Borrowing
Agent, for the benefit of Borrower, in Dollars and immediately available funds
at the Payment Office prior to the close of business, on the applicable
borrowing date; provided that if any applicable Lender fails to remit such funds
to Agent in a timely manner, Agent may elect in its sole discretion to fund with
its own funds the Revolving Advance of such Lender on such borrowing date, and
such Lender shall be subject to the repayment obligation in
Section 2.6(c) hereof.

 

  (c)

Unless Agent shall have been notified by telephone, confirmed in writing, by any
Lender holding a Revolving Commitment that such Lender will not make the amount
which would constitute its applicable Revolving Commitment Percentage of the
requested Revolving Advance available to Agent, Agent may (but shall not be
obligated to) assume that such Lender has made such amount available to Agent on
such date in accordance with Section 2.6(b) and may, in reliance upon such
assumption, make available to Borrowing Agent, for the benefit of Borrower, a
corresponding amount. In such event, if a Lender has not in fact made its
applicable Revolving Commitment

 

49



--------------------------------------------------------------------------------

  Percentage of the requested Revolving Advance available to Agent, then the
applicable Lender and Borrower severally agree to pay to Agent on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrowing Agent, for the benefit of
Borrower, through but excluding the date of payment to Agent, at (i) in the case
of a payment to be made by such Lender, the greater of (A) (x) the daily average
Federal Funds Effective Rate (computed on the basis of a year of 360
days) during such period as quoted by Agent, times (y) such amount or (B) a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by Borrower, the
Revolving Interest Rate for Revolving Advances that are Domestic Rate Loans. If
such Lender pays its share of the applicable Revolving Advance to Agent, then
the amount so paid shall constitute such Lender’s Revolving Advance. Any payment
by Borrower shall be without prejudice to any claim Borrower may have against a
Lender holding a Revolving Commitment that shall have failed to make such
payment to Agent. A certificate of Agent submitted to any Lender or Borrowing
Agent with respect to any amounts owing under this paragraph (c) shall be
conclusive, in the absence of manifest error.

 

  (d) Agent, on behalf of Swing Loan Lender, shall demand settlement (a
“Settlement”) of all or any Swing Loans with Lenders holding the Revolving
Commitments on at least a weekly basis, or on any more frequent date that Agent
elects or that Swing Loan Lender at its option exercisable for any reason
whatsoever may request, by notifying Lenders holding the Revolving Commitments
of such requested Settlement by facsimile, telephonic or electronic transmission
no later than 3:00 p.m. on the date of such requested Settlement (the
“Settlement Date”). Subject to any contrary provisions of Section 2.21, each
Lender holding a Revolving Commitment shall transfer the amount of such Lender’s
Revolving Commitment Percentage of the outstanding principal amount (plus
interest accrued thereon to the extent requested by Agent) of the applicable
Swing Loan with respect to which Settlement is requested by Agent, to such
account of Agent as Agent may designate not later than 5:00 p.m. on such
Settlement Date if requested by Agent by 3:00 p.m., otherwise not later than
5:00 p.m. on the next Business Day. Settlements may occur at any time
notwithstanding that the conditions precedent to making Revolving Advances set
forth in Section 8.2 have not been satisfied or the Revolving Commitments shall
have otherwise been terminated at such time. All amounts so transferred to Agent
shall be applied against the amount of outstanding Swing Loans and, when so
applied shall constitute Revolving Advances of such Lenders accruing interest as
Domestic Rate Loans. If any such amount is not transferred to Agent by any
Lender holding a Revolving Commitment on such Settlement Date, Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in
Section 2.6(c).

 

  (e)

If any Lender or Participant (a “Benefited Lender”) shall at any time receive
any payment of all or part of its Advances, or interest thereon, or receive any
Collateral in respect thereof (whether voluntarily or involuntarily or by
set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder,

 

50



--------------------------------------------------------------------------------

  such Benefited Lender shall purchase for cash from the other Lenders a
participation in such portion of each such other Lender’s Advances, or shall
provide such other Lender with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that each Lender so purchasing a portion of another Lender’s Advances may
exercise all rights of payment (including rights of set-off) with respect to
such portion as fully as if such Lender were the direct holder of such portion,
and the obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.

2.7 Maximum Advances. The aggregate balance of Revolving Advances plus Swing
Loans outstanding at any time shall not exceed the Maximum Revolving Advance
Amount less the aggregate Maximum Undrawn Amount of all issued and outstanding
Letters of Credit.

2.8 Manner and Repayment of Advances.

 

  (a) The Revolving Advances and Swing Loans shall be due and payable in full on
the Maturity Date subject to earlier prepayment as herein provided. The Term
Loan shall be due and payable as provided in Section 2.3 hereof, subject to
mandatory prepayments as herein provided. Notwithstanding the foregoing, all
Advances and all other Obligations shall be subject to earlier repayment upon
(x) acceleration during the existence of an Event of Default under this
Agreement or (y) termination of this Agreement. Each payment (including each
prepayment) by Borrower on account of the principal of and interest on the
Advances (other than the Term Loan) shall be applied, first to the outstanding
Swing Loans and next, pro rata according to the applicable Revolving Commitment
Percentages of Lenders, to the outstanding Revolving Advances (subject to any
contrary provisions of Section 2.21). Each payment (including each prepayment)
by Borrower on account of the principal of and interest on the Term Loan shall
be applied to the Term Loan pro rata according to the Term Loan Commitment
Percentages of the Lenders.

 

  (b)

All payments of principal, interest and other amounts payable hereunder, or
under any of the other Loan Documents shall be made to Agent at the Payment
Office not later than 2:00 p.m. on the due date therefor in Dollars in federal
funds or other funds immediately available to Agent. Agent shall have the right
to effectuate payment of any and all Obligations due and owing hereunder by
charging Borrower’s Account or by making Advances as provided in Section 2.2
hereof. Anything to the contrary contained herein notwithstanding, any payment
item shall be deemed received by Agent only if it is received at the Payment
Office on a Business Day on or before 2:00

 

51



--------------------------------------------------------------------------------

  p.m. If any payment item is received at the Payment Office on a non-Business
Day or after 2:00 p.m. on a Business Day (unless Agent, in its sole discretion,
elects to credit it on the date received), it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day. The receipt of any payment item by Agent shall not be required to
be considered a payment on account unless such payment item is a wire transfer
of immediately available federal funds made to Agent at the Payment Office or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly.

 

  (c) Except as expressly provided herein, all payments (including prepayments)
to be made by Borrower on account of principal, interest, fees and other amounts
payable hereunder shall be made without deduction, set-off or counterclaim and
shall be made to Agent at the Payment Office, in each case on or prior to 2:00
p.m., in Dollars and in immediately available funds.

2.9 Termination or Reduction of Commitments; Optional Prepayments.

 

  (a) Termination or Reduction of Commitments. The Borrower shall have the
right, upon not less than three (3) Business Days’ notice to the Agent, to
terminate the Revolving Commitments or, from time to time, to reduce the Maximum
Revolving Advance Amount; provided that no such termination of Revolving
Commitments or reduction of the Maximum Revolving Advance Amount shall be
permitted if after giving effect thereto and to any prepayments of the Revolving
Advances and Swing Loans made on the effective date thereof, (i) the aggregate
amount of Revolving Advances, Swing Loans and the Maximum Undrawn Amount of all
Letters of Credit would exceed the aggregate Revolving Commitments of all
Lenders or (ii) the Maximum Revolving Advance Amount would be less than
$1,000,000. Any such reduction shall be in an amount equal to $250,000, or a
whole multiple of $50,000 in excess thereof (or such lesser amounts
outstanding), and shall reduce permanently (A) on a pro rata basis the Revolving
Commitments then in effect and (B) on a pro rata basis (as between the Maximum
Revolving Advance Amount and the Letter of Credit Sublimit), the Letter of
Credit Sublimit; provided, that, any such reduction shall be in a whole multiple
of $100,000 (or such lesser amount outstanding); provided further that, if a
LIBOR Rate Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, unless waived by the Agent in its sole discretion,
the Borrower shall also pay any amounts owing pursuant to Section 2.2(g);
provided, however, except in the case of a prepayment in full of the
Obligations, that any such prepayment shall be applied first to outstanding
Domestic Rate Loans and the remainder thereafter applied to prepay the LIBOR
Rate Loan (such application to LIBOR Rate Loans with Interest Periods expiring
on a date or dates nearest the date of such prepayment); and provided further
that in connection with any such reduction or termination the Borrower shall pay
the applicable Prepayment Premium (if any).

 

52



--------------------------------------------------------------------------------

  (b) Optional Prepayments. The Borrower may at any time and from time to time
prepay the Advances, in whole or in part (with payment of the applicable
Prepayment Premium), upon irrevocable notice delivered to the Agent no later
than 2:00 p.m., three (3) Business Days prior thereto, in the case of LIBOR Rate
Loans, and no later than 2:00 p.m., one (1) Business Day prior thereto, in the
case of Domestic Rate Loans, which notice shall specify the date and amount of
prepayment; provided that if a LIBOR Rate Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, unless waived by the
Agent in its sole discretion, the Borrower shall also pay any amounts owing
pursuant to Section 2.2(g); provided, however, except in the case of a
prepayment in full of the Obligations, that any such prepayment shall be applied
first to outstanding Domestic Rate Loans and the remainder thereafter applied to
prepay the LIBOR Rate Loan (such application to LIBOR Rate Loans with Interest
Periods expiring on a date or dates nearest the date of such prepayment);
provided further that if such notice of prepayment in full and termination of
the Commitments indicates that such prepayment is to be funded subject to the
occurrence of an event, such notice of prepayment may be revoked if such event
does not occur. Upon receipt of any such notice the Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of partial prepayments of Revolving Advances that are
Domestic Rate Loans and Swing Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of the Term Loan and Revolving Advances shall be in
an aggregate principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof. Prepayments of the Term Loan made pursuant to this Section 2.9
shall be applied to the scheduled installments of principal in respect of the
Term Loan in direct order of maturity.

 

  (c) Termination of Agreement. Borrower may terminate this Agreement and all
commitments hereunder at any time upon not less than three (3) Business Days’
notice to Agent (which notice may be conditioned on the occurrence of a
transaction which will result in the occurrence of the payment in full of the
Obligations) upon payment in full in cash of the Obligations, other than
Unasserted Contingent Obligations. The termination of the Agreement shall not
affect Agent’s, any Lender’s or any Secured Party’s rights, or any of the
Obligations having their inception prior to the effective date of such
termination or any Obligations which pursuant to the terms hereof continue to
accrue after such date, and the provisions hereof shall continue to be fully
operative until the Termination Date. The security interests, Liens and rights
granted to Agent and the other Secured Parties hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
the Termination Date. Accordingly, each Loan Party waives any rights which it
may have under the Uniform Commercial Code to demand the filing of termination
statements with respect to the Collateral, and Agent shall not be required to
send such termination statements to each Loan Party, or to file them with any
filing office, unless and until the Termination Date has occurred. All
representations, warranties, covenants, waivers and agreements contained herein
shall survive termination hereof until the Termination Date.

 

53



--------------------------------------------------------------------------------

2.10 Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrower’s Account”) in the name of
Borrowing Agent in which shall be recorded the date and amount of each Advance
made by Agent, Lenders and Swing Loan Lender and the date and amount of each
payment in respect thereof; provided, however, the failure by Agent to record
the date and amount of any Advance shall not adversely affect Agent, any Lender
or Swing Loan Lender. Each month, Agent shall send to Borrowing Agent a
statement showing the accounting for the Advances made, payments made or
credited in respect thereof, and other transactions between Agent, Lenders,
Swing Loan Lender and Borrower during such month. The monthly statements shall
be deemed correct and binding upon Borrower in the absence of manifest error and
shall constitute an account stated between Agent, Lenders, Swing Loan Lender and
Borrower unless Agent receives a written statement of Borrower’s specific
exceptions thereto within thirty (30) days after such statement is received by
Borrowing Agent. The records of Agent with respect to Borrower’s Account shall
be conclusive evidence absent manifest error of the amounts of Advances and
other charges thereto and of payments applicable thereto.

2.11 Letters of Credit.

 

  (a) Subject to the terms and conditions hereof, Issuer shall issue or cause
the issuance of standby letters of credit denominated in Dollars (“Letters of
Credit”) for the account of Borrower except to the extent that the issuance
thereof would then cause the sum of (i) the outstanding Revolving Advances plus
(ii) the outstanding Swing Loans, plus (iii) the Maximum Undrawn Amount of all
outstanding Letters of Credit, plus (iv) the Maximum Undrawn Amount of the
Letter of Credit to be issued to exceed the Maximum Revolving Advance Amount);
provided, however, that (A) the Maximum Undrawn Amount of all outstanding
Letters of Credit shall not exceed in the aggregate at any time the Letter of
Credit Sublimit and (B) no Letter of Credit may be requested to the extent that
after giving effect thereto, the aggregate amount of the Revolving Advances,
Swing Loans and Maximum Undrawn Amount of all Letters of Credit would exceed the
limitation set forth in Section 2.1(a). All disbursements or payments related to
Letters of Credit shall be deemed to be Revolving Advances made as Domestic Rate
Loans and shall bear interest at the Revolving Interest Rate for Domestic Rate
Loans. Letters of Credit that have not been drawn upon shall not bear interest
(but fees shall accrue in respect of outstanding Letters of Credit as provided
in Section 3.2 hereof).

 

  (b) Notwithstanding any provision of this Agreement, Issuer shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over Issuer
shall prohibit, or request that Issuer refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which Issuer is not otherwise compensated hereunder) not in
effect on the date of this Agreement, or shall impose upon Issuer any
unreimbursed loss, cost or expense which was not applicable on the date of this
Agreement, and which Issuer in good faith deems material to it, (ii) the
issuance of the Letter of Credit would violate one or more policies of Issuer
applicable to letters of credit generally for all customers of the Issuer or
(iii) the Revolving Commitments have been terminated pursuant to clause (y) of
Section 2.1(a).

 

54



--------------------------------------------------------------------------------

2.12 Issuance of Letters of Credit.

 

  (a) Borrowing Agent, on behalf of Borrower, may request Issuer to issue or
cause the issuance of a Letter of Credit by delivering to Issuer, with a copy to
Agent at the Payment Office, prior to 2:00 p.m., at least three (3) Business
Days prior to the proposed date of issuance (or such shorter period as the
Issuer may agree), such Issuer’s form of Letter of Credit Application (the
“Letter of Credit Application”) completed to the satisfaction of Agent and
Issuer; and, such other certificates, documents and other papers and information
as Agent or Issuer may reasonably request. Issuer shall not issue any requested
Letter of Credit if such Issuer has received notice from Agent or any Lender
that one or more of the applicable conditions set forth in Section 5.2 of this
Agreement have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason.

 

  (b) Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, or other written demands for payment, and (ii) have an
expiry date not later than twelve (12) months after such Letter of Credit’s date
of issuance and in no event later than the Maturity Date (unless otherwise
agreed by the Issuer). Each standby Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce at the time a Letter of
Credit is issued or the International Standby Practices (International Chamber
of Commerce Publication Number 590), or any subsequent revision thereof at the
time a standby Letter of Credit is issued, as determined by Issuer.

 

  (c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.

2.13 Requirements For Issuance of Letters of Credit. Borrowing Agent shall
authorize and direct any Issuer to name the applicable Borrower as the
“Applicant” or “Account Party” of each Letter of Credit. If Agent is not the
Issuer of any Letter of Credit, Borrowing Agent shall authorize and direct
Issuer to deliver to Agent all instruments, documents, and other writings and
property received by Issuer pursuant to the Letter of Credit and to accept and
rely upon Agent’s instructions and agreements with respect to all matters
arising in connection with the Letter of Credit, the application therefor.

2.14 Disbursements, Reimbursement.

 

  (a) Immediately upon the issuance of each Letter of Credit, each Lender
holding a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each drawing thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage of the Maximum Undrawn Amount of such Letter of
Credit (as in effect from time to time) and the amount of such drawing,
respectively.

 

55



--------------------------------------------------------------------------------

  (b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent. Regardless of whether Borrowing Agent shall have received such
notice, Borrower shall reimburse (such obligation to reimburse Issuer shall
sometimes be referred to as a “Reimbursement Obligation”) Issuer prior to 12:00
noon, on each date that an amount is paid by Issuer under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Issuer. In the event Borrower fails to reimburse Issuer for the full amount of
any drawing under any Letter of Credit by 12:00 Noon, on the Drawing Date,
Issuer will promptly notify Agent and each Lender holding a Revolving Commitment
thereof, and Borrowing Agent, for the benefit of Borrower, shall be
automatically deemed to have requested that a Revolving Advance maintained as a
Domestic Rate Loan be made by Lenders to be disbursed on the Drawing Date under
such Letter of Credit, and Lenders holding the Revolving Commitments shall be
unconditionally obligated to fund such Revolving Advance (all whether or not the
conditions specified in Section 5.2 are then satisfied or the commitments of
Lenders to make Revolving Advances hereunder have been terminated for any
reason) as provided for in Section 2.14(c) immediately below. Any notice given
by Issuer pursuant to this Section 2.14(b) may be oral if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

  (c) Each Lender holding a Revolving Commitment shall upon any notice pursuant
to Section 2.14(b) make available to Issuer through Agent at the Payment Office
an amount in immediately available funds equal to its Revolving Commitment
Percentage (subject to any contrary provisions of Section 2.21) of the amount of
the drawing, whereupon the participating Lenders shall (subject to
Section 2.14(d)) each be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to Borrowing Agent, for the benefit of Borrower, in that
amount. If any Lender holding a Revolving Commitment so notified fails to make
available to Agent, for the benefit of Issuer, the amount of such Lender’s
Revolving Commitment Percentage of such amount by 2:00 p.m. on the Drawing Date,
then interest shall accrue on such Lender’s obligation to make such payment,
from the Drawing Date to the date on which such Lender makes such payment (i) at
a rate per annum equal to the Federal Funds Effective Rate during the first
three (3) days following the Drawing Date and (ii) at a rate per annum equal to
the rate applicable to Revolving Advances maintained as a Domestic Rate Loan on
and after the fourth day following the Drawing Date. Agent and Issuer will
promptly give notice of the occurrence of the Drawing Date, but failure of Agent
or Issuer to give any such notice on the Drawing Date or in sufficient time to
enable any Lender holding a Revolving Commitment to effect such payment on such
date shall not relieve such Lender from its obligations under this
Section 2.14(c), provided that such Lender shall not be obligated to pay
interest as provided in Section 2.14(c)(i) and (ii) until and commencing from
the date of receipt of notice from Agent or Issuer of a drawing.

 

  (d)

With respect to any unreimbursed drawing that is not converted into a Revolving
Advance maintained as a Domestic Rate Loan to Borrowing Agent, for the benefit
of Borrower, in whole or in part as contemplated by Section 2.14(b), because of
Borrower’s failure to satisfy the conditions set forth in Section 5.2 hereof
(other than

 

56



--------------------------------------------------------------------------------

  any notice requirements) or for any other reason, Borrower shall be deemed to
have incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in
the amount of such drawing. Such Letter of Credit Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the rate
per annum applicable to a Revolving Advance maintained as a Domestic Rate Loan.
Each applicable Lender’s payment to Agent pursuant to Section 2.14(c) shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment in respect of the applicable Letter
of Credit under this Section 2.14.

 

  (e) Each applicable Lender’s Participation Commitment in respect of the
Letters of Credit shall continue until the last to occur of any of the following
events: (i) Issuer ceases to be obligated to issue or cause to be issued Letters
of Credit hereunder; (ii) no Letter of Credit issued or created hereunder
remains outstanding and uncancelled; and (iii) all Persons (other than
Borrower) have been fully reimbursed for all payments made under or relating to
Letters of Credit.

2.15 Repayment of Participation Advances.

 

  (a) Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds from Borrower (i) in reimbursement of any payment
made by Issuer or Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to Agent, or (ii) in payment of interest
on such a payment made by Issuer or Agent under such a Letter of Credit, Agent
will pay to each Lender holding a Revolving Commitment, in the same funds as
those received by Agent, the amount of such Lender’s Revolving Commitment
Percentage of such funds, except Agent shall retain the amount of the Revolving
Commitment Percentage of such funds of any Lender holding a Revolving Commitment
that did not make a Participation Advance in respect of such payment by Agent
(and, to the extent that any of the other Lenders holding the Revolving
Commitment have funded any portion such Defaulting Lender’s Participation
Advance in accordance with the provisions of Section 2.21, Agent will pay over
to such Non-Defaulting Lenders a pro rata portion of the funds so withheld from
such Defaulting Lender).

 

  (b) If Issuer or Agent is required at any time to return to Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrower to Issuer or Agent
pursuant to Section 2.15(a) in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each applicable Lender shall, on demand of
Agent, forthwith return to Issuer or Agent the amount of its Revolving
Commitment Percentage of any amounts so returned by Issuer or Agent plus
interest at the Federal Funds Effective Rate. The foregoing provisions shall
survive the termination of the Commitments, the termination of this Agreement,
the repayment of all Obligations and the resignation of the Agent.

2.16 Documentation. Borrower agrees to be bound by the terms of the Letter of
Credit Application and by Issuer’s interpretations of any Letter of Credit
issued on behalf of Borrower and by Issuer’s written regulations and customary
practices relating to letters of credit, though

 

57



--------------------------------------------------------------------------------

Issuer’s interpretations may be different from Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto. The
foregoing provisions shall survive the termination of the Commitments, the
termination of this Agreement, the repayment of all Obligations and the
resignation of the Agent.

2.17 Determination to Honor Drawing Request. In determining whether to honor any
request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

2.18 Nature of Participation and Reimbursement Obligations. The obligation of
each Lender holding a Revolving Commitment in accordance with this Agreement to
make the Revolving Advances or Participation Advances as a result of a drawing
under a Letter of Credit, and the obligations of Borrower to reimburse Issuer
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.18 under all circumstances, including the following
circumstances:

 

  (a) any set-off, counterclaim, recoupment, defense or other right which such
Lender or Borrower, as the case may be, may have against Issuer, Agent, Borrower
or Lender, as the case may be, or any other Person for any reason whatsoever;

 

  (b) the failure of Borrower or any other Person to comply, in connection with
a Letter of Credit Borrowing, with the conditions set forth in this Agreement
for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.14;

 

  (c) any lack of validity or enforceability of any Letter of Credit;

 

  (d) any claim of breach of warranty that might be made by Borrower, Agent,
Issuer or any Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, cross-claim, defense
or other right which Borrower, Agent, Issuer or any Lender may have at any time
against a beneficiary, any successor beneficiary or any transferee of any Letter
of Credit or assignee of the proceeds thereof (or any Persons for whom any such
transferee or assignee may be acting), Issuer, Agent or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between Borrower or any Subsidiaries of Borrower and the beneficiary for which
any Letter of Credit was procured);

 

58



--------------------------------------------------------------------------------

  (e) the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;

 

  (f) payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);

 

  (g) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

  (h) any failure by Issuer or any of Issuer’s Affiliates to issue any Letter of
Credit in the form requested by Borrowing Agent, unless Agent and Issuer have
each received written notice from Borrowing Agent of such failure within three
(3) Business Days after Issuer shall have furnished Agent and Borrowing Agent a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;

 

  (i) the occurrence of any Material Adverse Effect;

 

  (j) any breach of this Agreement or any other Loan Document by any party
thereto;

 

  (k) the occurrence or continuance of an insolvency proceeding with respect to
any Loan Party;

 

  (l) the fact that a Default or an Event of Default shall have occurred and be
continuing;

 

  (m) the fact that the Maturity Date has occurred or this Agreement or the
obligations of Lenders to make Advances have otherwise been terminated; and

 

  (n) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

The foregoing provisions shall survive the termination of the Commitments, the
termination of this Agreement, the repayment of all Obligations and the
resignation of the Agent.

 

59



--------------------------------------------------------------------------------

2.19 Liability for Acts and Omissions.

 

  (a) As between Borrower and Issuer, Swing Loan Lender, Agent and Lenders,
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, Issuer shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Issuer or any of its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among Borrower and any beneficiary of any
Letter of Credit or any such transferee; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
facsimile, telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuer, including any governmental acts, and none of the above shall
affect or impair, or prevent the vesting of, any of Issuer’s rights or powers
hereunder. Nothing in the preceding sentence shall relieve Issuer from liability
for Issuer’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment) in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall Issuer or Issuer’s Affiliates be liable to Borrower
or any other Loan Party for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

  (b)

Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if

 

60



--------------------------------------------------------------------------------

  such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on Issuer or its Affiliate in
any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a steamship agent or
carrier or any document or instrument of like import (each an “Order”) and honor
any drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

  (c) In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, (in each case, as determined by a court
of competent jurisdiction in a final non-appealable judgment), shall not put
Issuer under any resulting liability to Borrower, Agent or any Lender.

 

  (d) The foregoing provisions shall survive the termination of the Commitments,
the termination of this Agreement, the repayment of all Obligations and the
resignation of the Agent.

2.20 Mandatory Prepayments.

 

  (a) If any Capital Stock shall be issued by any Group Member pursuant to an
initial public offering, an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such issuance toward the prepayment of
the Term Loan and other amounts as set forth in Section 2.20(f).

 

  (b) If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such incurrence
toward the prepayment of the Term Loan and other amounts as set forth in
Section 2.20(f).

 

  (c) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale (other than proceeds from the issuance of Capital Stock permitted by
Section 7.5(d) excluding (i) Net Cash Proceeds from the issuance of Capital
Stock in connection with the exercise of the Cure Right, all of which Net Cash
Proceeds shall be used to prepay the Term Loan in accordance with
Section 2.20(e) hereof and (ii) Net Cash Proceeds from the issuance of Capital
Stock pursuant to an initial public offering, which Net Cash Proceeds shall be
used to prepay the Term Loan in accordance with Section 2.20(a) hereof) or
Recovery Event then, unless a Reinvestment Notice shall be delivered in respect
thereof, not more than 180 days following such date, an amount equal to 100% of
such Net Cash Proceeds shall be applied (at or before the Reinvestment
Prepayment Date) toward the prepayment of the Advances and other amounts as set
forth in Section 2.20(f); provided that notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Advances and other amounts as set forth in
Section 2.20(f).

 

61



--------------------------------------------------------------------------------

  (d) If, for any fiscal year of the Borrower, beginning with the fiscal year
ending December 31, 2019, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply 50% of such Excess Cash
Flow toward the prepayment of the Advances and other amounts as set forth in
Section 2.20(f); provided that such percentage shall be reduced to (a) 25% if
the Consolidated Total Leverage Ratio of Holdings and its Subsidiaries as of the
last day of such fiscal year is less than 3.00:1.00 and (b) 0% if the
Consolidated Total Leverage Ratio of Holdings and its Subsidiaries as of the
last day of such fiscal year is less than 2.00:1.00. Each such prepayment shall
be made on a date (an “Excess Cash Flow Application Date”) no later than the
earlier of (i) the date that is ten (10) days after the date on which the
financial statements of the Borrower referred to in Section 6.1(a), for the
fiscal year with respect to which such prepayment is made, are required to be
delivered to the Lenders, and (ii) ten (10) days after the date such financial
statements are actually delivered. Notwithstanding the foregoing, the amount of
Advances required to be repaid pursuant to this Section 2.20(d) for any fiscal
year shall be reduced on a dollar for dollar basis by the amount of optional
prepayments of the Term Loan made pursuant to Section 2.9 during such fiscal
year (excluding, for the avoidance of doubt, prepayments made with the proceeds
of any Cure Amount or any Indebtedness) and all optional prepayments of the
Revolving Advances during such fiscal year to the extent accompanying optional
permanent reductions of the Revolving Commitments (or, without duplication of
any amount which would reduce the amount of Advances required to be repaid
pursuant to this Section 2.20(d) for the next fiscal year, any prepayments of
the Term Loan made pursuant to Section 2.9 following the last day of such fiscal
year and prior to the date of required prepayment pursuant to this
Section 2.20(d) for such fiscal year (excluding, for the avoidance of doubt,
prepayments made with the proceeds of any Cure Amount or any Indebtedness) and
all optional prepayments of the Revolving Advances during such period to the
extent accompanying optional permanent reductions of the Revolving Commitments).
Any Excess Cash Flow payment made pursuant to this Section 2.20(d) shall exclude
the portion of Excess Cash Flow that is attributable to any company or line of
business acquired pursuant to a Permitted Acquisition or Investment permitted
hereunder and that accrues prior to the closing date of the applicable Permitted
Acquisition or Investment permitted hereunder.

 

  (e) In the event that any Group Member receives Cure Amounts with respect to a
cure of a financial covenant in Section 7.1, Borrower shall, immediately upon
receipt thereof or such election, repay the Advances in accordance with
provisions of Section 2.20(f) in an amount equal to 100% of such Cure Amount.

 

  (f)

So long as no Waterfall Triggering Event has occurred and is continuing, amounts
to be applied in connection with prepayments made pursuant to this Section 2.20
shall be applied to the prepayment of (A) first, (x) so long as the Consolidated
Total Leverage Ratio for the immediately preceding four fiscal quarters, is
equal to or less than

 

62



--------------------------------------------------------------------------------

  4.00:1.00, to the next four scheduled installments of principal in respect of
the Term Loan, and then to the remaining scheduled installments (including the
final installment due on the Maturity Date), in the inverse order of the
maturities thereof, until paid in full, or (y) otherwise, to the remaining
scheduled installments (including the final installment due on the Maturity
Date), in the inverse order of the maturities thereof, until paid in full, and
(C) second, to the remaining Advances (subject to Borrower’s ability to
re-borrow any such amounts in accordance with the terms of this Agreement),
until paid in full. Any applicable prepayment pursuant to Section 2.20 shall be
accompanied by the applicable Prepayment Premium (if any).

 

  (g) The Borrower shall deliver to the Agent, at the time of each prepayment
required under this Section 2.20, a certificate signed by a Responsible Officer
of the Borrowing Agent setting forth in reasonable detail the calculation of the
amount of such prepayment or reduction (and the Agent shall promptly provide the
same to each Lender). Each notice of prepayment shall specify the prepayment or
reduction date, the Type of each Advance being prepaid and the principal amount
of each Advance (or portion thereof) to be prepaid.

Notwithstanding any other provisions of this Section 2.20, to the extent that
the Borrower has determined in good faith that repatriation of any of or all the
Net Cash Proceeds of any Asset Sale or Recovery Event by a Foreign Subsidiary
giving rise to a prepayment event pursuant to Section 2.20(c) (a “Foreign
Disposition”) or Excess Cash Flow (i) is prohibited or delayed by applicable
local law from being repatriated to the United States or to the extent the use
of repatriated proceeds to provide credit support for the Obligations would
violate local laws or (ii) would have a material adverse tax cost consequence
(taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that on or before the
date on which any Net Cash Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to
Section 2.20(c) (or such Excess Cash Flow would have been so required if it were
Net Cash Proceeds), the Borrower applies an amount equal to such Net Cash
Proceeds or Excess Cash Flow to such reinvestments or prepayments as if such Net
Cash Proceeds or Excess Cash Flow had been received by the Borrower rather than
such Foreign Subsidiary, less the amount of additional taxes that would have
been payable or reserved against if such Net Cash Proceeds or Excess Cash Flow
had been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow
that would be calculated if received by such Foreign Subsidiary).

2.21 Defaulting Lenders.

 

  (a) Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.21 so long as such Lender is
a Defaulting Lender.

 

63



--------------------------------------------------------------------------------

  (b) (i)Except as otherwise expressly provided for in this Section 2.21,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting Lender.
Amounts received in respect of principal of any type of Revolving Advances shall
be applied to reduce such type of Revolving Advances of each Lender (other than
any Defaulting Lender) holding a Revolving Commitment in accordance with their
Revolving Commitment Percentages; provided, that, Agent shall not be obligated
to transfer to a Defaulting Lender any payments received by Agent for Defaulting
Lender’s benefit, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any principal, interest or fees). Amounts
payable to a Defaulting Lender, including under Section 8.3, shall instead be
paid to or retained by Agent. Agent may hold and, in its discretion, re-lend to
a Borrower the amount of such payments received or retained by it for the
account of such Defaulting Lender.

 

  (ii) Fees pursuant to Section 3.3(b) hereof shall cease to accrue in favor of
such Defaulting Lender.

 

  (iii) If any Swing Loans are outstanding or any Letters of Credit (or drawings
under any Letter of Credit for which Issuer has not been reimbursed) are
outstanding or exist at the time any such Lender holding a Revolving Commitment
becomes a Defaulting Lender, then:

 

  (A) Defaulting Lender’s Participation Commitment in the outstanding Swing
Loans and of the Maximum Undrawn Amount of all outstanding Letters of Credit
shall be reallocated among Non-Defaulting Lenders holding Revolving Commitments
in proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;

 

  (B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Agent (1) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (2) second, Cash Collateralize for the benefit of Issuer,
Borrower’s obligations corresponding to such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (A) above) in accordance
with Section 3.2(b) for so long as such Obligations are outstanding;

 

64



--------------------------------------------------------------------------------

  (C) if Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are Cash
Collateralized;

 

  (D) if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders
holding Revolving Commitments in accordance with such reallocation; and

 

  (E) if all or any portion of such Defaulting Lender’s Participation Commitment
in the Maximum Undrawn Amount of all Letters of Credit is neither reallocated
nor Cash Collateralized pursuant to clauses (A) or (B) above, then, without
prejudice to any rights or remedies of Issuer or any other Lender hereunder, all
Letter of Credit Fees payable under Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of the Maximum Undrawn
Amount of all Letters of Credit shall be payable to the Issuer (and not to such
Defaulting Lender) until (and then only to the extent that) such Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
and/or Cash Collateralized.

 

  (iv) So long as any Lender holding a Revolving Commitment is a Defaulting
Lender, Swing Loan Lender shall not be required to fund any Swing Loans and
Issuer shall not be required to issue, amend or increase any Letter of Credit,
unless Swing Loan Lender or Issuer, as applicable is satisfied that the related
exposure and Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit and all Swing Loans (after giving effect to any
such issuance, amendment, increase or funding) will be fully allocated to
Non-Defaulting Lenders holding Revolving Commitments and/or Cash Collateral for
such Letters of Credit will be provided by Borrower in accordance with clause
(A) and (B) above, and participating interests in any newly made Swing Loan or
any newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.21(b)(iii)(A) above
(and such Defaulting Lender shall not participate therein).

 

  (c)

A Defaulting Lender shall be deemed not to be a “Lender” for purposes of voting
on any matters (including the granting of any consents or waivers) with respect
to this Agreement and the other Loan Documents solely to the extent such matters
(i) relate to

 

65



--------------------------------------------------------------------------------

  Revolving Advances and Revolving Commitments and (ii) except for the matters
expressly set forth in this Section 2.21, do not result in treatment of the
Revolving Advances held by such Defaulting Lender in a manner materially and
adversely different from the treatment of the Revolving Advances held by
non-Defaulting Lenders.

 

  (d) Other than as expressly set forth in this Section 2.21, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.21 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the other Loan Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which Borrower, Agent or any Lender may
have against any Defaulting Lender as a result of any default by such Defaulting
Lender hereunder.

 

  (e) In the event that Agent, Borrower, Issuer and Swing Loan Lender agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then Agent will so notify the parties
hereto, and the Participation Commitments of Lenders holding Revolving
Commitments (including such cured Defaulting Lender) of the Swing Loans and
Maximum Undrawn Amount of all outstanding Letters of Credit shall be reallocated
to reflect the inclusion of such Lender’s Revolving Commitment, and on such date
such Lender shall purchase at par such of the Revolving Advances of the other
Lenders as Agent shall determine may be necessary in order for such Lender to
hold such Revolving Advances in accordance with its Revolving Commitment
Percentage.

 

  (f) If Swing Loan Lender or Issuer has a good faith belief that any Lender
holding a Revolving Commitment has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit,
Swing Loan Lender shall not be required to fund any Swing Loans and Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless Swing
Loan Lender or Issuer, as the case may be, shall have entered into arrangements
with Borrower or such Lender, satisfactory to Swing Loan Lender or Issuer, as
the case may be, to defease any risk to it in respect of such Lender hereunder.

2.22 Payment of Certain Obligations. Agent may charge to Borrower’s Account as a
Revolving Advance made as a Domestic Rate Loan or, at the discretion of Swing
Loan Lender, as a Swing Loan: (a) all payments with respect to any of the
Obligations required hereunder (including without limitation principal payments,
payments of interest, payments of Letter of Credit Fees, payments of all other
fees provided for hereunder and payments under Sections 2.2(g), 3.10 and/or
10.5) as and when each such payment shall become due and payable (whether as
regularly scheduled, upon or after acceleration, upon maturity or otherwise),
and (b) without limiting the generality of the foregoing clause (a), (i) all
amounts expended by Agent pursuant to any other Section of this Agreement, the
Securities Documents or any other Loan Document, (ii) all expenses which Agent
incurs in connection with the forwarding of Advance proceeds, and (iii) any
other sums expended by Agent due to any Loan Party’s failure to perform or
comply with its obligations under this Agreement or any other Loan Document. All
amounts referenced

 

66



--------------------------------------------------------------------------------

in this Section 2.22 shall constitute Obligations, and, if not charged to
Borrower’s Account as a Revolving Advance maintained as a Domestic Rate Loan,
shall be due and payable on demand by Agent or, if the Advances are then due and
payable in full or an Event of Default exists under Section 8.1(f), due and
payable when incurred without demand. To the extent Revolving Advances are not
actually funded by the other Lenders in respect of any such amounts so charged,
all such amounts so charged shall be deemed to be Revolving Advances made by and
owing to Agent and Agent shall be entitled to all rights (including accrual of
interest) and remedies of a Lender under this Agreement and the other Loan
Documents with respect to such Revolving Advances.

SECTION 3

INTEREST AND FEES, ETC.

3.1 Interest. Interest on Advances shall be payable in arrears on the first
Business Day of each calendar month with respect to Domestic Rate Loans and,
with respect to LIBOR Rate Loans, at the end of each Interest Period; provided
that all accrued and unpaid interest shall be due and payable on the Maturity
Date or, if earlier, the date on which the Obligations are due and payable.
Interest charges shall be computed on the actual principal amount of Advances
outstanding during the calendar month (or Interest Period) at a rate per annum
equal to (a) with respect to Revolving Advances, the Revolving Interest Rate,
(b) with respect to Swing Loans, the Revolving Interest Rate for Domestic Rate
Loans, and (c) with respect to the Term Loan, the Term Loan Rate (as applicable,
the “Contract Rate”). Except as expressly provided otherwise in this Agreement,
any Obligations other than the Advances that are not paid when due shall accrue
interest at the Revolving Interest Rate for Domestic Rate Loans, subject to the
provision of the final sentence of this Section 3.1 regarding the Default Rate.
Whenever, subsequent to the date of this Agreement, the Alternate Base Rate is
increased or decreased, the applicable Contract Rate for Domestic Rate Loans
shall be similarly changed without notice or demand of any kind by an amount
equal to the amount of such change in the Alternate Base Rate during the time
such change or changes remain in effect. The LIBOR Rate shall be adjusted with
respect to LIBOR Rate Loans without notice or demand of any kind on the
effective date of any change in the Reserve Percentage as of such effective
date. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, (x) at the option of the Required Lenders, and upon notice
thereof to Borrowing Agent from Agent and (y) immediately and automatically upon
the occurrence of any Event of Default under Section 8.1(a) or
Section 8.1(f) without the requirement of any notice or other affirmative action
by any party, the Obligations shall bear interest at the applicable Contract
Rate plus two percent (2%) per annum (as applicable, the “Default Rate”).

3.2 Letter of Credit Fees; Cash Collateral.

 

  (a)

Borrower shall pay (i) to Agent, for the ratable benefit of Lenders holding
Revolving Commitments, fees for each Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by a rate equal to three and three-quarter of one
percent (3.75%) per annum, such fees to be calculated on the basis of a 360-day
year for the actual number of days elapsed and to

 

67



--------------------------------------------------------------------------------

  be payable quarterly in arrears on the first day of each calendar quarter and
on the Maturity Date, or if earlier, the date the Obligations are due and
payable in full, and (ii) to Issuer, a fronting fee of one quarter of one
percent (0.25%) per annum times the average daily face amount of each
outstanding Letter of Credit for the period from and excluding the date of
issuance of same to and including the date of expiration or termination, to be
payable quarterly in arrears on the first day of each calendar quarter and on
the last day of the Maturity Date, or if earlier, the date the Obligations are
due and payable in full (all of the foregoing fees, the “Letter of Credit
Fees”). Upon and after the occurrence of an Event of Default, and during the
continuation thereof, (x) at the option of the Required Lenders, and upon notice
thereof to Borrowing Agent from Agent and (y) immediately and automatically upon
the occurrence of any Event of Default under Section 8.1(a) or
Section 8.1(f) without the requirement of any notice or other affirmative action
by any party), the Letter of Credit Fees described in clause (i) of this
Section 3.2(a) shall be increased by an additional two percent (2.0%) per annum.

 

  (b) At any time following the occurrence and continuance of an Event of
Default, at the option of Agent or at the direction of Required Lenders (or, in
the case of any Event of Default under Section 10.7, immediately and
automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or upon the Maturity Date
or any other date on which the Obligations are due and payable in full, Borrower
will cause cash to be deposited and maintained in an account with Agent, as Cash
Collateral, in an amount equal to one hundred and five percent (105%) of the
Maximum Undrawn Amount of all outstanding Letters of Credit, and Borrower hereby
irrevocably authorizes Agent, in its discretion, on Borrower’s behalf and in
Borrower’s name, to open such an account and to make and maintain deposits
therein, or in an account opened by Borrower, in the amounts required to be made
by Borrower, out of the proceeds of Collateral or out of any other funds of
Borrower coming into any Secured Party’s possession at any time. Agent may, in
its discretion, invest such Cash Collateral (less applicable reserves) in such
short-term money-market items as to which Agent and Borrowing Agent mutually
agree (or, in the absence of such agreement, as Agent may reasonably select) and
the net return on such investments shall be credited to such account and
constitute additional Cash Collateral, or Agent may (notwithstanding the
foregoing) establish the account provided for under this Section 3.2(b) as a
non-interest bearing account and in such case Agent shall have no obligation
(and Borrower hereby waives any claim) under Article 9 of the Uniform Commercial
Code or under any other Applicable Law to pay interest on such Cash Collateral
being held by Agent. Borrower may not withdraw amounts credited to any such
account except upon the payment in full of the Obligations and termination of
all commitments of the Lenders. Borrower hereby assigns, pledges and grants to
Agent, for its benefit and the ratable benefit of Issuer, Lenders and each other
Secured Party, a continuing security interest in and to and Lien on any such
Cash Collateral and any right, title and interest of Borrower in any deposit
account, securities account or investment account into which such Cash
Collateral may be deposited from time to time to secure the Obligations,
specifically including all Obligations with respect to any Letters of Credit.
Borrower agrees that upon the coming due of any Reimbursement Obligations (or
any other Obligations, including Obligations for Letter of Credit Fees) with
respect to the Letters of Credit, Agent may use such Cash Collateral to pay and
satisfy such Obligations.

 

68



--------------------------------------------------------------------------------

3.3 Certain Fees.

 

  (a) Borrower shall pay the amounts required to be paid in the Fee Letter in
the manner and at the times required by the Fee Letter.

 

  (b) If, for any calendar quarter prior to the Maturity Date, the average daily
unpaid balance of the sum of Revolving Advances plus Swing Loans plus the
Maximum Undrawn Amount of all outstanding Letters of Credit for each day of such
calendar quarter does not equal the Maximum Revolving Advance Amount, then
Borrower shall pay to Agent for the ratable benefit of the Lenders with a
Revolving Commitment, a fee at a rate equal to one-half of one percent (0.50%)
per annum on the amount by which the Maximum Revolving Advance Amount exceeds
such average daily unpaid balance (the “Facility Fee”). Such Facility Fee shall
be payable in arrears on the first day of each calendar quarter with respect to
the previous calendar quarter and on the Maturity Date, or if earlier the date
the Obligations are due and payable in full, with respect to the portion of the
calendar quarter ending on such day.

3.4 Prepayment Premium.

 

  (a) If the Borrower (a) prepays all or any part of the principal balance of
the Term Loan pursuant to (i) Section 2.9 or (ii) Sections 2.20(a), (b) or
(c) which, in the case of this clause (ii), results in the payment in full of
the Term Loan or of the Obligations (other than payment of Excess Cash Flow and
other mandatory prepayments from the net proceeds of insurance, casualty or
condemnation events, assets sales or Cure Proceeds unless with respect to each
of the foregoing, the entire amount of the Term Loan Facility is prepaid from
such net proceeds, and, for the avoidance of doubt, scheduled amortization) or
(b) reduces or terminates the Revolving Commitments pursuant to Section 2.9, the
Borrower shall pay to Agent, for the pro rata benefit of the Term Lenders or
Revolving Lenders, as applicable, entitled to a portion of such prepayment, a
prepayment premium (the “Prepayment Premium”) equal to, (x) with respect to any
such prepayment of the Term Loan, 1.0% of the aggregate principal amount of such
prepayment if made at any time prior to the first anniversary of the Closing
Date, and 0% at all times thereafter; and (ii) with respect to the reduction or
termination of the Revolving Commitments, 1.0% of the aggregate amount of such
reduction, or, with respect to a termination, the aggregate amount of Revolving
Commitments immediately prior to such termination if reduced or terminated at
any time prior to the first anniversary of the Closing Date, and 0% at all times
thereafter. Notwithstanding the foregoing, any such Prepayment Premium owing to
PNC shall be waived in the event that such reduction or termination is made in
connection with a new or refinancing loan from a syndicate of lenders arranged
by PNC. Any such Prepayment Premium shall be fully earned on the date paid and
shall not be refundable for any reason.

 

69



--------------------------------------------------------------------------------

  (b) Notwithstanding anything to the contrary, the Prepayment Premium, if any,
shall be required to be paid whether such applicable optional, voluntary or
mandatory payment is made before, during or after the continuance of an Event of
Default or before, during or after acceleration of the Obligations, including by
reason of an Insolvency Proceeding or other insolvency related event. Without
limiting the generality of the foregoing, it is understood and agreed that if
the Obligations are accelerated and/or Revolving Commitments terminated for any
reason, including because of default, sale, insolvency, disposition or
encumbrance (including by operation of law or otherwise), the Prepayment
Premium, if any, determined as of the date of acceleration and/or termination
will also be due and payable as though said Indebtedness was prepaid and/or
terminated as of such date and shall constitute part of the Obligations, in view
of the impracticability and extreme difficulty of ascertaining actual damages
and by mutual agreement of the parties as to a reasonable calculation of each
Lender’s lost profits as a result thereof. Any Prepayment Premium payable in
accordance with the immediately preceding sentence shall be presumed to be the
liquidated damages sustained by each Lender as the result of the early
termination and the Borrower agrees that it is reasonable under the
circumstances currently existing. The Prepayment Premium, if any, shall also be
payable in the event the Obligations (and/or this Agreement or the Notes
evidencing the Obligations) are satisfied or released by foreclosure (whether by
power of judicial proceeding), deed in lieu of foreclosure or by any other
means. THE BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Borrower
expressly agrees that: (A) the Prepayment Premium is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel; (B) the Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between Lenders and the Borrower giving
specific consideration in this transaction for such agreement to pay the
Prepayment Premium; and (D) the Borrower shall be estopped hereafter from
claiming differently than as agreed to in this Section 3.4(b). The Borrower
expressly acknowledges that its agreement to pay the Prepayment Premium, if any,
to Lenders as herein described is a material inducement to Lenders to provide
the Commitments and make the Advances.

3.5 Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days (or, in respect of any Obligations
bearing interest based on the Alternate Base Rate, a year of 365/366 days) and
for the actual number of days elapsed. If any payment to be made hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the applicable Contract Rate during such extension.

3.6 Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (a) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(b) such excess amount shall be first applied to any unpaid principal balance
owed by Borrower; and (c) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lenders shall promptly refund such
excess amount to Borrowing Agent, for the benefit of Borrower, and the
provisions hereof shall be deemed amended to provide for such permissible rate.

 

70



--------------------------------------------------------------------------------

3.7 Requirements of Law.

 

  (a) If the adoption of or any change in any Requirement of Law or in the
interpretation, administration, implementation or application thereof by any
Governmental Authority, or the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority made subsequent to the date hereof:

 

  (i) shall subject any Recipient to any Taxes (other than (i) Indemnified
Taxes, (ii) Excluded Taxes described in clause (b) through (d) of the definition
thereof, and (iii) Connection Income Taxes) on its Advances, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

  (ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate); or

 

  (iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining Advances determined with reference to the LIBOR Rate or of
maintaining its obligation to make such Advances, or to increase the cost to
such Lender or such other Recipient of issuing, maintaining or participating in
Letters of Credit (or maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce any amount receivable or received by such
Lender or other Recipient hereunder in respect thereof (whether in respect of
principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient, the Borrower shall promptly pay such
Lender or other Recipient, as the case may be, any additional amounts necessary
to compensate such Lender or other Recipient, as the case may be, for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Agent) of the event by reason of which
it has become so entitled.

 

  (b)

A certificate as to any additional amounts payable pursuant to this Section 3.7
submitted by any applicable Person to the Borrowing Agent (with a copy to the
Agent) shall be conclusive in the absence of manifest error. The Borrower shall
pay such Person the amount shown as due on any such certificate within 10 days
after receipt thereof. Failure or delay on the part of Agent, Swing Loan Lender,
Issuer or any Lender to demand compensation pursuant to this Section 3.7 shall
not constitute a

 

71



--------------------------------------------------------------------------------

  waiver of such Person’s right to demand such compensation. Notwithstanding
anything to the contrary in this Section 3.7, the Borrower shall not be required
to compensate any applicable Person pursuant to this Section 3.7 for any amounts
incurred more than nine months prior to the date that such Person notifies the
Borrowing Agent of such Person’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower arising pursuant to
this Section 3.7 shall survive the termination of the Commitments, the
termination of this Agreement, the repayment of all Obligations and the
resignation of the Agent.

 

  (c) For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives
thereunder or issued in connection therewith, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in any
Applicable Law, regardless of the date enacted, adopted or issued.

3.8 Basis For Determining Interest Rate Inadequate or Unfair. In the event that
Agent or any Lender shall have determined that:

 

  (a) reasonable means do not exist for ascertaining the LIBOR Rate applicable
pursuant to Section 2.2 hereof for any Interest Period;

 

  (b) the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Authority or with any request or directive of any such Governmental
Authority (whether or not having the force of law);

 

  (c) the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Authority or with any request or directive of any such Governmental
Authority (whether or not having the force of law); or

 

  (d) the LIBOR Rate will not adequately and fairly reflect the cost to Agent or
such Lender of the establishment or maintenance of any LIBOR Rate Loan,

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 2:00 p.m. two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic Rate Loan or
LIBOR Rate Loan which was to have been converted to an affected type of LIBOR
Rate Loan shall be continued as or converted into a Domestic Rate Loan, or, if

 

72



--------------------------------------------------------------------------------

Borrowing Agent shall notify Agent, no later than 2:00 p.m. two (2) Business
Days prior to the proposed conversion, shall be maintained as an unaffected type
of LIBOR Rate Loan, and (iii) any outstanding affected LIBOR Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 2:00 p.m. two (2) Business Days prior to the last Business Day of
the then current Interest Period applicable to such affected LIBOR Rate Loan,
shall be converted into an unaffected type of LIBOR Rate Loan, on the last
Business Day of the then current Interest Period for such affected LIBOR Rate
Loans (or sooner, if Agent or such Lender cannot continue to lawfully maintain
such affected LIBOR Rate Loan). Until such notice has been withdrawn, neither
Agent nor Lenders shall have any obligation to make an affected type of LIBOR
Rate Loan or maintain outstanding affected LIBOR Rate Loans and Borrower shall
have no right to convert a Domestic Rate Loan or an unaffected type of LIBOR
Rate Loan into an affected type of LIBOR Rate Loan.

3.9 Capital Adequacy.

 

  (a) If Agent, Swing Loan Lender, Issuer or any Lender determines that any
change in any Applicable Law affecting such Lender or any lending office of
Agent, Swing Loan Lender, Issuer or such Lender or Agent’s, Swing Loan Lender’s,
Issuer’s or such Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on Agent’s, Swing Loan Lender’s, Issuer’s or such Lender’s capital or on
the capital of Agent’s, Swing Loan Lender’s, Issuer’s or such Lender’s holding
company, if any, as a consequence of this Agreement, the commitments of Agent,
Swing Loan Lender, Issuer or such Lender or the Advances made by, or
participations in Letters of Credit or Swing Loans held by, Agent, Swing Loan
Lender, or such Lender, or the Letters of Credit issued by Issuer, to a level
below that which Agent, Swing Loan Lender, Issuer or such Lender or such
Lender’s holding company could have achieved but for such change in such
Applicable Law (taking into consideration such Lender’s policies and the
policies of Agent’s, Swing Loan Lender’s, Issuer’s or such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Person, such additional amount or amounts as will compensate
such Person or such Person’s holding company for any such reduction suffered.

 

  (b) For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives
thereunder or issued in connection therewith, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in any
Applicable Law, regardless of the date enacted, adopted or issued.

 

  (c)

A certificate as to any additional amounts payable pursuant to this Section 3.9
submitted by any applicable Person to the Borrowing Agent (with a copy to the
Agent) shall be conclusive in the absence of manifest error. The Borrower shall
pay such Person the amount shown as due on any such certificate within 10 days
after receipt thereof. Failure or delay on the part of Agent, Swing Loan Lender,
Issuer or any Lender to demand compensation pursuant to this Section 3.9 shall
not constitute a

 

73



--------------------------------------------------------------------------------

  waiver of such Person’s right to demand such compensation. Notwithstanding
anything to the contrary in this Section 3.9, the Borrower shall not be required
to compensate any applicable Person pursuant to this Section 3.9 for any amounts
incurred more than nine months prior to the date that such Person notifies the
Borrowing Agent of such Person’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower arising pursuant to
this Section 3.9 shall survive the termination of the Commitments, the
termination of this Agreement, the repayment of all Obligations and the
resignation of the Agent.

3.10 Taxes.

 

  (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 3.10. If any Applicable Law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.10) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

  (b) Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

 

  (c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.10, such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

  (d)

Indemnification by Loan Parties. The Loan Parties shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.10) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto
(including any recording and filing fees with respect thereto or resulting
therefrom and any liabilities with respect to, or resulting from, any delay in
paying such Indemnified Taxes),

 

74



--------------------------------------------------------------------------------

  whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. If any Loan Party fails to pay any Taxes
when due to the appropriate taxing authority or fails to remit to the Agent the
required receipts or other required documentary evidence, such Loan Party shall
indemnify the Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure.

 

  (e) Indemnification by Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.6 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

 

  (f) Status of Recipients.

 

  (i) Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Recipient, if reasonably requested by the Borrower or the Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent
to determine whether or not such Recipient is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.10(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if the
Recipient is not legally entitled to complete, execute or deliver such
documentation or, in the Recipient’s reasonable judgment, such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.

 

75



--------------------------------------------------------------------------------

  (ii) Without limiting the generality of the foregoing,

 

  (A) any Recipient that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Recipient becomes a Recipient under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Recipient is exempt from U.S. federal backup withholding tax;

 

  (B) any Foreign Recipient shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign
Recipient becomes a Recipient under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), whichever
of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Recipient claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.10-1 to the effect that such Foreign
Recipient is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable (or any successor form); or

(4) to the extent a Foreign Recipient is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 3.10-2 or Exhibit 3.10-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Recipient is a partnership and one or
more direct or indirect partners of such Foreign Recipient are claiming the
portfolio interest exemption, such Foreign Recipient may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 3.10-4 on behalf of
each such direct and indirect partner;

 

76



--------------------------------------------------------------------------------

  (C) any Foreign Recipient shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign
Recipient becomes a Recipient under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), executed
copies of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Agent to determine the withholding
or deduction required to be made; and

 

  (D) if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

 

  (iii) Each Recipient agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so. Each Foreign Recipient shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, a Foreign
Recipient shall not be required to deliver any form pursuant to this paragraph
that such Foreign Recipient is not legally able to deliver.

 

  (g)

Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.10 (including by the payment
of additional amounts pursuant to this Section 3.10), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this

 

77



--------------------------------------------------------------------------------

  Section 3.10 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it reasonably deems confidential) to the indemnifying party or any other Person.

 

  (h) Survival. Each party’s obligations under this Section 3.10 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments, the
termination of this Agreement and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

3.11 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 3.7, 3.8, 3.9 or 3.10(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Advances affected by such
event or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, in each case, with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal, regulatory or other disadvantage;
provided further that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 3.7, 3.8, 3.9 or 3.10(a). The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.

3.12 Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

 

  (a) a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 3.10 or of increased costs pursuant to Section 3.7 or 3.9
(and, in any such case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.11 or is a Non-Consenting
Lender);

 

78



--------------------------------------------------------------------------------

  (b) a notice from the Agent under Section 10.1(b) that one or more Minority
Lenders are unwilling to agree to an amendment or other modification approved by
the Required Lenders and the Agent; or

 

  (c) notice from the Agent that a Lender is a Defaulting Lender;

then the Borrower may, at its sole expense and effort, within 15 days after the
occurrence of such event or receipt by the Borrower of such notice and demand,
upon notice to the Agent and such Affected Lender: (i) request that one or more
of the other Lenders acquire and assume (at the election of such other Lenders
in their sole discretion, with no obligation to do the same) all or part of such
Affected Lender’s Advances and Revolving Commitment; or (ii) designate a
replacement lending institution (which shall be an Eligible Assignee) to acquire
and assume all or a ratable part of such Affected Lender’s Advances and
Revolving Commitment (the replacing Lender or lender in (i) or (ii) being a
“Replacement Lender”); provided, however, that the Borrower shall be liable for
the payment upon demand of all costs and other amounts arising under
Section 2.2(g) that result from the acquisition of any Affected Lender’s
Advances and/or Revolving Commitment (or any portion thereof) by a Lender or
Replacement Lender, as the case may be, on a date other than the last day of the
applicable Interest Period with respect to any LIBOR Rate Loans then
outstanding; and provided further, however, that if the Borrower elects to
exercise such right with respect to any Affected Lender under clause (a) or
(b) of this Section 3.12, then the Borrower shall be obligated to replace all
Affected Lenders under such clauses. The Affected Lender replaced pursuant to
this Section 3.12 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Advances and
Revolving Commitment upon payment to such Affected Lender of an amount (in the
aggregate for all Replacement Lenders) equal to 100% of the outstanding
principal of the Affected Lender’s Advances, accrued interest thereon, accrued
fees, Prepayment Premium (which shall be deemed to be due and owing if such
assignment occurs at a time when the provisions of Section 3.4 remain in effect
and solely in connection with the replacement of an Affected Lender as result of
a circumstance described in clause (b) of this Section 3.12) and all other
amounts payable to it hereunder and under the other Loan Documents from such
Replacement Lenders (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts, including
amounts under Section 2.2(g) hereof). Any such designation of a Replacement
Lender shall be effected in accordance with, and subject to the terms and
conditions of, the assignment provisions contained in Section 10.6 (with the
assignment fee to be paid by the Borrower in such instance), and, if such
Replacement Lender is not already a Lender hereunder or an Affiliate of a Lender
or an Approved Fund, shall be subject to the prior written consent of the Agent
(which consent shall not be unreasonably withheld). Notwithstanding the
foregoing, with respect to any assignment pursuant to this Section 3.12, (a) in
the case of any such assignment resulting from a claim for compensation under
Section 3.7 or 3.9 or payments required to be made pursuant to Section 3.10,
such assignment shall result in a reduction in such compensation or payments
thereafter; (b) such assignment shall not conflict with Applicable Law and
(c) in the case of any assignment resulting from a Lender being a Minority
Lender referred to in clause (b) of this Section 3.12, the applicable assignee
shall have consented to the applicable amendment, waiver or consent.
Notwithstanding the foregoing, an Affected Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Affected Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

79



--------------------------------------------------------------------------------

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into this Agreement and to make the
Advances and issue the Letters of Credit, each of Holdings, the Borrower and the
other Loan Parties hereby represents and warrants, with respect to themselves
and each of their Subsidiaries, to the Agent and each Lender, on the Closing
Date and on each date required under Section 5.2 that:

4.1 Financial Condition.

 

  (a) The Pro Forma Financial Statements have been prepared giving effect (as if
such events had occurred on such date) to (i) the consummation of the
Transactions, (ii) the Advances to be made on the Closing Date and the use of
proceeds thereof and (iii) the payment of fees and expenses in connection with
the foregoing. The Pro Forma Financial Statements have been prepared based on
the best information available to Holdings and its Subsidiaries as of the date
of delivery thereof, and present fairly in all material respects on a pro forma
basis the estimated financial position of the Borrower, Holdings and their
consolidated Subsidiaries as of the date of the delivery thereof, assuming that
the events specified in the preceding sentence had actually occurred at such
date.

 

  (b) Borrower has heretofore furnished to Agent the audited financial
statements of Holdings and its Subsidiaries for their fiscal year ended
December 31, 2016 and unaudited consolidated financial statements of Holdings
and its Subsidiaries for their fiscal year to date period ended September 30,
2017. Such financial statements present fairly in all material respects the
financial condition of the Loan Parties and such assets as at such date, and the
results of operations for the period covered thereby (subject, other than in the
case of such audited statements, to normal year-end audit adjustments and the
absence of footnotes).

 

80



--------------------------------------------------------------------------------

4.2 No Change. Since December 31, 2016, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing (to the extent such concept is applicable
in the relevant jurisdiction) under the laws of the jurisdiction of its
organization, (b) has the corporate, limited liability company, limited
partnership or other entity power and authority, and the legal right, to own and
operate its material property, to lease the material property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction except where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except where non-compliance could not
reasonably be expected to have a Material Adverse Effect.

4.4 Power, Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No material Governmental Approval or consent or authorization of,
filing with, notice to or other act by or in respect of, any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) Governmental Approvals, consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect, (ii) the filings referred to in Section 4.19 and
(iii) Governmental Approvals described in Schedule 4.4. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate (x) any material
Applicable Law (except as set forth in Schedule 4.5) or (y) any Contractual
Obligation of any Group Member which would reasonably be expected to have a
Material Adverse Effect, and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Applicable Law or any such Contractual Obligation (other than
the Liens created by the Security Documents and Liens otherwise permitted
pursuant to Section 7.3). No Applicable Law or Contractual Obligation applicable
to the Loan Parties or any of their respective Subsidiaries could reasonably be
expected to have a Material Adverse Effect. The absence of obtaining the
Governmental Approvals described in Schedule 4.4 and the violations of
Requirements of Law referenced in Schedule 4.5 shall not have an adverse effect
on any rights of the Lenders or the Agent pursuant to the Loan Documents or a
Material Adverse Effect on the Group Members with regard to their continuing
operations.

 

81



--------------------------------------------------------------------------------

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any Loan
Party, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to the validity or
enforceability of any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either immediately result from the making of any
Advance.

4.8 Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all its other property, and
none of such property is subject to any Lien except as permitted by Section 7.3.
No Loan Party owns any Investment except as permitted by Section 7.8.

4.9 Intellectual Property. To the knowledge of the Loan Parties, each Group
Member owns, is licensed to use, or otherwise has the right to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted and taken as a whole. No claim has been asserted in writing and is
pending by any Person against any Group Member challenging any Group Member’s
use of any Intellectual Property or the validity or effectiveness of any Group
Member’s Intellectual Property (other than routine office actions in the course
of prosecution of applications to patent or register Intellectual Property), nor
does Holdings or the Borrower know of any valid basis for any such claim,
unless, in each case, such claim could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Loan Parties, the use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement or violation could
not reasonably be expected to have a Material Adverse Effect, and there are no
claims pending or, to the knowledge of Holdings or the Borrower, threatened in
writing to such effect which could reasonably be expected to result in a
Material Adverse Effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed (other than any such Lien permitted by Section 7.3(a)), and, to
the knowledge of Holdings and the Borrower, no claim is being asserted, with
respect to any such tax, fee or other charge that is not being contested in good
faith and by appropriate proceedings.

 

82



--------------------------------------------------------------------------------

4.11 Federal Regulations. No Loan Party is engaged or will engage, principally
or as one of its important activities, in the business of “buying’ or “carrying”
“margin stock” (within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect) or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of any Advances, and no other extensions of credit hereunder, will be
used for buying or carrying any such margin stock or for extending credit to
others for the purpose of purchasing or carrying margin stock in violation of
Regulations T, U or X of the Board. If any margin stock directly or indirectly
constitutes Collateral securing the Obligations, if requested by any Lender or
the Agent, the Borrower will furnish to the Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

4.12 Labor Matters. (a) There are no strikes or other labor disputes against any
Group Member pending or, to the knowledge of Holdings or the Borrower,
threatened, in either case, that could reasonably be expected to have a Material
Adverse Effect; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
Applicable Law dealing with such matters, except for any such violations as
could not reasonably be expected to have a Material Adverse Effect; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

4.13 ERISA. Except as does not, and could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect: (a) no
Reportable Event has occurred during the five-year period prior to the date on
which this representation is made or deemed made with respect to any Pension
Plan; (b) each Plan (other than any Multiemployer Plan) has been operated in
compliance in all respects with the applicable provisions of ERISA and the Code;
(c) Borrower and each Commonly Controlled Entity has made all required
contributions to each Pension Plan and Multiemployer Plan subject to the Pension
Funding Rules, and no application for a funding waiver or an extension of any
amortization period pursuant to the Pension Funding Rules has been made with
respect to any Pension Plan; (d) no termination of a Pension Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period; (e) the present value of all accrued benefits under each Pension Plan
(based on those assumptions used to fund such Plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits; (f) neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal, as defined in ERISA, from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a liability under ERISA with respect to a Multiemployer Plan, and neither the
Borrower nor any Commonly Controlled Entity would become subject to any such
withdrawal liability under ERISA nor is any such withdrawal reasonably
anticipated; and (g) to the knowledge of the Loan Parties, no Multiemployer Plan
is Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
Except as set forth in Schedule 4.5, no Loan Party is subject to regulation
under any Applicable Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable.

 

83



--------------------------------------------------------------------------------

4.15 Subsidiaries. Except as disclosed to the Agent by the Borrower and Holdings
in writing from time to time after the Closing Date, (a) Schedule 4.15 sets
forth, as of the Closing Date, the name and jurisdiction of organization of each
Subsidiary of Holdings and, as to each such Subsidiary, the percentage of each
class of Capital Stock owned by any Loan Party, and (b) except as set forth on
Schedule 4.15, as of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower, Holdings or
any Subsidiary, except as created by the Loan Documents. Schedule 4.15 also sets
forth the beneficial owners of all Capital Stock of Holdings and its
Subsidiaries, and the amount of Capital Stock held by each such owner, as of the
Closing Date.

4.16 Use of Proceeds. The Advances shall be used to (a) on the Closing Date, to
partially finance the Connecture Acquisition; (b) pay fees and expenses incurred
in connection with the Transactions; and (c) provide for the ongoing working
capital needs and for other general corporate purposes (including permitted
Acquisitions) of the Borrower and its Subsidiaries, in each case to the extent
permitted under the terms of this Agreement; provided, that, no Revolving
Advance may be used to directly make an optional prepayment of the Term Loan.
Without limiting the generality of the foregoing, neither any Loan Party nor any
other Person which may in the future become party to this Agreement or other
Loan Documents as a Loan Party, intends to use nor shall they use any portion of
the proceeds of the Advances, directly or indirectly, for any purpose in
violation of Applicable Law or in violation of the terms of this Agreement.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

  (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to give rise to liability of any Group Member under, any
Environmental Law;

 

  (b) no Group Member has received or is aware of any written notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding compliance with or arising under Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor do Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;

 

  (c) Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location that
could reasonably be expected to give rise to liability of any Group Member
under, any Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could reasonably be expected to
give rise to liability of any Group Member under, any applicable Environmental
Law;

 

84



--------------------------------------------------------------------------------

  (d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any Group Member is or, to the knowledge of the Loan
Parties, will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business;

 

  (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability of any Group
Member under Environmental Laws;

 

  (f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business in each case, that could reasonably be expected to give rise to
liability of any Group Member under Environmental Laws; and

 

  (g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

85



--------------------------------------------------------------------------------

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the Agent
and the Lenders for use in connection with the transactions contemplated hereby
and by the other Loan Documents.

4.19 Security Documents.

 

  (a) The Guarantee and Collateral Agreement is effective to create in favor of
the Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest under U.S. law in the Collateral described therein
and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(15) of the New York UCC or the corresponding code or
statute of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Pledged Stock are delivered to the Agent, and in
the case of the other Collateral constituting personal property described in the
Guarantee and Collateral Agreement and with respect to which a security interest
can be perfected by the filing of a financing statement, when financing
statements and other filings specified on Schedule 4.19(a) in appropriate form
are filed in the offices specified on Schedule 4.19(a) and the other actions, if
any, set forth on Schedule 3 to the Guarantee and Collateral Agreement have been
taken, the Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person to
the extent such Lien can be perfected by such actions and such filings under
U.S. law (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3).

 

  (b) Each of the Mortgages delivered after the Closing Date will be, upon
execution, effective to create in favor of the Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable Lien on the Mortgaged Properties
described therein and proceeds thereof, and when the Mortgages are filed in the
offices for the applicable jurisdictions in which the Mortgaged Properties are
located, each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties and the proceeds thereof, as security for the Obligations
(as defined in the relevant Mortgage), in each case prior and superior in right
to any other Person (subject to the Liens permitted by Section 7.3(a), (e), (f),
(g), (h) or (r)).

 

86



--------------------------------------------------------------------------------

4.20 Solvency; Fraudulent Transfer. The Loan Parties are, when taken as a whole,
and immediately after giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith, will be, Solvent. No transfer
of property is being made by any Loan Party and no obligation is being incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.

4.21 Regulation H. No Mortgage encumbers improved Real Property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has not been made available under the National Flood Insurance Act of 1968.

4.22 Designated Senior Indebtedness. The Loan Documents and all of the
Obligations shall be deemed “Designated Senior Indebtedness” or a similar
concept thereof for purposes of any subordinated Indebtedness of the Loan
Parties.

4.23 Anti-Corruption Laws. Each of Holdings, the Borrower and their respective
Subsidiaries have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

4.24 Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums have been duly paid, no Loan Party has received notice
of cancellation thereof, and there exists no default under any requirement of
such insurance. Each Loan Party maintains insurance with financially sound and
reputable insurance companies insurance on all its property (and also, as
applicable, with respect to its foreign receivables) in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

4.25 Connecture Acquisition. As of the Closing Date, the Connecture Acquisition
Agreement Representations are true and correct in all material respects (or, if
qualified by materiality under the terms thereof, in all respects).

4.26 Indebtedness. Set forth on Schedule 7.2(e) is a true and complete list of
all Indebtedness for borrowed money and Capital Lease Obligations of each Loan
Party and each of its Subsidiaries outstanding immediately prior to the Closing
Date that is to remain outstanding immediately after giving effect to the
closing hereunder on the Closing Date and such Schedule accurately sets forth
the aggregate principal amount of such Indebtedness as of the Closing Date.

4.27 Holdings as a Holding Company. Holdings is a holding company and does not
have any material liabilities (other than liabilities arising under the Loan
Documents), own any material assets (other than the Capital Stock of the
Borrower and its Subsidiaries) or engage in any operations or business (other
than the ownership of the Borrower and its Subsidiaries) and liabilities,
assets, operations and business incidental to the foregoing.

4.28 OFAC. Neither Holdings, the Borrower, nor any of their respective
Subsidiaries, nor, to the knowledge of Holdings, the Borrower or any such
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or an entity that is, or is owned or controlled by an
individual or entity that is (a) currently the subject of any Sanctions, or
(b) located, organized or resident in a Designated Jurisdiction.

 

87



--------------------------------------------------------------------------------

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

 

  (a) Loan Documents. The Agent shall have received each of the following:

 

  (i) this Agreement, executed and delivered by the Agent, the Lenders,
Holdings, and the Borrower;

 

  (ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower, Holdings and each Guarantor;

 

  (iii) the Collateral Information Certificate, executed by a Responsible
Officer of each Loan Party;

 

  (iv) a Term Loan Note, executed by the Borrower in favor of PNC;

 

  (v) a Revolving Credit Note, executed by the Borrower in favor of PNC;

 

  (vi) the Swing Loan Note, executed by the Borrower in favor of Swing Loan
Lender;

 

  (vii) each Intellectual Property Security Agreement, executed by the
applicable Grantor related thereto;

 

  (viii) the Fee Letter, executed by the Agent and the Borrower;

 

  (ix) the Closing Certificate executed by the Loan Parties; and

 

  (x) an instruction letter executed by the Borrower with respect to the
disbursement of the Advances made on the Closing Date.

 

  (b) Capital Structure. The Sponsor shall have made a cash equity contribution
to Holdings in an amount not less than $10,000,000.

 

  (c)

Financial Statements. The Agent shall have received, and been reasonably
satisfied with its review of: (a) the Pro Forma Financial Statements,
(b) forecasts prepared by management of Holdings of balance sheets, income
statements and cash flow statements on a month to month basis for the first year
following the Closing Date and

 

88



--------------------------------------------------------------------------------

  on a quarter to quarter basis for each year thereafter through the later of
the Maturity Date, (c) the audited consolidated financial statements of Holdings
for its fiscal year ended December 31, 2016, and (d) the unaudited consolidated
financial statements of Holdings for its fiscal year to date period ended
September 30, 2017.

 

  (d) Fees. The Lenders and the Agent shall, contemporaneously with the funding
of the Advances on the Closing Date, have received all fees required to be paid,
and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel required to be paid hereunder or
under any other Loan Document), in each case to the extent provided in the Fee
Letter or this Agreement, on or before the Closing Date. All such amounts will
be paid with proceeds of Advances made on the Closing Date and will be reflected
in the funding instructions in the Funds Flow Agreement.

 

  (e) Secretary’s Certificate; Organizational Documents; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan
Party, dated the Closing Date, in form and substance reasonably acceptable to
Agent, with appropriate insertions and attachments, including the certificate of
incorporation/formation or other similar organizational document of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party (to the extent such certification is available in the relevant
jurisdiction), the bylaws, operating agreements or other similar organizational
document of each Loan Party and the relevant board resolutions or written
consents of each Loan Party, and (ii) a good standing certificate, or comparable
certificate (to the extent available) for any jurisdiction outside of the US, as
applicable, for each Loan Party from its jurisdiction of organization.

 

  (f) Legal Opinions. The Agent shall have received the executed legal opinions
of (i) Kirkland & Ellis LLP, counsel to Holdings, the Borrower and their
Subsidiaries and (ii) Morgan, Lewis & Bockius LLP, as Connecticut counsel to the
Loan Parties, each in a form reasonably satisfactory to the Agent.

 

  (g) Pledged Notes/Stock. The Agent shall have received originals of (i) the
certificates representing the shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledger thereof and (ii) each promissory note (if any) pledged to the Agent
pursuant to the Guarantee and Collateral Agreement, endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

  (h)

Filings, Registrations and Recordings. Each Uniform Commercial Code financing
statements or other similar registration required by the Security Documents or
under law or reasonably requested by the Agent to be filed, registered or
recorded to create in favor of the Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral described therein, shall be in
proper form for filing, registration or recordation and Agent shall have
received evidence (including any applicable payoff letters from holders of
Indebtedness that is not permitted to exist under this Agreement after giving
effect to the Transactions and Lien releases from the secured lender to each

 

89



--------------------------------------------------------------------------------

  applicable Loan Party (the effectiveness of which may be conditioned on the
payoff of such secured lender) that the Agent (on behalf of the Secured
Parties) shall have a valid and perfected first priority (other than with
respect to Liens expressly permitted by Section 7.3) Lien on the Collateral the
perfection of which is obtained pursuant to the filing of such documents and the
filing of the applicable Intellectual Property Security Agreement.

 

  (i) Solvency Certificate. The Agent shall have received the duly executed
Solvency Certificate.

 

  (j) Minimum Liquidity. Agent shall have received evidence that, immediately
after giving effect to (i) the Transactions, (ii) the Advances to be made on the
Closing Date and the use of proceeds thereof and (iii) the payment of fees and
expenses in connection with the foregoing, the Borrower has Liquidity of not
less than $10,000,000. There shall be no Revolving Advances advanced or
outstanding on the Closing Date.

 

  (k) Insurance. Agent shall have received evidence of insurance satisfying the
requirements of this Agreement, in a form reasonably satisfactory to the Agent,
including, without limitation, a certificate of liability insurance on form
ACORD 25 and evidence of commercial property insurance on form ACORD 28.

 

  (l) [Reserved].

 

  (m) KYC. The Lenders shall have received, by the Closing Date, all
documentation and information requested by them within five (5) Business Days
prior to the anticipated Closing Date with respect to the Borrower and all
Guarantors and members of management disclosed to the Lenders as of such time
and, with respect to the Borrower and all Guarantors or members of management
disclosed to the Lenders after such time, the Lenders shall have received all
documentation and information required to be requested by them with respect to
such persons, in each case, required by it to satisfactorily complete all
applicable background and “know your customer” compliance checks.

 

  (n) [Reserved].

 

  (o) Connecture Acquisition. The Agent shall have received (certified by an
officer of Borrower as true, correct and complete copies) the Connecture
Acquisition Documents. The Connecture Acquisition Documents shall not be
altered, amended or otherwise changed or supplemented or any condition therein
waived, in each case, in a manner materially adverse to the Lenders without the
prior written consent of the Agent (such consent not to be unreasonably
withheld, conditioned or delayed), it being understood and agreed that any
adverse change to the definition of “Material Adverse Effect” is materially
adverse to the Lenders). The Connecture Acquisition shall have been consummated
in accordance with the terms of the Acquisition Agreement (as such terms may be
amended, waived or modified in a manner not prohibited hereunder).

 

90



--------------------------------------------------------------------------------

  (p) No Material Litigation. (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened (in writing) against any Loan Party or against the officers or
directors of any Loan Party (A) in connection with this Agreement, the Other
Documents, or any of the Transactions which, in the reasonable opinion of Agent,
is deemed material or (B) which could, in the reasonable opinion of Agent, have
a Material Adverse Effect; and (ii) no injunction, writ, restraining order or
other order of any nature materially adverse to any Loan Party or the conduct of
its business or inconsistent with the due consummation of the Transactions shall
have been issued by any Governmental Body.

 

  (q) Consents. Agent shall have received (i) any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the other Loan Documents; and (ii) evidence reasonably satisfactory to Agent
that the Loan Parties have received all Consents with respect to the
Transactions absence of which could reasonably be expected to result in a
Material Adverse Effect.

 

  (r) [Reserved].

 

  (s) Compliance with Laws. Each Loan Party is in compliance with all
Anti-Terrorism Laws and is in compliance, in all material respects, with all
other Applicable Laws, including those with respect to the Federal Occupational
Safety and Health Act, the Environmental Protection Act and ERISA.

5.2 Conditions to Each Extension of Credit. The agreement of Lenders, Issuer and
Swing Loan Lender to make any Advance requested to be made on any date
(including the initial Advance), is subject to the satisfaction of the following
conditions precedent as of the date such Advance is made:

 

  (a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties
(i) expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date or (ii) are qualified by materiality or “Material Adverse Effect”
in the text thereof, in which case they shall be true and correct in all
respects;

 

  (b) No Default. With respect to any extension of credit requested after the
Closing Date, no Default or Event of Default shall have occurred and be
continuing on such date or immediately after giving effect to the extensions of
credit requested to be made on such date;

 

  (c) Maximum Advances. In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement; and

 

  (d) Lending Procedures. The applicable provisions of Section 2 with respect to
the requesting of Advances shall have been complied with.

 

91



--------------------------------------------------------------------------------

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each conversion of an Advance from a Domestic Rate Loan to a LIBOR
Rate Loan shall constitute a representation and warranty by the Borrower as of
the date of such borrowing, issuance or conversion that the conditions contained
in this Section 5.2 have been satisfied or have been waived in writing by the
Agent. The Lenders may, in their sole discretion, continue to make Advances
notwithstanding existence of an Event of Default or Default or the failure of
any representations and warranties to be true and correct and any Advances so
made shall not be deemed a waiver of any Event of Default or Default.

5.3 Post-Closing Conditions Subsequent. The Borrower shall satisfy each of the
conditions subsequent to the Closing Date specified in this Section 5.3 to the
satisfaction of the Agent, in each case by no later than the date specified for
such condition below (or such later date as the Agent shall agree in its sole
discretion in writing, which may be by email) failure of which shall constitute
an Event of Default:

 

  (a) within ten (10) Business Days after the Closing Date, deliver to Agent
relevant endorsements with respect to the insurance certificates delivered under
Section 5.1(k) of this Agreement as specifically required pursuant to this
Agreement;

 

  (b) within sixty (60) days after the Closing Date, deliver to Agent either
(i) deposit account control agreements sufficient to give Agent “control” (for
purposes of Articles 8 and 9 of the Uniform Commercial Code), and otherwise in
form and substance reasonably satisfactory to Agent, over the deposit accounts
listed on the Collateral Information Certificate which are not maintained with
PNC (other than Excluded Deposit Accounts) or (ii) evidence of the closure of
all deposit accounts listed on the Collateral Information Certificate which are
maintained with PNC;

 

  (c) use commercially reasonable efforts to deliver to Agent, within sixty
(60) days after the Closing Date, Lien Waiver Agreements with respect to the
locations of material books and records (including servers) of the Borrower; and

 

  (d) within ten (10) Business Days after the Closing Date, the Borrowing Agent
shall establish the Funding Account.

SECTION 6

AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, until the
Termination Date, each of the Borrower and Holdings shall, as to itself and each
Subsidiary, and shall cause each of its respective Subsidiaries to:

6.1 Financial Statements. Furnish to the Agent, for distribution to each Lender
by the Agent:

 

  (a)

Annual Financial Statements. Commencing with the fiscal year ending December 31,
2018, within one hundred and twenty (120) days after the end of each fiscal year
of Holdings, a copy of the audited consolidated balance sheet of Holdings and
its

 

92



--------------------------------------------------------------------------------

  consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, together
with an unqualified report (other than a “going concern” or like qualification
or exception solely as a result of the final maturity date of any Advance being
scheduled to occur within twelve (12) months from the date of such opinion) by
an independent certified public accountants of nationally recognized standing
reasonably acceptable to the Agent; provided, that, to the extent that after the
Closing Date any additional operating Subsidiaries of Holdings are formed or
created and the Loan Parties have prepared such financial statements on a
consolidating basis, Agent may request the delivery of a copy of such
consolidating financial statements (which need not be audited).

 

  (b) Quarterly Financial Statements. Commencing with the fiscal quarter ending
June 30, 2018, not later than forty five (45) days after the end of each quarter
of each fiscal year of Holdings, the unaudited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year; and

 

  (c) Monthly Financial Statements. Commencing with the month ending July 31,
2018, not later than thirty (30) days after the end of each month (other than
for any month that is the last month of a fiscal quarter), the unaudited
consolidated balance sheets of Holdings and its consolidated Subsidiaries as at
the end of such month and the related unaudited consolidated statements of
income and of cash flows for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures for the previous year.

6.2 Certificates; Other Information. Furnish to the Agent, for distribution to
each Lender by the Agent (or, in the case of clause (g), to the relevant
Lender):

 

  (a) Reserved;

 

  (b)

Compliance Certificate. Commencing with quarterly delivery for the fiscal
quarter ending June 30, 2018, concurrently with the delivery of any financial
statements pursuant to Section 6.1, (i) a certificate of a Responsible Officer
stating that (A) to the best of each such Responsible Officer’s knowledge, each
Loan Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and
(B) such financial statements are fairly stated in all material respects and
were prepared in accordance with GAAP (subject, in the case of quarterly and
monthly financial statements, to normal year-end audit adjustments and the
absence of footnotes) applied (except as approved by such accountants or
officer, as the case may be, and disclosed in reasonable detail therein)
consistently throughout the periods reflected therein and with prior periods,
(ii) a discussion and analysis of management of

 

93



--------------------------------------------------------------------------------

  the Borrower with respect to such financial statements, and (iii) in the case
of quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations reasonably necessary for determining
compliance by each Group Member with the provisions of this Agreement referred
to therein as of the last day of the fiscal quarter or year of Holdings, as the
case may be, and (y) to the extent not previously disclosed to the Agent, (A) a
description of any change in the jurisdiction of organization of any Loan Party
and (B) such Responsible Officer shall endeavor to provide a list of any
material Intellectual Property acquired by any Loan Party (or previously
acquired immaterial Intellectual Property that has become material) since the
date of the most recent report delivered pursuant to this clause (y) (or, in the
case of the first such report so delivered, since the Closing Date);

 

  (c) Board Projections. Commencing fiscal year 2019, no later than sixty
(60) days after the start of each fiscal year of Holdings, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of Holdings and its consolidated Subsidiaries as of
the end of each fiscal quarter of such fiscal year, the related consolidated
statements of projected cash flow, projected changes in financial position and
projected income and a description of the underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions that were believed by such
Responsible Officer to be reasonable at the time made, it being understood and
agreed that the Projections are not a guarantee of financial performance and
actual results may differ from the Projections and such differences may be
material;

 

  (d) Cash Reporting. Not later than thirty (30) days after the end of each
calendar month, commencing with the month ending July 31, 2018, a report as to
Qualified Cash;

 

  (e) Reserved;

 

  (f) Investor Reports; SEC Filings. Within five (5) days after the same are
sent, copies of all financial statements and reports that Holdings or the
Borrower sends to the holders of any class of its debt securities or public
equity securities and, within five days after the same are filed, copies of all
financial statements and reports that Holdings or the Borrower may make to, or
file with, the SEC;

 

  (g) Governmental Filings. Within five (5) days after the same are sent or
received, copies of all material correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a Material Adverse Effect on any of the Governmental Approvals
or otherwise on the operations of the Group Members; and

 

94



--------------------------------------------------------------------------------

  (h) Revenue Reporting. Together with each quarterly report delivered under
Section 6.1, a “churn/attrition” analysis for such quarter and a report on
bookings, all in form reasonably satisfactory to the Agent.

 

  (i) Management Discussion and Analysis. Together with each delivery of the
quarterly financial statements to the Agent pursuant to Section 6.1(b) hereof, a
management discussion and analysis report (the “MD&A”), in reasonable detail,
signed by the chief financial officer of the Borrower, describing the operations
and financial condition of the Loan Parties and their Subsidiaries for the
fiscal quarter and the portion of the fiscal year then ended (or for the fiscal
year then ended in the case of annual financial statements). Within ten
(10) Business Days after the earlier of the date on which such MD&A is or was
required to be delivered to the Agent, senior management of the Loan Parties
shall, at Agent’s request, host a meeting (which may be by teleconference) with
the Agent and the Lenders to discuss such MD&A at a mutually agreeable time.

 

  (j) Additional Information. Promptly, such additional financial and other
information regarding the operations, business affairs and financial condition
of any Group Member(s), the Collateral, or compliance with the terms of the Loan
Documents, as any Lender may from time to time reasonably request.

 

6.3 Reserved.

6.4 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all (a) all taxes,
assessments and governmental charges or levies of whatever nature and (b) taxes,
assessments and governmental charges or levies of whatever nature imposed upon
the Collateral if the failure to pay such obligations would be reasonably likely
to result in a Lien being imposed upon the Collateral, in each case, except
where (i) such Lien would be permitted under Section 7.3 hereof or (ii) the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.

6.5 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (c) comply with all Governmental
Approvals, and any term, condition, rule, filing or fee obligation, or other
requirement related thereto, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

95



--------------------------------------------------------------------------------

6.6 Maintenance of Property; Insurance. (a) To the extent commercially
reasonable, keep all tangible property useful and necessary in its business in
good working order and condition, ordinary wear and tear and force majeure
events excepted, (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business and (c) take all
actions required under the Flood Laws and/or requested by Agent in its
reasonable discretion to assist in ensuring that Agent and the Lenders are in
compliance with the Flood Laws applicable to any Real Property subject to a
Mortgage, including, but not limited to, providing Agent with the address and/or
GPS coordinates of each structure on any Real Property that will be subject to a
Mortgage, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming subject to a Mortgage, and thereafter maintaining such flood
insurance in full force and effect for so long as required by the Flood Laws.
All such insurance shall (i) name the Agent as an additional insured party or
lender loss payee, as applicable, and (ii) be in form and substance reasonably
satisfactory to the Agent. Deliver to the Agent a report of a reputable
insurance broker with respect to such insurance and such supplemental reports
with respect thereto, in each case, as the Agent may from time to time
reasonably request (but no more frequently than quarterly unless an Event of
Default shall have occurred and is continuing).

6.7 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives and independent contractors of the Agent (accompanied by any
Lender at such Lender’s option and own expense) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and upon reasonable notice and as often as may reasonably be
desired, including as necessary to enable the Agent to obtain a harvest
scenario/recurring revenue valuation report, a quality of earnings report or any
other valuation or analysis (provided such visits shall not be undertaken more
frequently than once per year, unless an Event of Default has occurred and is
continuing) and to discuss the business, operations, properties and financial
and other condition of the Group Members with officers and employees of the
Group Members and with their independent certified public accountants.

6.8 Notices. Promptly after a Responsible Officer obtains knowledge thereof,
give notice to the Agent and each Lender of:

 

  (a) the occurrence of any Event of Default;

 

  (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

  (c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

 

96



--------------------------------------------------------------------------------

  (d) the following events, to the extent such event could reasonably be
expected to have a Material Adverse Event, as soon as possible and in any event
within 30 days after the Borrower knows thereof: (i) the occurrence of any
Reportable Event with respect to any Pension Plan, a failure to make any
required contribution to a Pension Plan or Multiemployer Plan, the creation of
any Lien in favor of the PBGC or a Pension Plan or Multiemployer Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Pension Plan or Multiemployer Plan;

 

  (e) any material change in accounting policies or financial reporting
practices by any Loan Party; and

 

  (f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.9 Environmental Laws.

 

  (a) Comply in all material respects with, and take commercially reasonable
steps to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and take commercially
reasonable steps to ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

 

  (b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

6.10 Reserved.

6.11 Audits. At reasonable times, on three (3) Business Days’ notice (provided
that no notice is required if an Event of Default has occurred and while it is
continuing), the Agent (accompanied by any Lender at such Lender’s option and
own expense), or its agents, shall have the right to inspect the Collateral and
the right to audit and copy any and all of any Loan Party’s books and records
including ledgers, federal and state tax returns, records regarding assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information. The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $1,250 per person per day (or such higher amount as shall
represent the Agent’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. Such inspections and audits shall not exceed
once per year, unless an Event of Default has occurred and is continuing.

 

97



--------------------------------------------------------------------------------

6.12 Additional Collateral, etc.

 

  (a) With respect to any property (to the extent included in the definition of
Collateral) having a value of at least $500,000 acquired after the Closing Date
by any Loan Party (other than (x) any property described in paragraph (b), (c)
or (d) below, and (y) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Agent, for the benefit of the Secured Parties,
does not have a perfected Lien, promptly (and in any event within ten Business
Days, or such longer period as the Agent may agree) (i) execute and deliver to
the Agent such amendments to the Guarantee and Collateral Agreement or such
other documents as the Agent reasonably deem necessary or advisable to evidence
that such Loan Party is a Guarantor and to grant to the Agent, for the benefit
of the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable in the opinion of the Agent to grant to the
Agent, for the benefit of the Secured Parties, a perfected first priority
(except as expressly permitted by Section 7.3) Lien in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by Agent.

 

  (b) With respect to any fee interest in any Real Property having a value
(together with improvements thereof) of at least $500,000 acquired after the
Closing Date by any Loan Party (other than any such Real Property subject to a
Lien expressly permitted by Section 7.3(g)), promptly (i) execute and deliver a
first priority Mortgage (subject to Liens permitted by Section 7.3) in favor of
the Agent, for the benefit of the Secured Parties, covering such Real Property,
(ii) if reasonably requested by the Agent, provide the Lenders with (x) title
and extended coverage insurance covering such Real Property in an amount at
least equal to the purchase price of such Real Property (or such other amount as
shall be reasonably specified by the Agent) as well as a current ALTA survey
thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by any Agent in connection
with creating a valid first priority Lien (subject Liens permitted by
Section 7.3) pursuant to such Mortgage, each of the foregoing in form and
substance reasonably satisfactory to the Agent and (iii) if reasonably requested
by the Agent, deliver to the Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Agent.

 

  (c)

With respect to any new Subsidiary (other than an Excluded Foreign Subsidiary)
created or acquired after the Closing Date by any Loan Party (which, for the
purposes of this Section 6.12(c), shall include any existing Subsidiary that
ceases to be an Excluded Foreign Subsidiary), promptly (i) execute and deliver
to the Agent such amendments to the Guarantee and Collateral Agreement as the
Agent reasonably deems necessary or advisable to grant to the Agent, for the
benefit of the Secured Parties, a perfected first priority Lien in the Capital
Stock of such new Subsidiary that is owned by any Loan Party, (ii) deliver to
the Agent such documents and instruments as may be

 

98



--------------------------------------------------------------------------------

  required to grant, perfect, protect and ensure the priority of such security
interest, including but not limited to, the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Subsidiary (a) to become a party to the Guarantee and Collateral
Agreement, (b) to take such actions necessary or advisable in the opinion of the
Agent to grant to the Agent for the benefit of the Secured Parties a perfected
first priority Lien in the Collateral described in the Guarantee and Collateral
Agreement, with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Agent and (c) to deliver to the Agent a certificate of such Subsidiary, in a
form reasonably satisfactory to the Agent, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Agent, deliver to the Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the Agent;
provided, that to the extent the opinion is in respect of an entity organized,
or Collateral located, in a jurisdiction for which an opinion has been delivered
on the Closing Date, an opinion substantially similar in form and substance to
such opinion delivered on the Closing Date shall be deemed satisfactory to the
Agent.

 

  (d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party and directly held by a Loan Party,
promptly (i) execute and deliver to the Agent such amendments to the Guarantee
and Collateral Agreement, as any Agent reasonably deems necessary or advisable
to grant to the Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any such Loan Party (provided that in no event shall (A) more than 65%
of the total outstanding voting Capital Stock of any such new Excluded Foreign
Subsidiary owned directly by Holdings or any other Loan Party or any such new
U.S. Foreign HoldCo be required to be so pledged or (B) any Capital Stock of any
Excluded Foreign Subsidiary owned directly by a Foreign Subsidiary or a U.S.
Foreign HoldCo (or the assets of such new Excluded Foreign Subsidiary) be
pledged hereunder), (ii) deliver to the Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, and take
such other action as may be necessary or, in the reasonable opinion of the
Agent, desirable to perfect the Agent’s security interest therein, and (iii) if
reasonably requested by the Agent, deliver to the Agent legal opinions relating
to the matters described above, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Agent.

 

  (e) Upon the Agent’s reasonable request, each Loan Party shall use
commercially reasonable efforts (which shall not require any Loan Party to agree
to any modification to any lease or to payment of any fees other than the
landlord’s legal or out-of-pocket costs in connection with negotiating the Lien
Waiver/Access Agreement) to obtain a Lien Waiver/Access Agreement from the
lessor or senior mortgage holder, as applicable, of each location of material
books and records, including servers.

 

99



--------------------------------------------------------------------------------

6.13 Use of Proceeds. Use the proceeds of each Advance only for the purposes set
forth in Section 4.16.

6.14 Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereof for purposes of any subordinated Indebtedness of the Loan Parties.

6.15 Anti-Corruption Laws. Conduct its business in compliance with all
applicable anti-corruption laws and maintain policies and procedures designated
to promote and achieve compliance with such laws.

6.16 Further Assurances. Subject to the limitations on perfection set forth
herein and in the other Loan Documents, execute any further instruments and take
such further action as the Agent reasonably deems necessary to perfect, protect,
ensure the priority of or continue the Agent’s Lien on the Collateral or to
effect the purposes of this Agreement.

6.17 Reserved.

6.18 Keepwell. If it is a Qualified ECP Loan Party, then jointly and severally,
together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any Loan Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.14 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.14, or otherwise under this Agreement or any Loan Document,
voidable under Applicable Law, including Applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section 6.14 shall
remain in full force and effect until the Termination Date. Each Qualified ECP
Loan Party intends that this Section 6.14 constitute, and this Section 6.14
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the CEA.

SECTION 7

NEGATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, until the
Termination Date, neither Borrower nor Holdings shall, nor permit any of its
Subsidiaries to, directly or indirectly:

 

100



--------------------------------------------------------------------------------

7.1 Financial Condition Covenants.

 

  (a) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed Charge
Coverage Ratio as at the last day of each period of four consecutive fiscal
quarters ending on each date set forth below to be less than the ratio set forth
below opposite such date:

 

Measurement Date

   Minimum Consolidated Fixed
Charge Coverage Ratio June 30, 2018    1.40 to 1.00 September 30, 2018    1.30
to 1.00 December 31, 2018    1.40 to 1.00 March 30, 2019    1.40 to 1.00
June 30, 2019    1.40 to 1.00 September 30, 2019    1.40 to 1.00 December 31,
2019    1.40 to 1.00 March 31, 2020    1.40 to 1.00 June 30, 2020    1.40 to
1.00 September 30, 2020    1.40 to 1.00 December 31, 2020 and the last day of
each fiscal quarter thereafter    1.40 to 1.00

 

  (b) Maximum Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio as at the last day of each period of four consecutive fiscal
quarters ending on such date to exceed the ratio set forth below opposite such
date:

 

Fiscal Quarters Ending

   Maximum Consolidated Total
Leverage Ratio June 30, 2018    7.10 to 1.00 September 30, 2018    7.60 to 1.00
December 31, 2018    6.20 to 1.00 March 30, 2019    6.60 to 1.00 June 30, 2019
   6.70 to 1.00 September 30, 2019    6.50 to 1.00

 

101



--------------------------------------------------------------------------------

Fiscal Quarters Ending

   Maximum Consolidated Total
Leverage Ratio December 31, 2019    6.30 to 1.00 March 31, 2020    6.00 to 1.00
June 30, 2020    5.80 to 1.00 September 30, 2020    5.60 to 1.00 December 31,
2020    5.40 to 1.00 March 31, 2021    5.30 to 1.00 June 30, 2021    5.00 to
1.00 September 30, 2021    4.60 to 1.00 December 31, 2021    4.40 to 1.00
March 31, 2022    4.30 to 1.00 June 30, 2022    4.00 to 1.00 September 30, 2022
   3.80 to 1.00 December 31, 2022    3.70 to 1.00

 

  (c)

Right to Cure Financial Covenants. Notwithstanding anything to the contrary
contained in this Section 7.1, in the event that Holdings and the Borrower fail
or reasonably believe they will fail to comply with the requirements of the
financial covenants set forth in Section 7.1(a) and/or (b) (collectively, the
“Applicable Financial Covenants”) until the date that is ten (10) days after the
day on which financial statements are required to be delivered for the
applicable fiscal quarter pursuant to Section 6.1(b) (the “Cure Period”),
Holdings shall have the right to issue Capital Stock (other than Disqualified
Stock) to Permitted Investors for cash or otherwise receive cash contributions
to the capital of Holdings, which shall then be contributed to the Borrower
(collectively, the “Cure Right”) in each case, in order to prepay the Term Loan
up to such amounts as are necessary to be in compliance with such Applicable
Financial Covenants (the “Cure Amount”). In no event shall the Cure Amount be
greater than the amount required for purposes of complying with the Applicable
Financial Covenants as set forth herein. The Cure Amount will be used solely to
prepay the Advances and shall be applied in accordance with Section 2.20(f). The
Cure Right may be exercised not more than two (2) times in any four consecutive
fiscal quarter period, and not more than three (3) times in the aggregate prior
to the Maturity Date. Upon Agent’s receipt of the Cure Amount, solely for
purposes of determining compliance with the Applicable Financial Covenants, the
Applicable

 

102



--------------------------------------------------------------------------------

  Financial Covenants shall be recalculated for such period (the “Cure
Quarter”) giving effect to the following pro forma adjustments: (i) with respect
to any breach of the minimum Consolidated Fixed Charge Coverage Ratio and/or
Consolidated Total Leverage Ratio covenant, Consolidated EBITDA for the Cure
Quarter and each subsequent measurement period that includes the Cure Quarter
shall be increased by an amount equal to the Cure Amount; provided, that, the
prepayment of the Term Loan shall be disregarded for the purpose of measuring
the Consolidated Total Leverage Ratio in the Cure Quarter (but not for any
quarter thereafter), (ii) if, after giving effect to the foregoing calculations,
Holdings is in compliance with the Applicable Financial Covenants, then Holdings
shall be deemed to have satisfied such Applicable Financial Covenants as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Applicable Financial Covenants that occurred shall be deemed cured for
the purposes of this Agreement, and (iii) until the expiration of the Cure
Period, so long as Holdings has timely notified the Agent that it intends to
exercise the Cure Right, neither the Agent nor any Lender shall accelerate the
obligations or otherwise exercise any remedies available to it during the
continuance of a default or event of default arising as a result of the failure
to comply with the Applicable Financial Covenants; provided, for the avoidance
of doubt, that no Lender shall have any obligation to fund Revolving Advances
and Issuer shall have no obligation to issue Letters of Credit during such Cure
Period.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

  (a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

  (b) Indebtedness of any Group Member for Bank Services provided by any Lender
or any of their respective Affiliates;

 

  (c) Indebtedness constituting a Permitted Intercompany Advance;

 

  (d) Guarantee Obligations constituting a Permitted Intercompany Advance;

 

  (e) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(e)
and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity thereof or increasing the principal amount thereof);

 

  (f) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $1,000,000 at any one time outstanding and any refinancings,
refundings, renewals or extensions thereof (without shortening the maturity
thereof or increasing the principal amount thereof);

 

  (g) Surety Indebtedness;

 

  (h) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

 

103



--------------------------------------------------------------------------------

  (i) Indebtedness to the extent constituting Investments permitted under
Sections 7.8(a) through (e) and (g), (h), (k), and (o);

 

  (j) Indebtedness under Swap Agreements permitted under Section 7.12, the terms
of which are approved in writing by the Agent in its reasonable discretion;

 

  (k) (i) purchase price adjustments in connection with Permitted Acquisitions
and (ii) indemnity payments in connection with Permitted Acquisitions,
(iii) Earn-Out Obligations, (iv) Permitted Seller Debt, and (v) any DP Amount
and Accrued DP Interest; provided that, in each case, (A) no Default or Event of
Default has occurred and is continuing both immediately before and immediately
after giving effect to the incurrence of such Indebtedness, (B) at the time of
incurrence thereof, the Loan Parties shall be in pro forma compliance with the
financial covenants set forth in this Agreement as of the last day of the most
recently ended fiscal quarter, it being understood that such covenants shall be
determined on a pro forma basis after giving effect to the incurrence of such
Indebtedness, and (C) the sum of the amounts pursuant to this Section 7.2(k)(i),
(k)(ii), (k)(iii), (k)(iv) and (k)(v) attributable to any Permitted Acquisition
plus the initial purchase price and all other consideration paid in connection
with the Permitted Acquisitions, does not in the aggregate exceed the limit on
consideration imposed by Section 7.8(n);

 

  (l) other unsecured subordinated Indebtedness approved in writing by the
Required Lenders; provided, however, that (i) as of the time of incurrence
thereof, the Loan Parties are in pro forma compliance with the financial
covenants set forth in this Agreement as of the last day of the most recently
ended fiscal quarter after giving effect to the incurrence of such subordinated
Indebtedness, (ii) no Default or Event of Default shall exist immediately prior
to the incurrence of such subordinated Indebtedness or would immediately result
therefrom, and (iii) such subordinated Indebtedness is subject to a
subordination agreement or other subordination terms acceptable to the Required
Lenders (which shall include, without limitation, unlimited payment blockage and
standstill provisions);

 

  (m) Indebtedness incurred in connection with the financing of insurance
premiums and secured, if at all, by liens permitted under Section 7.3(r);

 

  (n) Indebtedness arising from or the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight over drafts) drawn against insufficient funds in the ordinary
course of business;

 

  (o) Indebtedness in respect of netting services or overdraft protection or
otherwise in connection with deposit or securities accounts in the ordinary
course of business;

 

  (p) Indebtedness of Holdings to the Borrower at such times and in such amounts
necessary to permit Holdings to receive any distribution permitted to be made to
Holdings pursuant to Section 7.6, so long as, as of the applicable date of
determination, any distribution for such purposes would otherwise be permitted
to be made pursuant to Section 7.6 (it being understood and agreed that any such
Indebtedness shall be deemed to utilize the relevant basket under Section 7.6);

 

104



--------------------------------------------------------------------------------

  (q) unsecured Indebtedness of Holdings and its Subsidiaries owing to
employees, former employees, officers, former officers, directors, former
directors (or any spouses, ex-spouses, or estates of an of the foregoing) in
connection with the repurchase of Capital Stock of Holdings issued to any of the
aforementioned employees, former employees, officers, former officers, directors
(or any spouses, ex-spouses, or estates of any of the foregoing) not to exceed
$2,500,000 at any time outstanding;

 

  (r) other than funded bank Indebtedness, Indebtedness of any Person that
becomes a Subsidiary after the Closing Date that exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary; provided that such Indebtedness shall
not in the aggregate exceed $1,000,000 at any time outstanding;

 

  (s) Indebtedness of Excluded Foreign Subsidiaries in an aggregate principal
amount not to exceed $400,000 at any time outstanding and secured, if at all, by
Liens permitted under Section 7.3(w);

 

  (t) any DP Amounts and Accrued DP Interest;

 

  (u) unsecured Indebtedness of the Group Members to credit card providers in
respect of corporate credit card services in an aggregate amount not to exceed
$500,000;

 

  (v) [reserved]; and

 

  (w) additional Indebtedness of the Group Members not described in the
foregoing clauses (a) through (v) in an aggregate principal amount not to exceed
$1,000,000 at any one time outstanding.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

 

  (a) Liens for taxes, assessments or governmental charges, or levies not yet
due or that are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the affected Group Member in conformity with GAAP;

 

  (b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
workmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;

 

  (c) Liens imposed by Requirements of Law, pledges or deposits in connection
with workers’ compensation, unemployment insurance and other social security
legislation;

 

105



--------------------------------------------------------------------------------

  (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

  (e) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances or minor title deficiencies on or with respect to any Real
Property, in each case, whether now or hereafter in existence, incurred in the
ordinary course of business that, in the aggregate, are not substantial in
amount and that do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Group Members;

 

  (f) Liens in existence on the date hereof listed on Schedule 7.3(f) and any
Lien granted as a replacement or substitute for a Lien, securing Indebtedness
permitted by Section 7.2(e); provided that (A) no such Lien is spread to cover
any additional property after the Closing Date, (B) that the amount of
Indebtedness secured thereby is not increased, and (C) that any replacement or
substitute Lien encumber not more property than the original Lien that such
replacement or substitute Lien replaces or is substituted for;

 

  (g) Liens securing Indebtedness of any Group Member incurred pursuant to
Section 7.2(f) to finance the acquisition of fixed or capital assets; provided
that (i) such Liens shall be created substantially simultaneously with, or, if
created after the acquisition, no more than three months after, the acquisition
of such fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (iii) the
amount of Indebtedness secured thereby is not increased;

 

  (h) Liens created pursuant to the Security Documents;

 

  (i) any interest or title of a lessor, sublessors, licensor or licensee under
any lease or license entered into by a Group Member in the ordinary course of
its business and covering only the assets so leased or licensed;

 

  (j) judgment Liens that do not constitute a Default or Event of Default under
Section 8.1(h) of this Agreement;

 

  (k) deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers;

 

  (l) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with any Group Member to the extent
permitted hereunder (and not created in anticipation or contemplation thereof);
provided that, such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than improvements thereon) and are no more
favorable to the lienholders than existing Liens in favor of the Agent;

 

  (m) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods;

 

106



--------------------------------------------------------------------------------

  (n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Group Member in
the ordinary course of business in accordance with the past practices of such
Group Member;

 

  (o) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Group Member, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;

 

  (p) (i) non-exclusive licenses of Intellectual Property and (ii) licenses of
Intellectual Property that could not result in a legal transfer of title of such
Intellectual Property that may be exclusive in respects other than territory and
that may be exclusive as to territory only as to discreet geographical areas, in
each case granted by any Group Member in the ordinary course of business, and
not interfering in any material respect with the ordinary conduct of business of
the Group Members;

 

  (q) the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods;

 

  (r) Liens on insurance policies or the proceeds thereof granted in the
ordinary course of business to secure the financing of insurance premiums with
respect to such insurance policies;

 

  (s) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction, covering only the items being collected upon;

 

  (t) Liens attaching solely to cash earnest money deposits in connection with
any actual or intended Permitted Acquisition, attaching solely to cash earnest
money deposits in connection with any actual or intended acquisition of property
not otherwise prohibited hereunder or attaching to an escrow account with
respect to any purchase price adjustment in connection with any acquisition of
property not otherwise prohibited hereunder;

 

  (u) Liens granted by a Non-Loan Party in favor of the Borrower or another Loan
Party in respect of Indebtedness or other obligations owed by such Subsidiary to
Borrower or such other Loan Party;

 

  (v) Liens securing Indebtedness permitted under Section 7.2(r);

 

  (w) Dispositions permitted pursuant to Section 7.5;

 

  (x) [reserved]; and

 

107



--------------------------------------------------------------------------------

  (y) Liens not otherwise permitted by this Section 7.3 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets encumbered thereby exceeds (as to the Borrower,
Holdings and all of their respective Subsidiaries) $500,000 at any one time.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

 

  (a) (i) any Subsidiary of the Borrower or Holdings may be merged or
consolidated with or into the Borrower or Holdings (provided that (A) the
Borrower or Holdings shall be the continuing or surviving corporation and
(B) the Borrower shall be the continuing or surviving corporation in any merger
or consolidation involving the Borrower) or with or into any Wholly Owned
Subsidiary Guarantor (provided that a Wholly Owned Subsidiary Guarantor shall be
the continuing or surviving corporation) and (ii) any Non-Loan Party may be
merged or consolidated with or into another Non-Loan Party;

 

  (b) (i) any Subsidiary of the Borrower or Holdings (other than the Borrower)
may Dispose of any or all of its assets (A) to the Borrower, Holdings or any
Wholly Owned Subsidiary Guarantor (upon voluntary liquidation or otherwise) or
(B) pursuant to a Disposition permitted by Section 7.5; and (ii) any Non-Loan
Party may Dispose of all or any of its assets to any other Non-Loan Party;

 

  (c) Dispositions permitted by Section 7.5 may be made;

 

  (d) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation;

 

  (e) any Non-Loan Party may Dispose of any or all of its assets to any other
Non-Loan Party or merge or consolidate with or into any other Non-Loan Party;
and

 

  (f) any liquidation or any liquidation or termination of a Subsidiary (other
than the Borrower or Holdings); provided that, in the case of a liquidation or
termination of a Loan Party, the assets of such Subsidiary and/or the proceeds
therefrom are transferred to a Loan Party.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

 

  (a) the Disposition of obsolete or worn out property and the abandonment or
allowing to lapse or expire or other Disposition of Intellectual Property that
is, in the reasonable judgment of the Borrower, no longer economically
practicable to maintain or no longer necessary or useful in the ordinary course
of business of the Group Members taken as a whole;

 

  (b) the sale of Inventory in the ordinary course of business;

 

108



--------------------------------------------------------------------------------

  (c) Dispositions permitted by Sections 7.4;

 

  (d) (i) the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower, Holdings, or any Wholly Owned Subsidiary Guarantor provided that the
no cash consideration is paid to any such Subsidiary issuing Capital Stock that
is not a Loan Party, (ii) the sale or issuance of the Capital Stock of any
Subsidiary that is not a Loan Party to any other Subsidiary that is not a Loan
Party and (iii) the sale or issuance of Qualified Capital of Stock of Holdings
so long as such sale does not result in a Change of Control (and provided that
the Net Cash Proceeds of any initial public offering are applied to the
mandatory prepayment of the Term Loan in accordance with Section 2.20(a) and any
Net Cash Proceeds constituting a Cure Amount are applied to the prepayment of
the Term Loan in accordance with Section 2.20(e));

 

  (e) the use or transfer of money or Cash Equivalents in a manner not otherwise
prohibited by this Agreement or the other Loan Documents;

 

  (f) any non-exclusive licensing or sub-licensing of patents, trademarks,
copyrights, and other Intellectual Property that would be permitted under
Section 7.3(p);

 

  (g) to the extent constituting a Disposition, leases of real or personal
property in the ordinary course of business and in accordance with the
applicable Security Documents;

 

  (h) Liens permitted by Section 7.3 and Investments made in compliance with
Section 7.8;

 

  (i) the Disposition of other property having a fair market value not to exceed
$500,000 in the aggregate for any fiscal year of the Borrower, provided that the
Borrower may designate one fiscal year during the term of this Agreement during
which Borrower may Dispose of additional property having a fair market value not
to exceed $1,000,000 (in addition to the $500,000 permitted in every fiscal
year) by giving the Agent written notice of such election;

 

  (j) (x) discounts of or forgiveness of accounts receivable in the ordinary
course of business or in connection with collection or compromise thereof and
(y) sales, transfers and other Dispositions of accounts receivable in connection
with collection thereof in the ordinary course of business;

 

  (k) Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of any property or asset of a Group Member; and

 

  (l) Disposition of assets acquired by a Loan Party pursuant to a Permitted
Acquisition disposed of within twelve (12) months after the date of the
Permitted Acquisition so long as the consideration received for the assets to be
so disposed is at least equal to the fair market value thereof.

7.6 Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to any subordinated

 

109



--------------------------------------------------------------------------------

Indebtedness, Earn-Out Obligations, DP Amounts (including, in each case, any
Accrued DP Interest), payments of any fees or expenses to the Permitted
Investors, declare or pay any dividend (other than dividends payable solely in
common stock of the Person making such dividend) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:

 

  (a) any Group Member may make Restricted Payments to the Borrower, Holdings or
any Wholly Owned Subsidiary Guarantor;

 

  (b) so long as prior to or and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, the Borrower
or Holdings may, purchase Capital Stock or Capital Stock options from present or
former directors, officers or employees (or their respective spouses, ex-spouses
or estates) of any Group Member upon the death, disability, retirement,
severance, or termination of employment of such director, officer or employee;
provided that the aggregate amount of payments under this Section 7.6(b) during
any fiscal year of Holdings shall not exceed the sum of (i) $1,500,000 plus
(ii) in the event Liquidity is greater than $5,000,000, the amount, if any, by
which $1,500,000 exceeds the amount of Restricted Payments made pursuant to this
Section 7.6(b) during the immediately preceding fiscal year of the Borrower;

 

  (c) the Borrower or any Subsidiary may pay dividends to Holdings and Holdings
may pay such dividends to any of its direct or indirect equity holders necessary
to permit Holdings or such equity holder to pay any taxes that are due and
payable by Holdings or such equity holder in respect of pass-through income
resulting from ownership of limited liability company membership interests in
Holdings and/or its Subsidiaries (any such dividends, “Tax Distributions”);

 

  (d) so long as prior to and immediately after giving effect thereto no Event
of Default has occurred and is continuing, the Borrower may pay dividends to
Holdings necessary to permit Holdings to pay corporate overhead expenses of
Holdings incurred in the ordinary course of business in the aggregate amount not
to exceed $750,000 in any fiscal year; provided that, regardless of whether an
Event of Default has occurred and is continuing, the Borrower may pay dividends
to Holdings necessary to permit Holdings to pay corporate overhead expenses of
Holdings incurred in the ordinary course of business in the aggregate amount not
to exceed $100,000 in any fiscal year;

 

  (e) the Loan Parties may pay the fees and expenses pursuant to the Management
Agreement and/or the Consulting Agreement, as applicable, to the extent
permitted by Section 7.10 hereof; and

 

  (f) the Loan Parties may, and the Loan Parties may pay dividends to Holdings
to permit Holdings to pay, and Holdings may pay, the DP Amounts and amounts
payable in respect of Permitted Seller Debt and Earn Out Obligations (including,
in each case, any Accrued DP Interest) so long as, in each case, prior to and
immediately after giving effect thereto, (i) no Event of Default has occurred
and is continuing, and (ii) the Borrower has Liquidity of not less than
$5,000,000.

 

110



--------------------------------------------------------------------------------

7.7 Use of Proceeds. Use the proceeds of any Advance or extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose, in each case in violation of, or for a purpose which violates, or would
be inconsistent with, Regulation T, Regulation U or Regulation X; (b) to finance
an Unfriendly Acquisition; (c) to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Agent, Issuer, Swing
Loan Lender, or otherwise) of Sanctions (or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity in violation of the foregoing); or (d) for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, or other similar legislation in other jurisdictions.

7.8 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

  (a) extensions of trade credit in the ordinary course of business;

 

  (b) Investments in cash and Cash Equivalents;

 

  (c) Guarantee Obligations permitted by Section 7.2;

 

  (d) loans and advances to employees of any Group Member for business purposes
(including for travel, entertainment and relocation expenses) in an aggregate
amount for all Group Members not to exceed $250,000 at any one time outstanding;

 

  (e) the Connecture Acquisition;

 

  (f) Investments constituting a Permitted Intercompany Advance;

 

  (g) Investments in the ordinary course of business consisting of endorsements
of negotiable instruments for collection or deposit;

 

  (h) Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to any Group Member as a
result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

 

  (i) Investments outstanding on the date hereof and listed on Schedule 7.8(i);

 

111



--------------------------------------------------------------------------------

  (j) any Group Member may (i) acquire and hold accounts receivables owing to
any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;

 

  (k) Swap Agreements permitted under Section 7.12;

 

  (l) Investments made by the Borrower or any Subsidiary as a result of
consideration received in connection with a Disposition made in compliance with
Section 7.5;

 

  (m) Investments then existing when a Person becomes a Subsidiary or at the
time such person merges or consolidates with the Borrower or any Subsidiary as
permitted under Section 7.4;

 

  (n)

acquisitions by the Borrower or any Wholly Owned Subsidiary Guarantor of all of
the outstanding Capital Stock of Persons (other than directors’ qualifying
shares) or of assets constituting an ongoing business (each a “Permitted
Acquisition”) to the extent such acquisitions are in exchange for consideration
(exclusive of any Capital Stock of Holdings issued to the seller and working
capital adjustments, but including Earn-Out Obligations and DP Amounts (which
Earn-Out Obligations and DP Amounts shall be calculated in accordance with GAAP
as the estimated amount thereof on the closing date for the applicable Permitted
Acquisition, which determination shall be made on the date the definitive
documentation for the applicable Permitted Acquisition is entered into) not in
excess of $30,000,000 in the aggregate for all Permitted Acquisitions during the
term of this Agreement plus the Net Cash Proceeds received from the contribution
of equity to Holdings or the issuance of Capital Stock by Holdings substantially
contemporaneously with such Permitted Acquisition and any cash or Cash
Equivalents purchased or acquired in such Permitted Acquisition(s); provided
that: (i) each such Permitted Acquisition is of a Person or ongoing business
(x) incorporated or organized in the United States and engaged in business
activities primarily conducted within the United States, and (y) in which the
acquirer is permitted to engage in pursuant to Section 7.16 unless (A) such
Permitted Acquisition is funded entirely with the proceeds of a new equity
contribution in Holdings or the issuance of Capital Stock by Holdings, or
(B) the total consideration (including, without limitation, any DP Amounts or
Earn-Out Obligations) not paid with the proceeds of a new equity contribution in
Holdings or the issuance of Capital Stock by Holdings for all purchases and
acquisitions of a Person or ongoing business, or all or a portion of such
Person’s assets (not including any Subsidiaries of such Person) not organized
under the laws of the United States or, with respect to such Person’s assets,
not located within the United States, or not engaged in business activities
primarily conducted within the United States does not exceed $8,000,000 in the
aggregate for all such purchases and acquisitions during the term of this
Agreement; (ii) any Person so acquired (other than an Excluded Foreign
Subsidiary) becomes a Guarantor under this Agreement and the other requirements
of Section 6.12 and the Security Documents are satisfied within the applicable
time periods set forth therein; (iii) no Default or Event of Default has
occurred or is

 

112



--------------------------------------------------------------------------------

  continuing both before and immediately after giving effect to such Permitted
Acquisition and after giving effect to each such Permitted Acquisition, the Loan
Parties shall be in pro forma compliance with the covenants and agreements set
forth in this Agreement (including Section 7.1, it being understood that such
covenants shall be determined on a Pro Forma Basis); (iv) if at such time
(A) the Loan Parties are not required to be in compliance with the covenant set
forth in Section 7.1(b), then the target must have had consolidated EBITDA on a
Pro Forma Basis for the immediately preceding four fiscal quarters of not less
than $1 determined in accordance with GAAP or (B) the Loan Parties are required
to be in compliance with the covenant set forth in Section 7.1(b), then either
(1) the target must have had consolidated EBITDA for the immediately preceding
four fiscal quarters of not less than $1 determined in accordance with GAAP or
(2) the Consolidated Total Leverage Ratio for the immediately preceding four
fiscal quarters, calculated on a Pro Form Basis, is at least 0.25x lower than
the then existing maximum permitted ratio under Section 7.1(b); (v) prior to and
immediately after giving effect to such transaction, the Borrower has Liquidity
of not less than $5,000,000, and (vi) no Permitted Acquisition may be an
Unfriendly Acquisition;

 

  (o) pledges and deposits permitted under Section 7.3;

 

  (p) Investments consisting of endorsements for collection or deposit and
Investments in deposit and investment accounts opened in the ordinary course of
business with financial institutions;

 

  (q) Investments consisting of earnest money deposits required in connection
with any actual or intended Permitted Acquisition or consisting of earnest money
deposits required in connection with any actual or intended acquisition of
property not otherwise prohibited hereunder;

 

  (r) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Group Members in an aggregate amount (valued at cost) not to
exceed $1,500,000 at any one time outstanding (net of returns on such
Investment); and

 

  (s) any distribution permitted pursuant to Section 7.6(g) may be made in the
form of an Investment.

7.9 Modifications of Certain Preferred Stock, Debt Instruments and Other
Agreements. (a) Amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Preferred Stock (i) that would provide for any redemption payment thereon prior
to the date that is six months after the Maturity Date or (ii) that would be
otherwise materially adverse to any Lender or any other Secured Party in their
capacity as such; (b), other than pursuant to any refinancing or replacement of
Indebtedness permitted by Section 7.2, amend, modify, waive or otherwise change,
or consent or agree to any amendment, modification, waiver or other change to,
any of the terms of any Indebtedness permitted by Section 7.2 (other than
Indebtedness pursuant to any Loan Document) that (i) would shorten the maturity
(but only to the extent such shortening, would result in the maturity of such
Indebtedness to be prior to three months after the later to

 

113



--------------------------------------------------------------------------------

occur of the Maturity Date) or increase the amount of any payment of principal
thereof or the rate of interest thereon or shorten any date for payment of
interest thereon or that would be otherwise materially adverse to any Lender or
any other Secured Party or (ii) is prohibited by the terms of any subordination
agreement or intercreditor agreement related thereto; or (c) amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of the Consulting Agreement or the
Management Agreement (i) which are materially adverse to the interests of the
Lenders and (ii) without providing a copy of any such material amendment to the
Agent promptly after its effectiveness.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower, Holdings or any Wholly Owned Subsidiary
Guarantor) unless such transaction is (x) otherwise permitted under this
Agreement, (y) in the ordinary course of business of the relevant Group Member,
and (z) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate, except that the following shall be permitted:

 

  (a) Group Members may (i) reimburse to the Sponsor, its Affiliates or any
equity holder up to $500,000 in the aggregate per year of reasonable and
documented director fees, board travel expenses and other out of pocket expenses
incurred with respect to Group Members and (ii) so long as no Default or Event
of Default shall has occurred and is continuing and no Default or Event of
Default would occur after giving effect thereto, pay to the Sponsor, its
Affiliates or any equity holder fees pursuant to the Management Agreement (the
“Management Fees”) and fees pursuant to the Consulting Agreement (the
“Consulting Fees”) in an aggregate amount not to exceed $1,000,000 per year for
Management Fees and Consulting Fees (the “Management/Consulting Fee Cap”);
provided however, if all or part of the Management Fees or the Consulting Fees
cannot be paid during a given fiscal quarter, then the Management Fees or the
Consulting Fees, as applicable, for such fiscal quarter that are not paid during
such fiscal quarter (the “Deferred Fees”) shall be accrued, on a cumulative
basis, and such Management Fees or Consulting Fees, as applicable, shall be
payable in any subsequent fiscal quarter the Loan Parties choose; provided
further that the amount of any such deferred Management Fees or Consulting Fees,
as applicable, paid during any fiscal quarter shall not reduce the amount of
Management Fees or Consulting Fees, as applicable, otherwise allowed to be paid
for such fiscal quarter;

 

  (b) reasonable and customary director, officer and employee compensation
(including bonuses), expense reimbursement and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification
arrangements;

 

  (c) any issuance or sale that is otherwise permitted by this Agreement by
Holdings after the Closing Date of any Capital Stock of Holdings to Affiliates,
directors, officers or employees of the Borrower or any of its Subsidiaries;

 

  (d) transactions exclusively among or between Non-Loan Parties; and

 

114



--------------------------------------------------------------------------------

  (e) transactions as of the Closing Date listed on Schedule 7.10(e).

7.11 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless the Disposition of such property is permitted pursuant to Section 7.5 and
the resulting Indebtedness is permitted under Section 7.2.

7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower, Holdings or any
Subsidiary has actual exposure (other than those in respect of Capital
Stock) and (b) Swap Agreements entered into to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower, Holdings or any Subsidiary.

7.13 Changes in Fiscal Periods. Permit the fiscal year of Holdings or the
Borrower to end on a day other than December 31 or change Holdings or the
Borrower’s method of determining fiscal quarters in each case, without the
consent of the Agent and the Required Lenders (such consent not to be
unreasonably withheld conditioned or delayed).

7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreement evidencing Indebtedness
permitted under this Agreement and secured by Liens permitted by clauses (f),
(g), and (l) of Section 7.3 as to the assets securing such Indebtedness,
(c) agreements that are customary restrictions on subleases, leases, licenses,
or permits so long as such restrictions relate to the property subject thereto,
(d) any agreement evidencing an asset sale, as to the assets being sold, and
(e) agreements that are customary provisions restricting assignment or transfer
of any contract entered into in the ordinary course of business.

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower or Holdings to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower, Holdings or any other Subsidiary of the Borrower or
Holdings, (b) make loans or advances to, or other Investments in, the Borrower,
Holdings or any other Subsidiary of the Borrower, Holdings or (c) transfer any
of its assets to the Borrower, Holdings or any other Subsidiary of the Borrower
or Holdings, except for such encumbrances or restrictions existing under or by
reason of (i) the Loan Documents, (ii) any agreement that has been entered into
in connection with the Disposition of any of the Capital Stock or assets of any
Subsidiary with regard to such Capital Stock or assets that are disposed of,
(iii) customary restrictions on the assignment or transfer of leases, licenses
and other agreements, (iv) agreements governing purchase money liens or Capital
Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby, (v) agreements binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such agreements were not entered into in contemplation of
such Person becoming a Subsidiary of the Borrower, and (vi) the transfer of any
property subject to Liens permitted by Section 7.3.

 

115



--------------------------------------------------------------------------------

7.16 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Group Members are engaged
on the Closing Date or that are reasonably related, ancillary or complementary
thereto.

7.17 Amendments to Connecture Acquisition Documents. Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the Connecture Acquisition Documents in a manner materially adverse to the
interests of the Lenders.

7.18 Amendments to Organizational Agreements. Amend or permit any amendments to
any Loan Party’s organizational documents that would violate this Agreement.

7.19 Intellectual Property. With respect to any Loan Party, apply for or
register any of its Intellectual Property under the laws of any jurisdiction or
with any Governmental Authority outside the United States unless such
Intellectual Property is also applied for or registered in the name of a Loan
Party with the applicable Governmental Authority in the United States.

7.20 Anti-Terrorism Laws. Conduct, deal in or engage in or permit any Affiliate
or agent of any Loan Party within its control to conduct, deal in or engage in
any of the following activities: (a) conduct any business or engage in any
transaction or dealing with any person blocked pursuant to any Sanctions (a
“Blocked Person”), including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person; (b) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Sanctions; or (c) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions or requirements set
forth in any Sanctions or anti-money-laundering rules and regulations, including
the Patriot Act.

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default:

 

  (a) the Borrower shall fail to pay any principal of any Advance when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Advance, or any other amount payable hereunder or under any other Loan
Document (other than Bank Services Agreements), within three (3) Business Days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

  (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document (other than Bank Services Agreements) or
that is contained in any certificate, document or financial or other statement
furnished by it at any time under or in connection with this Agreement or any
such other Loan Document (other than Bank Services Agreements) shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made (or if any representation or warranty is (x) expressly stated to have been
made as of a specific date, inaccurate in any material respect as of such
specific date or (y) qualified by materiality in the text thereof, inaccurate in
any respect ); or

 

116



--------------------------------------------------------------------------------

  (c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.3, Section 6.1, Section 6.2(b), (d) or (h),
clause (i) or (ii) of Section 6.5(a), Section 6.6(b), Section 6.8, Section 6.10
or Section 7 of this Agreement or (ii) an “Event of Default” under and as
defined in any Mortgage shall have occurred; or

 

  (d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or in any other Loan Document (other than
(i) as provided in paragraphs (a) through (c) of this Section 8.1 and (ii) any
Bank Services Agreements), and such default shall continue unremedied or
unwaived for a period of thirty (30) days thereafter; or

 

  (e) any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Advances) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; (iii) default in making any payment
or delivery under any such Indebtedness constituting a Swap Agreement beyond the
period of grace, if any, provided in such Swap Agreement; or (iv) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
and in each case, shall continue beyond the period of grace provided in the
instrument or agreement under which such Indebtedness was created, the effect of
which default or other event or condition is to (x) cause, or to permit the
holder or beneficiary of, or, in the case of any such Indebtedness constituting
a Swap Agreement, counterparty under, such Indebtedness (or a trustee or agent
on behalf of such holder, beneficiary, or counterparty) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable or (in the case of any such Indebtedness
constituting a Swap Agreement) to be terminated, or (y) to cause, with the
giving of notice if required, any Group Member to purchase or redeem or make an
offer to purchase or redeem such Indebtedness prior to its stated maturity;
provided that, unless such Indebtedness constitutes a Specified Swap Agreement,
a default, event or condition described in clause (i), (ii), (iii), or (iv) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii), (iii), and (iv) of this paragraph (e) shall have occurred
and be continuing with respect to Indebtedness the outstanding principal amount
(and, in the case of Swap Agreements, other than Specified Swap Agreements, the
Swap Termination Value) of which exceeds in the aggregate $1,000,000; or

 

117



--------------------------------------------------------------------------------

  (f) (i) any Group Member shall commence any Insolvency Proceeding (a) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (b) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (a) results in the entry of an order for
relief or any such adjudication or appointment, which order is not stayed or
other similar relief is not granted under applicable state or federal law or
(b) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

 

  (g) (i) the Borrower or any Commonly Controlled Entity shall engage in any
non-exempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (ii) there shall be any failure to
comply with the Pension Funding Rules, whether or not waived, or there shall
arise any Lien in favor of the PBGC or a Plan on the assets of the Borrower or
any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed (pursuant
to Section 4042 of ERISA), or a trustee shall be appointed, to administer or to
terminate, any Pension Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Pension Plan for
purposes of Title IV of ERISA, (iv) any Pension Plan shall terminate for
purposes of Title IV of ERISA, or (v) any Group Member or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, the
Insolvency of, the termination of, or the appointment of a trustee (pursuant to
Section 4042 of ERISA) of, a Multiemployer Plan; and in each case in clauses
(i) through (v) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect; or

 

  (h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (less the amount paid or covered by
insurance as to which the relevant insurance company has not denied coverage) of
$1,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

118



--------------------------------------------------------------------------------

  (i) (1) any of the Security Documents shall cease, as a result of any action
or inaction of any Group Member, to be in full force and effect, (2) any of the
Security Documents shall cease, for any reason, to be in full force and effect
with respect to Collateral having a fair market value in excess of $750,000, (3)
any Loan Party or any Affiliate of any Loan Party shall assert that any Security
Document has ceased, for any reason, to be in full force and effect, (4) any
Lien created by any of the Security Documents shall, through the action or
inaction of any Group Member, cease to be enforceable and of the same effect and
priority purported to be created thereby, or (5) any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby with respect to Collateral having a
fair market value in excess of $750,000; or

 

  (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert, other than in
each case pursuant to its terms or as a direct result of action by Agent or any
Lender; or

 

  (k) a Change of Control shall occur; or

 

  (l) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its direct or indirect ownership of the Capital Stock of the
Borrower and its Subsidiaries, (ii) incur, create, assume or suffer to exist any
Indebtedness or other liabilities or financial obligations, except
(w) Indebtedness incurred pursuant to Section 7.2(d) or (g), (x) nonconsensual
obligations imposed by operation of law, (y) obligations pursuant to the Loan
Documents to which it is a party and (z) obligations with respect to its Capital
Stock, or (iii) own, lease, manage or otherwise operate any properties or assets
other than the direct or indirect ownership of shares of Capital Stock of the
Borrower and its Subsidiaries; or

 

  (m) any Governmental Approvals necessary for the Borrower to operate in the
ordinary course shall have been revoked, rescinded, suspended, modified in an
adverse manner or not renewed in the ordinary course for a full term.

8.2 Remedies Upon Event of Default. Subject in all respects to any agreement
that may exist among the Lenders from time to time, if any Event of Default
occurs and is continuing, the Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

  (a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) above with respect to any Loan Party, the Commitments shall
immediately terminate automatically and the Advances (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and

 

119



--------------------------------------------------------------------------------

  (b) if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Agent may, or
upon the request of the Required Lenders, the Agent shall, by notice to the
Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Agent may, or upon the request of the Required Lenders, the Agent
shall, by notice to the Borrower, declare the Advances (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable; and (iii) with the consent of the Required Lenders, the
Agent may, or upon the request of the Required Lenders, the Agent shall exercise
on behalf of itself, the Lenders and the Issuer all rights and remedies
available to it, the Lenders and the Issuer under the Loan Documents. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall Cash Collateralize an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
so Cash Collateralized shall be applied by the Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other Obligations of the Borrower and the other Loan
Parties hereunder and under the other Loan Documents in accordance with
Section 8.3. After all such Letters of Credit shall have expired or been fully
drawn upon and all amounts drawn thereunder have been reimbursed in full and all
other Obligations of the Borrower and the other Loan Parties hereunder and under
the other Loan Documents shall have been paid in full in cash, the balance, if
any, of the funds having been so Cash Collateralized shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section 8.2, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.

8.3 Application of Funds.

 

  (a) Except as may otherwise be agreed among the Lenders, notwithstanding
anything to the contrary in Sections 2.9, 2.20 or this Section 8.3 upon (i) the
occurrence of an Event of Default under Section 8.1(f), (ii) the acceleration of
the Obligations in accordance with this Agreement, or (iii) the exercise of
rights and remedies after an Event of Default in accordance with this Agreement
or the Loan Documents with respect to a material portion of the Collateral (any
such event described in clauses (i), (ii) or (iii) above is referred to as a
“Waterfall Triggering Event”), proceeds of Collateral and any other amounts of
any type or nature received by Agent or any Lender in connection with this
Agreement, in accordance with the provisions of this Section 8.3, the Agent
shall apply such payments, proceeds and amounts as follows as long as the
applicable Waterfall Triggering Event shall remain continuing:

 

  (i) first, ratably to pay any costs and expenses of Agent or Issuer then due
to Agent or Issuer under the Loan Documents, including any indemnities then due
to the Agent or Issuer under the Loan Documents, until paid in full;

 

  (ii) second, ratably to pay any fees and premiums (other than any Letter of
Credit Fees) then due to Agent under the Loan Documents, until paid in full;

 

120



--------------------------------------------------------------------------------

  (iii) third, to pay interest due in respect of any Protective Advances to the
Agent which provided such Protective Advances, until paid in full;

 

  (iv) fourth, to pay the outstanding principal balance of any Protective
Advances to the Agent, until paid in full;

 

  (v) fifth, ratably to pay any costs and expenses of the Lenders then due to
the Lenders under the Loan Documents, including any indemnities then due to any
Lender under the Loan Documents, until paid in full;

 

  (vi) sixth, ratably to pay any fees and premiums then due to Issuer and or any
Lender under the Loan Documents, until paid in full;

 

  (vii) seventh, ratably to pay interest due in respect of the Revolving
Advances and the Term Loan, until paid in full;

 

  (viii) eighth, ratably (A) to pay the principal of all Revolving Advances,
until paid in full, with a corresponding permanent reduction to the Revolving
Commitments, (B) to the Bank Services providers based upon amounts then
certified by the applicable Bank Services providers to Agent (in form and
substance reasonably satisfactory to Agent ) to be due and payable to such Bank
Services providers and to provide Cash Collateral for any other Obligations in
respect thereof which are permitted to remain outstanding by such provider of
Bank Services on account of Bank Services Obligations, (C) to Cash Collateralize
all outstanding Letters of Credit in accordance with Section 3.2(b); provided,
that, if and at such time as all such Obligations in respect of Letters of
Credit are paid or otherwise satisfied in full and all Letters of Credit have
been cancelled, the Cash Collateral held by Agent in respect of such Obligations
shall be reapplied pursuant to this Section 8.3(a), beginning with clause
(i) hereof, until paid in full), and (D) to pay the outstanding principal
balance of the Term Loan (in the inverse order of the maturity of the
installments due thereunder) until paid in full;

 

  (ix)

ninth, ratably, to pay any other Obligations (other than Obligations owed to
Defaulting Lenders otherwise payable to such Defaulting Lenders pursuant to the
provisions above but which have been withheld from such Defaulting Lenders in
accordance with the provisions of this Agreement (it being agreed that Agent
shall withhold from each Defaulting Lender and reallocate among the
non-Defaulting Lenders any amounts otherwise payable to such Defaulting Lender
under any of clauses (i) through (viii) above to the extent such Defaulting
Lender has failed to fund or otherwise pay any amount required to be funded or
paid by such Defaulting Lender under this Agreement)), including being paid,
ratably, to the Issuer to pay all remaining Obligations in respect of, or Cash
Collateralize all any remaining Letters of Credit in accordance with
Section 3.2(b); provided, that, if and at such time as all such Obligations in
respect of Letters of Credit are paid or otherwise satisfied in full and all
Letters of Credit have been cancelled, the Cash Collateral held by Agent in
respect of

 

121



--------------------------------------------------------------------------------

  such Obligations shall be reapplied pursuant to this Section 8.3(a), beginning
with clause (i) hereof, until paid in full) Bank Services providers on account
of all amounts then due and payable or owing (contingent or otherwise) in
respect of Bank Services not paid pursuant to clause (viii) above; provided
that, to the extent of any such Obligations in respect of Bank Product
Obligations are then contingent and/or owing but not liquidated, due and/or
payable, an amount equal to 100% of such Obligations in respect of Bank Services
reasonably likely to become due and owing as reasonably determined by Agent
shall be paid to Agent, to be held by Agent, for the ratable benefit of the Bank
Services providers, as Cash Collateral (which Cash Collateral may be released by
Agent to the applicable Bank Services provider to the payment or reimbursement
of any amounts due and payable with respect to Bank Services owed to the
applicable Bank Services Providers as and when such amounts first become due and
payable (as certified by the applicable Bank Services provider to Agent) and, if
and at such time as all such Obligations in respect of Bank Services are paid or
otherwise satisfied in full, the Cash Collateral held by Agent in respect of
such Obligations shall be reapplied pursuant to this Section 8.3(a), beginning
with clause (i) hereof, until paid in full);

 

  (x) tenth, ratably to pay any Obligations owed to Defaulting Lenders and not
paid pursuant to clauses (i) through (ix) above, until paid in full;

 

  (xi) eleventh, ratably to pay any remaining Obligations until paid in full;
and

 

  (xii) twelfth, to Borrower or such other Person entitled thereto under
Applicable Law.

 

  (b) For purposes of this Section 8.3, “paid in full” of a type of Obligation
means payment in cash or immediately available funds (or other consideration
acceptable to the recipient thereof in its discretion) of all amounts owing on
account of such type of Obligation, including interest, fees, obligations for
reimbursement of costs and expenses and/or indemnity obligations accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

  (c) Subject to Section 3.2, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (viii) or clause
(ix) above shall be applied to satisfy drawings under such Letters of Credit in
accordance with Section 2 and Section 3.2(b) as they occur and fees and other
amounts due in respect thereof. Amounts used to Cash Collateralize Obligations
in respect of Bank Services pursuant to clause (viii) or clause (ix) above shall
be applied to satisfy amounts coming due in respect thereof in accordance.

 

  (d)

For purposes of applying amounts in accordance with this Section 8.3, the Agent
shall be entitled to rely upon any Secured Party that has provided any Bank
Services for a determination (which such Secured Party agrees to provide or
cause to be provided

 

122



--------------------------------------------------------------------------------

  upon request of the Agent) of the outstanding Obligations owed to such Secured
Party under any Bank Services Agreement. Unless it has actual knowledge
(including by way of written notice from any such Secured Party) to the
contrary, the Agent, in acting hereunder, shall be entitled to assume that no
Obligations in respect of Bank Services are in existence between any Secured
Party and any Loan Party.

 

  (e) Notwithstanding the foregoing, no Excluded Swap Obligation of any
Guarantor shall be paid with amounts received from such Guarantor or from any
Collateral in which such Guarantor has granted to the Agent a Lien (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the Agent
(which adjustments shall be controlling in the absence of manifest error) with
respect to payments received from other Loan Parties to preserve the allocation
of such payments to the satisfaction of the Obligations in the order otherwise
contemplated in this Section 8.3.

SECTION 9

THE AGENT

 

9.1 Appointment and Authority.

 

  (a) Each of the Lenders hereby irrevocably appoints PNC to act on its behalf
as the Agent, in each case, hereunder and under this Agreement and the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are respectively delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

  (b)

The provisions of this Section 9 (excluding Section 9.9) are solely for the
benefit of the Agent, the Lenders and the Issuer, and neither the Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. Notwithstanding any provision to the contrary elsewhere in this
Agreement, Agent shall have no duties or responsibilities except those expressly
set forth in this Agreement and the other Loan Documents. Neither Agent nor any
of its officers, directors, employees or agents shall be (i) liable for any
action taken or omitted by them as such hereunder or in connection herewith,
unless caused by their gross (not mere) negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment), or (ii) responsible in any manner for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement, or in any of the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any of the
other Loan Documents or for the value, validity, effectiveness, genuineness, due
execution, enforceability or sufficiency of this Agreement, or any of the other
Loan Documents or for any failure of any Loan Party to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the other Loan

 

123



--------------------------------------------------------------------------------

  Documents, or to inspect the properties, books or records of any Loan Party.
The duties of Agent as respects the advances to Borrower shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement or the transactions described
herein except as expressly set forth herein It is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

  (c) The Agent shall also act as the collateral agent under the Loan Documents,
and each of the Lenders (in their respective capacities as a Lender and, as
applicable, Qualified Counterparty, provider of Bank Services) hereby
irrevocably (i) authorizes the Agent to enter into all other Loan Documents, as
applicable, including the Guarantee and Collateral Agreement, any other Security
Documents and any subordination agreements, and (ii) appoints and authorizes the
Agent to act as the agent of the Secured Parties for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. The Agent, as collateral agent
and any co-agents, sub-agents and attorneys-in-fact appointed by the Agent
pursuant to Section 9.2 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of the Agent,
shall be entitled to the benefits of all provisions of this Section 9 and
Section 10 (including Section 9.7, as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) as if set
forth in full herein with respect thereto. Without limiting the generality of
the foregoing, the Agent is further authorized on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to take any action, or permit any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent to take any action, with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon any Collateral granted pursuant to any Loan Document.

9.2 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub agents.

 

124



--------------------------------------------------------------------------------

9.3 Exculpatory Provisions. The Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Agent shall not:

 

  (a) be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred;

 

  (b) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Agent shall not be
required to take any action that, in its reasonable opinion or in the reasonable
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or Applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any such laws; and

 

  (c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by any Person serving as the Agent or any of
its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 8.2 and Section 10.1) or (ii) in the absence of its own gross negligence
or willful misconduct, as determined by a court of competent jurisdiction by
final and non-appealable judgment.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

 

125



--------------------------------------------------------------------------------

9.4 Reliance by the Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, or renewal of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender, the Agent may presume that
such condition is satisfactory to such Lender unless the Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Agent may consult with legal
counsel (who may be counsel for any Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it reasonably deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Advances.

9.5 Notice of Default. The Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default unless the Agent has
received notice in writing from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give notice thereof to the Lenders. The Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action or refrain from taking such action with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on the Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Agent nor any of its officers, directors,
employees, agents, attorneys in fact or affiliates has made any representations
or warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of a Group Member or any affiliate of a Group Member,
shall be deemed to constitute any representation or warranty by the Agent to any
Lender. Each Lender represents to the Agent that it has, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into,

 

126



--------------------------------------------------------------------------------

the business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Advances hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Agent or any other Lender or any of their Related Parties, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under or based upon this Agreement, the other Loan
Documents, or any related agreement or any document furnished hereunder or
thereunder, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Group Members and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agent hereunder, the Agent shall have no duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Group Member or any affiliate of a Group Member that may
come into the possession of the Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates. Each Lender acknowledges and
agrees that neither such Lender, nor any of its Affiliates, participants or
assignees, may rely on Agent to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of Loan Parties, their Affiliates or their
agents, the Loan Documents or the transactions hereunder or contemplated hereby:
(i) any identity verification procedures, (ii) any recordkeeping,
(iii) comparisons with government lists, (iv) customer notices or (v) other
procedures required under the CIP Regulations or such Anti-Terrorism Laws.

9.7 Indemnification. Each of the Lenders agrees to indemnify each of the Agent,
the Issuer, and the Swing Loan Lender and each of its Related Parties in its
capacity as such (to the extent not reimbursed by Holdings, the Borrower or any
other Loan Party and without limiting the obligation of Holdings, the Borrower
or any other Loan Party to do so) according to its Aggregate Exposure Percentage
in effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the Termination Date, in accordance with
its Aggregate Exposure Percentage immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Advances) be imposed on, incurred by or asserted against the Agent, or such
other Person in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Agent or such other Person under or in
connection with any of the foregoing and any other amount not reimbursed by any
Loan Party; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
primarily from the Agent’s or such other Person’s gross negligence or willful
misconduct and that with respect to such unpaid amounts owed to any Issuer or
Swing Loan Lender solely in its capacity as such, only the Revolving Lenders
shall be required to pay

 

127



--------------------------------------------------------------------------------

such unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought). The
foregoing provisions shall survive the termination of the Commitments, the
termination of this Agreement, the repayment of all Obligations and the
resignation of the Agent.

9.8 Agent in Its Individual Capacity. The Person serving as the Agent, hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each such Person serving as the Agent,
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower, Holdings or any Subsidiary or other Affiliate thereof as if
such Person were not the Agent, hereunder and without any duty to account
therefor to the Lenders.

9.9 Successor Agent. The Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with and with the
consent of the Borrower (which consent shall not be unreasonably withheld,
conditioned or delayed; provided, that no consent shall be required during
continuance of an Event of Default), to appoint a successor, which, in the case
of a successor Agent, shall be a commercial bank with an office in the State of
New York, or an Affiliate of any such bank with an office in the State of New
York. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the applicable qualifications set
forth above; provided that if the retiring Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Agent on behalf of the Secured Parties under any
of the Loan Documents, the retiring Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed and such collateral
security is assigned to such successor Agent) and (2) except for any indemnity
payments owed to the retiring Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as the applicable Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent (other than any rights
to indemnity payments owed to the retiring Agent), and the retiring Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section 9.9). The fees payable by the Borrower to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as the Agent.

 

128



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Agent, at its option and in its discretion,

 

  (a) to release any Lien on any Collateral or other property granted to or held
by the Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification and
reimbursement obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Agent and the applicable Issuer shall have been made), including, without
limitation, obligations under Specified Swap Agreement and Bank Services
Agreement unless the obligations under such agreements have been Cash
Collateralized or otherwise secured to the satisfaction of the Agent and any
Qualified Counterparty or provider of such Bank Services, as applicable,
(ii) that is sold or to be sold, disposed or to be disposed as part of or in
connection with any sale or disposition permitted hereunder or under any other
Loan Document, or (iii) subject to Section 10.1, if approved, authorized or
ratified in writing by the Required Lenders;

 

  (b) to subordinate or release any Lien on any Collateral or other property
granted to or held by the Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.3(g); and

 

  (c) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the guaranty pursuant to this Section 9.10.

The Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

Notwithstanding anything contained in any Loan Document but subject in all
respects to any agreement that may exist among the Lenders from time to time, no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any guaranty of the Obligations (including any such
guaranty provided by the Guarantors pursuant to the Guarantee and Collateral
Agreement), it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Agent on behalf of the
Secured Parties in accordance with the terms thereof; provided that, for the
avoidance of doubt, in no event shall a Secured Party be restricted hereunder
from filing a proof of claim on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law or

 

129



--------------------------------------------------------------------------------

any other judicial proceeding. In the event of a foreclosure by the Agent on any
of the Collateral pursuant to a public or private sale or other disposition, the
Agent or any Secured Party may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition, and the Agent, as agent
for and representative of such Secured Party (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Agent on behalf of the Secured Parties at such sale or other disposition. Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the guarantees of the Obligations
provided by the Loan Parties under the Guarantee and Collateral Agreement, to
have agreed to the foregoing provisions. In furtherance of the foregoing, and
not in limitation thereof, no Specified Swap Agreement and no Bank Services
Agreement, the Obligations under which constitute Obligations, will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
Obligations of any Loan Party under any Loan Document except as expressly
provided herein or in the Guarantee and Collateral Agreement. By accepting the
benefits of the Collateral and of the guarantees of the Obligations provided by
the Loan Parties under the Guarantee and Collateral Agreement, any Secured Party
that is a Qualified Counterparty or provider of Bank Services shall be deemed to
have appointed the Agent to serve as Agent and collateral agent under the Loan
Documents and to have agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

9.11 Proofs of Claim. In case of the pendency of any Insolvency Proceeding or
any other judicial proceeding relative to any Loan Party, the Agent
(irrespective of whether the principal of any Advance or Obligation in respect
of any Letter of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated),
by intervention in such proceeding or otherwise:

 

  (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, Obligations in respect of
any Letter of Credit, and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable to have the claims of
the Lenders and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Agent under Sections 3.3 and 10.5) allowed in such judicial proceeding; and

 

  (b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 3.3 and 10.5.

 

130



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

9.12 Reserved.

9.13 Reports and Financial Statements. Each provider of Bank Services agrees to
furnish to the Agent at such frequency as the Agent may reasonably request with
a summary of all Obligations in respect of Bank Services due or to become due to
such provider of Bank Services. In connection with any distributions to be made
hereunder, the Agent shall be entitled to assume that no amounts are due to any
provider of Bank Services unless the Agent has received written notice thereof
from such provider of Bank Services and if such notice is received, the Agent
shall be entitled to assume that the only amounts due to such provider of Bank
Services on account of Bank Services is the amount set forth in such notice.

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers. Subject in all respects to any agreement that may
exist among the Lenders from time to time:

 

  (a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and each Loan Party party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (ii) waive, on such terms and conditions as the Required Lenders or the
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided that no such waiver and no such
amendment, supplement or modification shall directly:

 

  (i) (A) reduce or forgive any portion of any Advance, (B) extend the final
expiration date of any Lender’s commitment, (C) extend the stated Maturity Date
or (D) reduce the stated interest rate of any Advance (provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
Borrower to pay interest at the Default Rate or amend Section 3.1) in each case
without the written consent of each Lender directly and adversely affected
thereby);

 

131



--------------------------------------------------------------------------------

  (ii) reduce or forgive any portion, or extend the date for the payment, of any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase and other than as a result of a
waiver or amendment of any mandatory prepayment of the Advances (which shall not
constitute an extension, forgiveness or postponement of any date for payment of
principal, interest or fees)), in each case without the written consent of each
Lender directly and adversely affected thereby;

 

  (iii) extend any regularly scheduled repayment date of all or a portion of the
Advances (including, for the avoidance of doubt, under Section 2.3) without the
written consent of each Lender directly and adversely affected thereby; provided
that a waiver or amendment of any mandatory prepayment provision (other than
under Section 2.3) shall not constitute an extension of a regularly scheduled
repayment date of any Advance;

 

  (iv) amend or modify any provisions of Section 2.6(e) or any other provision
that provides for the pro rata nature of disbursements by or payments to
Lenders, in each case without the written consent of each Lender directly and
adversely affected thereby;

 

  (v) (A) amend, modify or waive any provision of this Section 10.1, (B) reduce
the percentages specified in the definitions of the term “Required Lenders”, or
(C) consent to the assignment or transfer by any Loan Party of its rights and
obligations under any Loan Document to which it is a party (except as permitted
pursuant to Section 7.4), in each case without the written consent of each
Lender directly and adversely affected thereby;

 

  (vi) increase the aggregate amount of any Commitment of any Lender without the
consent of such Lender;

 

  (vii) release the Borrower, all or substantially all of the Guarantors under
the Guarantee and Collateral Agreement (except as expressly permitted by the
Guarantee and Collateral Agreement), or release all or substantially all of the
Collateral under the Guarantee and Collateral Agreement (except as expressly
permitted thereby and in Section 10.15), in each case without the prior written
consent of each Lender;

 

  (viii) amend the definition of “Bank Services”, “Bank Service Agreement”,
“Qualified Counter Party”, “Specified Swap Agreement”, or “Swap Agreement”,
“Swap Obligation”, “Swap Termination Value” or any defined term used in any such
definition or any provision expressly relating to any of the foregoing, in each
case, without the written consent of the Required Lenders; or

 

  (ix) change the rights and duties of (A) Agent without the consent of all
Lenders and Agent, (B) Swing Loan Lender without the consent of all Lenders and
Swing Loan Lender or (C) Issuer without the consent of all Lenders and Issuer.

 

132



--------------------------------------------------------------------------------

Notwithstanding any provision herein or in any Loan Document to the contrary,
(x) no amendment, supplement, modification, consent or waiver of this Agreement
or any Loan Document altering the ratable treatment of Obligations arising under
Specified Swap Agreements or Bank Services resulting in such Obligations being
junior in right of payment to principal on the Advances or resulting in the
Obligations owing to any Qualified Counterparty or provider of Bank Services
becoming unsecured (other than releases of Liens permitted in accordance with
Section 10.15), in each case in a manner adverse to any Qualified Counterparty
or provider of Bank Services, as applicable, shall be effective without the
written consent of such Qualified Counterparty or provider of Bank Services, as
applicable, (y) the Fee Letter, Bank Service Agreements, Letters of Credit and
related documents, may be amended and modified with the written consent of the
respective parties thereto and (z) Agent and Borrowing Agent may modify this
Agreement or any of the other Loan Documents for the purposes of completing
missing content or correcting erroneous content of an administrative nature,
without the need for a written amendment, provided that the Agent shall send a
copy of any such modification to Borrowing Agent and each Lender (which copy may
be provided by electronic mail).

 

  (b) Notwithstanding anything to the contrary contained in Section 10.1(a), in
the event that the Borrower requests that this Agreement or any of the other
Loan Documents be amended or otherwise modified in a manner which would require
the consent of all of the Lenders and such amendment or other modification is
agreed to by the Borrower, the Required Lenders and the Agent, then, with the
consent of the Borrower, the Agent and the Required Lenders, this Agreement or
such other Loan Document may be amended without the consent of the Lender or
Lenders who are unwilling to agree to such amendment or other modification
(each, a “Minority Lender”), to provide for:

 

  (i) the termination of the Commitment of each such Minority Lender;

 

  (ii) the assumption of the Advances and Commitment of each such Minority
Lender by one or more Replacement Lenders pursuant to the provisions of
Section 3.12; and

 

  (iii) the payment of all interest, fees and other obligations payable or
accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Agent and the Required
Lenders may determine to be appropriate in connection therewith.

 

  (c) Notwithstanding any provision herein to the contrary, any Bank Services
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Agent or any
Lender.

 

  (d) Notwithstanding any provision herein or in any other Loan Document to the
contrary, no Qualified Counterparty or provider of Bank Services shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of Bank Services or Specified Swap
Agreements or Obligations owing thereunder, nor shall the consent of any such
Qualified Counterparty or provider of Bank Services, as applicable, be required
for any matter, other than in their capacities as Lenders, to the extent
applicable.

 

133



--------------------------------------------------------------------------------

  (e) Notwithstanding any provision herein or in any other Loan Document to the
contrary, the consent of each Lender shall be required with respect to the
waiver of any material conditions precedent to the initial Advances made on the
Closing Date.

10.2 Notices.

 

  (a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by facsimile or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three Business Days after being deposited
in the mail, postage prepaid, or, in the case of facsimile or electronic mail
notice, when received, addressed as follows in the case of the Loan Parties and
the Agent, and as set forth in an administrative questionnaire delivered to the
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Any Loan Party:    c/o Connecture, Inc.    18500 West Corporate Drive, Suite 250
   Brookfield, Wisconsin 53045    Attention: Brian Lindstrom, Chief Financial
Officer    Phone: (262) 432-8559    Facsimile No.: (262) 432-0075    Email:
BLindstrom@connecture.com    with a copy to:    Francisco Partners IV, L.P.   
c/o Francisco Partners    One Letterman Drive    Building C, Suite 410    San
Francisco, CA 94129    Attention: Megan Karlen   

  Leonid Rozkin

   Phone: (415) 418-2900    Facsimile No.: (415) 418-2999    Email:
      karlen@franciscopartners.com   

  rozkin@franciscopartners.com

   with a copy to:    Kirkland & Ellis LLP    555 California Street,    San
Francisco, CA 94104    Attention: Brian Ford & Christopher Kirkham    Phone:
(415) 439-1400    

 

134



--------------------------------------------------------------------------------

   Facsimile No.: (415) 439-1500    Email: brian.ford@kirkland.com   
christopher.kirkham@kirkland.com Agent:    PNC Bank, National Association    301
Fayetteville Street, Suite 2100    Raleigh, NC 27601    Attention: Naish
Panjwani    Phone: (919) 607-3783    E-Mail: naish.panjwani@pnc.com    with a
copy to (which shall not constitute notice):    Blank Rome LLP    The Chrysler
Building    New York, NY 10174-0208    Attention: Michael Kim    Phone: (212)
885-5549    Facsimile: (917) 332-3780    Email: mkim@blankrome.com

 

  (b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet
websites) pursuant to procedures approved by the Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 unless
otherwise agreed by the Agent and the applicable Lender. Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

 

  (c) Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.

 

  (d) (i) Each Loan Party agrees that the Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Issuer and the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

 

135



--------------------------------------------------------------------------------

  (ii) The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
the Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Agent, any Lender or the Issuer by means of
electronic communications pursuant to this Section, including through the
Platform.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Advances and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes; Indemnity. The Borrower agrees (a) to pay or
reimburse the Agent for all its reasonable and documented out of pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a monthly basis
or, if an Event of Default has occurred and is continuing, on demand; (b) to pay
or reimburse each Lender and the Agent for all its reasonable and

 

136



--------------------------------------------------------------------------------

documented out-of-pocket costs and expenses incurred after the occurrence and
during the continuance of an Event of Default or in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the fees and disbursements of
counsel (including the allocated fees and expenses of in-house counsel) to each
Lender and of counsel to the Agent, (c) to pay, indemnify, and hold each Lender
and the Agent harmless from, any and all fees, expenses, and liabilities that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, (d) to pay, indemnify, and hold Issuer harmless from
all expenses incurred by Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (e) subject to the limitations in Sections 6.7 and 6.11, to pay,
indemnify, and hold Agent harmless from all reasonable costs and expenses
incurred by Agent (and/or any third party employed by Agent) in exercising its
rights under Sections 6.7 and 6.11, (f) to pay, indemnify, and hold the Lenders
harmless from all reasonable costs and expenses incurred in exercising their
rights under Section 6.1(i), and (g) to pay, indemnify, and hold Agent, Swing
Loan Lender, Issuer and each Lender and each of their respective officers,
directors, Affiliates, attorneys, employees and agents (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of, directly or indirectly, or in connection with the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents related thereto (regardless of
whether any Indemnitee is a party hereto and regardless of whether any such
matter is initiated by a third party, the Borrower, any other Loan Party or any
other Person), including any of the foregoing relating to the use of proceeds of
the Advances or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties, any threatened or actual imposition of fines or penalties, or
disgorgement of benefits, for violation of any Anti-Terrorism Law by any Loan
Party or any Affiliate or Subsidiary of any Loan Party, any claims which may be
imposed on, incurred by, or asserted against any Indemnitee arising out of or in
any way relating to or as a consequence, direct or indirect, of the issuance of
any Letter of Credit hereunder, and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”); provided that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities (i) are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee or
(ii) result from a claim brought by the Borrower against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations under this Agreement, but
only if the Borrower has obtained a final and nonappealable judgment in their
favor on such claim as determined by a court of competent jurisdiction. Without
limiting the foregoing, and to the extent permitted by Applicable Law, the
Borrower and Holdings each agree not to assert and to cause their respective
Subsidiaries not to assert, and hereby waives and agrees to cause their
respective Subsidiaries to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related

 

137



--------------------------------------------------------------------------------

to Environmental Laws, that any of them might have by statute or otherwise
against any Indemnitee. All amounts due under this Section 10.5 shall be payable
not later than 10 days after written demand therefor. Statements payable by the
Borrower or Holdings pursuant to this Section 10.5 shall be submitted to the
facsimile number and attention of the person set forth in Section 10.2, or to
such other Person or address as may be hereafter designated by the Borrower or
Holdings in a written notice to the Agent. For the avoidance of doubt, this
Section 10.5 shall not apply with respect to Taxes other than any Taxes that
represent losses, damages, claims, etc. arising from any non-Tax claim. The
agreements in this Section 10.5 shall survive the termination of the
Commitments, the termination of this Agreement, the repayment of all Obligations
and the resignation of the Agent.

Nothing in this Section 10.5 contradicts or limits the terms of any separate
agreement regarding reimbursement for costs and expenses entered into by any
Lender and Loan Parties from time to time, including any such agreement entered
into by any Lender and Loan Parties prior to the Closing Date regarding
reimbursement for costs and expenses relating to the costs and expenses incurred
by such Lender in connection with the negotiation, execution and delivery of the
Loan Documents and the closing thereof.

10.6 Successors and Assigns; Participations and Assignments.

 

  (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuer that issues any Letter
of Credit), except that neither the Borrower nor any Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender (and any attempted assignment or
transfer by the Borrower or any Loan Party without such consent shall be null
and void).

 

  (i) Subject to the conditions set forth below in Section 10.6(b)(ii), any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Advances at the time owing to it) with the prior written
consent of:

 

  (A) the Agent (such consent not to be unreasonably withheld, conditioned or
delayed or required in connection with an assignment to a Lender, an Affiliate
or an Approved Fund of a Lender);

 

  (B) so long as no Event of Default has occurred and is continuing, the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed,
or required in connection with an assignment to a Lender, an Affiliate or an
Approved Fund of a Lender); and

 

  (C) with respect to any proposed assignment of all or a portion of the
Revolving Commitments, the Issuer;

provided that in no event shall any Lender assign all or any portion of its
rights and obligations under this Agreement to Sponsor, Holdings, the Borrower,
any Affiliate of the Borrower, or any natural person or unless an Event of
Default has occurred and is continuing, a Disqualified Institution.

 

138



--------------------------------------------------------------------------------

  (ii) Assignments shall be subject to the following additional conditions:

 

  (A) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Advances, the amount of the Commitments or
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent) shall not be less than (i) $1,000,000 with respect to
the Revolving Commitments or Revolving Advances or (ii) $5,000,000 with respect
to the Term Loan Commitments or the Term Loan (provided that simultaneous
assignments to or by two or more Approved Funds shall be aggregated for purposes
of determining such amount), unless the Borrower and the Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

  (B) the parties to each assignment of all or a portion of any Revolving
Commitment shall (1) electronically execute and deliver to the Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Agent or (2) manually execute and deliver to the Agent an Assignment and
Assumption, together with (except in the case of an assignment by a Lender to an
Affiliate or an Approved Fund of such Lender) a processing and recordation fee
of $3,500, payable by the assigning or assignee Lender as they shall mutually
agree;

 

  (C) the parties to each assignment of all or a portion of the Term Loan
Commitment or the Term Loan shall (1) electronically execute and deliver to the
Agent an Assignment and Assumption via an electronic settlement system
acceptable to the Agent or (2) manually execute and deliver to the Agent an
Assignment and Assumption, together with (except in the case of an assignment by
a Lender to an Affiliate or an Approved Fund of such Lender) a processing and
recordation fee of $3,500, payable by the assigning or assignee Lender as they
shall mutually agree to the Agent unless waived by the Agent in its sole
discretion;

 

  (D) no such assignment shall be made to (1) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (1) or (2) to a
natural Person (or a holding company, investment vehicle or trust established
for, or owned and operated for the primary benefit of, a natural Person); and

 

  (E) the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Agent an administrative questionnaire.

 

139



--------------------------------------------------------------------------------

For the purposes of this Section 10.6, the term “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

  (iii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the Defaulting Lender’s Revolving
Commitment Percentage of Advances previously requested by the Borrower but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agent or any Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full Revolving Commitment Percentage of all Advances, and its
Participation Commitment in Letters of Credit. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

  (iv) Subject to acceptance and recording thereof pursuant to
Section 10.6(b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.7, 3.9 and 10.5). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.6(c).

 

  (v)

The Agent, acting for this purpose as a non-fiduciary agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of

 

140



--------------------------------------------------------------------------------

  the Revolving Lenders, and the Revolving Commitments of, and principal amount
of the Revolving Advances (and stated interest thereon) owing to, each Revolving
Lender pursuant to the terms hereof from time to time (the “Revolving Loan
Register”). The entries in the Revolving Loan Register shall be conclusive
absent manifest error, and the Borrower, the Agent, the Issuer and the Lenders
may treat each Person whose name is recorded in the Revolving Loan Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the Agent shall
maintain on the Revolving Loan Register information regarding the designation,
and revocation of designation, of any Revolving Lender as a Defaulting Lender.
The Revolving Loan Register shall be available for inspection by the Borrower,
the Issuer, the Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice. The Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amount of the Term Loan (and stated interest
thereon) owing to, each Lender pursuant to the terms hereof from time to time
(the “Term Loan Register”). The entries in the Term Loan Register shall be
conclusive, and the Borrower, the Agent, the Issuer and the Lenders may treat
each Person whose name is recorded in the Term Loan Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Agent shall maintain on
the Term Loan Register information regarding the designation, and revocation of
designation, of any Term Lender as a Defaulting Lender. The Term Loan Register
shall be available for inspection by the Borrower, the Issuer and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

  (vi) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Eligible Assignee, the Eligible Assignee’s
completed administrative questionnaire (unless the Eligible Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 10.6(b) and any written consent to such assignment required by
Section 10.6(b) (in each case to the extent required), the Agent shall accept
such Assignment and Assumption and record the information contained therein in
the applicable Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the applicable Register as provided in
this paragraph. This Section 10.6(b) and Section 10.6(c) shall be construed so
that the Advances are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

  (vii)

Any Lender may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities (other than a Defaulting
Lender, a natural person, Sponsor, Holdings, the Borrower or any of its
Subsidiaries or Affiliates or, unless an Event of Default shall have occurred
and continuing, to a Disqualified Institution) (a “Participant”) in all or a
portion of

 

141



--------------------------------------------------------------------------------

  such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Advances owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Agent, the Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. In no case shall a Participant have the right to
enforce any of the terms of any Loan Document. Subject to Section 10.6(c)(ii),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.7, 3.9 and 3.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.6(b); provided that
each Participant shall be subject to the terms and provisions of Section 3.10 as
if it were a Lender. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7(b) as though it were a Lender;
provided that such Participant shall be subject to Section 10.7(a) as though it
were a Lender.

 

  (viii) A Participant shall not be entitled to receive any greater payment
under Section 3.7, 3.9, or 3.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower prior written consent. Any Participant that is a Foreign Lender shall
not be entitled to the benefits of Section 3.10 unless such Participant complies
with Section 3.10(f).

 

  (ix) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest thereon) of each Participant’s interest in the Advances or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

142



--------------------------------------------------------------------------------

  (b) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Eligible Assignee for such Lender as a party
hereto.

 

  (c) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in Section 10.6(d) above.

 

  (d) Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments or Advances, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments, loans or
investments such as the Commitments and Advances; and (iii) it will make or
invest in its Commitments and Advances for its own account in the ordinary
course of its business and without a view to distribution of such Commitments
and Advances within the meaning of the Securities Act or the Exchange Act, or
other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments and
Advances or any interests therein shall at all times remain within its exclusive
control).

 

  (e) Anything to the contrary contained herein notwithstanding, any Person that
is to become a party to the Loan Documents as a Lender shall join any
then-existing agreements among the Lenders on terms and conditions satisfactory
to the Agent and Lenders as a condition to such Person becoming a party to the
Loan Documents as a Lender.

10.7 Adjustments; Set-off.

 

  (a) [Reserved].

 

  (b)

In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, after the occurrence and during the continuation of
an Event of Default, without prior notice to Holdings or the Borrower, any such
notice being expressly waived by Holdings and the Borrower to the extent
permitted by Applicable Law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or

 

143



--------------------------------------------------------------------------------

  agency thereof to or for the credit or the account of Holdings or the
Borrower, as the case may be; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Borrower and the Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

10.8 Reserved.

10.9 Counterparts.

 

  (a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Agent.

 

  (b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.10, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Agent or the Issuer, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.11 Integration.

 

  (a)

This Agreement and the documents executed in connection herewith or referenced
herein contain the entire understanding between each Loan Party, Agent and each
Lender and supersedes all prior agreements and understandings, if any, relating
to the

 

144



--------------------------------------------------------------------------------

  subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Loan Party’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Notwithstanding the
foregoing, Agent may modify this Agreement or any of the Loan Documents for the
purposes of completing missing content or correcting erroneous content of an
administrative nature, without the need for a written amendment, provided that
the Agent shall send a copy of any such modification to Borrowing Agent and each
Lender (which copy may be provided by electronic mail). Each Loan Party
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Loan Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

 

  (b) Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Loan Parties and Lenders and Agent and all future holders
of the Obligations. In the case of any waiver, Loan Parties, Agent and Lenders
shall be restored to their former positions and rights, and any Event of Default
waived shall be deemed to be cured and not continuing, but no waiver of a
specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.

10.12 GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (UNLESS AND
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN ANY SUCH OTHER LOAN
DOCUMENT), AND ALL MATTERS RELATING HERETO OR THERETO OR ARISING HEREFROM OR
THEREFROM (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.

10.13 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

 

  (a)

submits to the exclusive jurisdiction of the State and Federal courts in the
State of New York; provided that nothing in this Agreement shall be deemed to
operate to preclude the Agent or any Lender from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of the Agent or such Lender. Each party hereto expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and each party hereto hereby waives any objection that it may have
based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Each party hereto hereby waives

 

145



--------------------------------------------------------------------------------

  personal service of the summons, complaints, and other process issued in such
action or suit and agrees that service of such summons, complaints, and other
process may be made by registered or certified mail addressed to it at the
applicable addresses set forth in Section 10.2 of this Agreement and that
service so made shall be deemed completed upon the earlier to occur of its
actual receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid;

 

  (b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.13 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE ADVANCES MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT; and

 

  (c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages. The Agent and
the Lenders agree that no Loan Party shall be liable to the Agent or the Lenders
for consequential or punitive damages arising out of, or related to, or in
connection with the Transactions.

10.14 Acknowledgements. Each of Holdings and the Borrower hereby acknowledges
that:

 

  (a) it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

 

  (b) none of the Agent nor any Lender has any fiduciary relationship with or
duty to Holdings or the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Agent and Lenders, on one hand, and Holdings and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

146



--------------------------------------------------------------------------------

  (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

10.15 Releases of Guarantees and Liens.

 

  (a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Agent is hereby irrevocably authorized by each Lender
(without requirement of notice to or consent of any Lender except as expressly
required by Section 10.1) to take any action requested by the Borrower having
the effect of releasing any Collateral or guarantee obligations (1) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 10.1 or
(2) under the circumstances described in Section 10.15(b) below.

 

  (b) At such time as the Termination Date has occurred, the Collateral shall
(except as to any Cash Collateralization provided to cause the occurrence of the
Termination Date) be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person. The Agent shall take all commercially
reasonable actions reasonably requested by any Loan Party to evidence such
termination at such Loan Party’s expense.

10.16 Confidentiality. The Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Group Member, the Agent or any
Lender pursuant to or in connection with this Agreement; provided that nothing
herein shall prevent the Agent or any Lender from disclosing any such
information (a) to any other Lender or any affiliate thereof, (b) subject to an
agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
examiners, Affiliates, directors, officers, partners, employees, agents, outside
auditors, counsel and other professional advisors that are bound by a similar
duty of confidentiality, (d) upon the request or demand of any Governmental
Authority, with notice to the Borrower to the extent such notice is practicable
and legally permissible, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Applicable Law, with notice to the Borrower to the extent such notice is
practicable and legally permissible, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed through no fault of the Agent or any Lender, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document, (j) to any financing source or potential
financing source of any Lender who is entitled by contractual obligation with
any Lender or the Agent or by law to have such

 

147



--------------------------------------------------------------------------------

information and, in each case, is informed of the confidential nature of such
information and agrees to be bound by the terms of this Section 10.16; or (k) in
connection with any public filing by the Agent or any Lender or their respective
Affiliates in accordance with Requirements of Law. Notwithstanding anything
herein to the contrary, any party to this Agreement (and any employee,
representative, or other agent of any party to this Agreement) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure. However, any such information
relating to the tax treatment or tax structure is required to be kept
confidential to the extent necessary to comply with any applicable federal or
state securities laws. In addition, the Agent, the Lenders, and any of their
respective Related Parties, may (A) disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agent or the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments; and (B) use any information (not constituting
Information subject to the foregoing confidentiality restrictions) related to
the syndication and arrangement of the credit facilities contemplated by this
Agreement in connection with marketing, press releases, or other transactional
announcements or updates provided to investor or trade publications, including
the placement of “tombstone” advertisements in publications of its choice at its
own expense.

10.17 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Agent or any Lender, or the Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.18 Patriot Act.

 

  (a) Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the Patriot Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to Agent the certification, or, if
applicable, recertification, certifying that such assignee or participant is not
a “shell” and certifying to other matters as required by Section 313 of the
Patriot Act and the applicable regulations: (1) within ten (10) days after the
Closing Date, and (2) as such other times as are required under the Patriot Act.

 

148



--------------------------------------------------------------------------------

  (b) Each Lender and the Agent (for itself and not on behalf of any other
party) hereby notifies each Loan Party that, pursuant to the requirements of
“know your customer” and anti-money-laundering rules and regulations, including
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the names and addresses
and other information that will allow such Lender or the Agent, as applicable,
to identify each Loan Party in accordance with such rules and regulations. Each
Loan Party will, and will cause each of its respective Subsidiaries to, provide
such information and take such actions as are reasonably requested by the Agent
or any Lender to assist the Agent or any such Lender in maintaining compliance
with such applicable rules and regulations.

SECTION 11

BORROWING AGENCY

11.1 Borrowing Agency Provisions.

 

  (a) Each Person constituting the Borrower hereby irrevocably designates
Borrowing Agent to be its attorney and agent and in such capacity to (i) borrow,
(ii) request advances, (iii) sign and endorse notes, (iv) execute and deliver
all instruments, documents, applications, security agreements and all other
certificates, notice, writings and further assurances now or hereafter required
hereunder, (v) make elections regarding interest rates and (vi) otherwise take
action under and in connection with this Agreement and the other Loan Documents,
all on behalf of and in the name such Persons constituting the Borrower, and
hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

 

  (b) The handling of this credit facility as a co-borrowing facility with a
borrowing representative in the manner set forth in this Agreement is solely as
an accommodation to the Persons constituting the Borrower and at their request.
Neither Agent nor any Lender shall incur liability to the Borrower as a result
thereof. To induce Agent and Lenders to do so and in consideration thereof, each
Person constituting the Borrower hereby indemnifies Agent and each Lender and
holds Agent and each Lender harmless from and against any and all liabilities,
expenses, losses, damages and claims of damage or injury asserted against Agent
or any Lender by any Person arising from or incurred by reason of the handling
of the financing arrangements of the Borrower as provided herein, reliance by
Agent or any Lender on any request or instruction from Borrowing Agent or any
other action taken by Agent or any Lender with respect to this Section 11.1
except due to the gross negligence or willful misconduct of Agent or such Lender
or any of their respective officers, directors, employees, controlled Affiliates
or agents (as determined by a court of competent jurisdiction in a final and
non-appealable judgment).

 

149



--------------------------------------------------------------------------------

  (c) All Obligations shall be joint and several, and each Person constituting
the Borrower shall make payment upon the maturity of the Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Person constituting the Borrower shall in no way be affected by any extensions,
renewals and forbearance granted by Agent or any Secured Party to any Person
constituting the Borrower, failure of Agent to give any Person constituting the
Borrower notice of borrowing or any other notice, any failure of Agent or any
Secured Party to pursue or preserve its rights against any Person constituting
the Borrower, the release by Agent or any Secured Party of any Collateral now or
thereafter acquired from any Person constituting the Borrower, and such
agreement by each Person constituting the Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
the Secured Parties to the other Persons constituting the Borrowers or any
Collateral for such Person’s Obligations or the lack thereof. Each Person
constituting the Borrower waives all suretyship defenses.

11.2 Waiver of Subrogation; Subordination. Until the Termination Date, each
person constituting the Borrower hereby (a) expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Person may now or hereafter have against the other Persons
constituting the Borrower or any other Person directly or contingently liable
for the Obligations hereunder, or against or with respect to any other such
Person’s property (including, without limitation, any property which is
Collateral for the Obligations), arising from the existence or performance of
this Agreement, and (b) agrees that all obligations owing by any Person
constituting the Borrower to any other Person constituting the Borrower are
subordinated in right of payment to the Obligations and, if notified by Agent
during the existence of an Event of Default, no such Person shall accept any
payment of any such obligations or exercise any right or remedy with respect
thereto.

[Remainder of page left blank intentionally]

 

150



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWERS: FP HEALTHCARE MERGER SUB CORPORATION By:  

/s/ Leonid Rozkin

Name: Leonid Rozkin Title: Treasurer CONNECTURE, INC. By:  

/s/ Jeff Surges

Name: Jeff Surges Title: President HOLDINGS: FP HEALTHCARE INTERMEDIATE, LLC By:
 

/s/ Leonid Rozkin

Name: Leonid Rozkin Title: Treasurer



--------------------------------------------------------------------------------

GUARANTORS: CONNECTEDHEALTH, LLC

By:  

/s/ Jeff Surges

Name: Jeff Surges Title: Chief Executive Officer

DESTINATIONRX, INC.

By:  

/s/ Jeff Surges

Name: Jeff Surges Title: Chief Executive Officer

RXHEALTH INSURANCE AGENCY, INC.

By:  

/s/ Jeff Surges

Name: Jeff Surges Title: Chief Executive Officer

INSURIX, INC.

By:  

/s/ Jeff Surges

Name: Jeff Surges Title: Chief Executive Officer



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Agent, Issuer, Swing Loan Lender and as a Lender

By:  

/s/ Naish Panjwani

Name: Naish Panjwani Title: VP, Relationship Manager



--------------------------------------------------------------------------------

SCHEDULE 1.1A

COMMITMENTS

Term Loan Commitment

 

Lender

   Term Loan Commitment Amount      Term Loan Commitment Percentage  

PNC Bank, National Association

   $ 42,000,000        100 % 

Total

   $ 42,000,000        100 % 

Revolving Commitment

 

Lender

   Revolving Commitment Amount      Revolving Commitment Percentage  

PNC Bank, National Association

   $ 5,000,000        100 % 

Total

   $ 5,000,000        100 % 